 

EXECUTION VERSION

 

 

 

$800,000,000

 

CREDIT AGREEMENT

 

among

 

DEALERTRACK TECHNOLOGIES, INC. and
DEALERTRACK CANADA, INC.,
as Borrowers,

 

The Several Lenders from Time to Time Parties Hereto,

 

BARCLAYS BANK PLC and
WELLS FARGO BANK, N.A.,
as Co-Syndication Agents,

 

Bank of America, N.A.,
as Documentation Agent,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

Dated as of February 28, 2014

 

 

 

J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED,
BARCLAYS BANK PLC and
WELLS FARGO SECURITIES, LLC,
as Lead Arrangers and Bookrunners

 

 

 

 

TABLE OF CONTENTS

 



  Page       SECTION 1. DEFINITIONS 1       1.1 Defined Terms 1 1.2 Other
Definitional Provisions 42 1.3 Accounting Principles 43 1.4 Currency Translation
43       SECTION 2. AMOUNT AND TERMS OF COMMITMENTS 44       2.1 Revolving
Commitments and Term Commitments 44 2.2 Procedure for Revolving Loan Borrowing
and Term Loan Borrowing 44 2.3 Swingline Commitment 45 2.4 Procedure for
Swingline Borrowing; Refunding of Swingline Loans 46 2.5 Commitment Fees, etc 47
2.6 Termination or Reduction of Revolving Commitments 47 2.7 Optional and
Mandatory Prepayments 47 2.8 Conversion and Continuation Options 49 2.9
Limitations on Eurodollar Tranches and CDOR Rate Tranches 50 2.10 Interest Rates
and Payment Dates 50 2.11 Computation of Interest and Fees 51 2.12 Inability to
Determine Interest Rate 52 2.13 Pro Rata Treatment and Payments 52 2.14
Requirements of Law 54 2.15 Taxes 55 2.16 Indemnity 58 2.17 Change of Lending
Office 58 2.18 Replacement of Lenders 59 2.19 Defaulting Lenders 59 2.20
Incremental Facilities 61 2.21 Foreign Exchange Rate 63 2.22 Refinancing Term
Loans 63 2.23 Extended Term Loans 64 2.24 Replacement Revolving Commitments 66
2.25 Term Loan Repurchases 67       SECTION 3. LETTERS OF CREDIT 69       3.1
L/C Commitment 69 3.2 Procedure for Issuance of Letter of Credit 69 3.3 Fees and
Other Charges 70 3.4 L/C Participations 70 3.5 Reimbursement Obligation of the
Company 71 3.6 Obligations Absolute 71 3.7 Letter of Credit Payments 72 3.8
Applications 72

 



 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES 72       4.1 Financial Condition 72
4.2 No Change 72 4.3 Existence; Compliance with Law 72 4.4 Power; Authorization;
Enforceable Obligations 72 4.5 No Legal Bar 73 4.6 Litigation 73 4.7 Ownership
of Property; Liens 73 4.8 Intellectual Property 73 4.9 Taxes 73 4.10 Federal
Regulations 74 4.11 Labor Matters 74 4.12 ERISA 74 4.13 Investment Company Act;
Other Regulations 74 4.14 Subsidiaries 74 4.15 Use of Proceeds 75 4.16
Environmental Matters 75 4.17 Accuracy of Information, etc. 76 4.18 Security
Documents 76 4.19 Solvency 76 4.20 Regulation H 77 4.21 Canadian Pension Plan
and Benefit Plans 77 4.22 OFAC Compliance; Anti-Corruption Laws and Sanctioned
Countries 77 4.23 Senior Indebtedness 77       SECTION 5. CONDITIONS PRECEDENT
77       5.1 Conditions to Availability 77 5.2 Conditions to Each Extension of
Credit 80       SECTION 6. AFFIRMATIVE COVENANTS 81       6.1 Financial
Statements 81 6.2 Certificates; Other Information 81 6.3 Payment of Obligations
83 6.4 Maintenance of Existence; Compliance 83 6.5 Maintenance of Property;
Insurance 83 6.6 Inspection of Property; Books and Records; Discussions 83 6.7
Notices 84 6.8 Environmental Laws 84 6.9 Designation of Subsidiaries 84 6.10
Additional Collateral, etc 84 6.11 Post-Closing Obligations 87       SECTION 7.
NEGATIVE COVENANTS 87       7.1 Financial Condition Covenants 87 7.2
Indebtedness 88 7.3 Liens 91 7.4 Fundamental Changes 95

 



ii

 

 

7.5 Disposition of Property 95 7.6 Restricted Payments 97 7.7 Investments 99 7.8
Optional Payments and Modifications of Certain Debt Instruments and the
Certificate of Merger 101 7.9 Transactions with Affiliates 102 7.10 Sales and
Leasebacks 102 7.11 Changes in Fiscal Periods 102 7.12 Burdensome Agreements 102
7.13 Lines of Business 103 7.14 Use of Proceeds 103 7.15 Canadian Pension Plans
104       SECTION 8. EVENTS OF DEFAULT 104       SECTION 9. THE AGENTS 108      
9.1 Appointment 108 9.2 Delegation of Duties 108 9.3 Exculpatory Provisions 108
9.4 Reliance by Administrative Agent 108 9.5 Notice of Default 109 9.6
Non-Reliance on Agents and Other Lenders 109 9.7 Indemnification 109 9.8 Agent
in Its Individual Capacity 110 9.9 Successor Administrative Agent 110 9.10
Co-Syndication Agents, Documentation Agent and Lead Arrangers 110 9.11
Intercreditor Agreements and Collateral Matters 110 9.12 Administrative Agent;
Power of Attorney and Custodian 111       SECTION 10. MISCELLANEOUS 111      
10.1 Amendments and Waivers 111 10.2 Notices 113 10.3 No Waiver; Cumulative
Remedies 115 10.4 Survival of Representations and Warranties 115 10.5 Payment of
Expenses and Taxes 115 10.6 Successors and Assigns; Participations and
Assignments 116 10.7 Adjustments; Set off 119 10.8 Counterparts 120 10.9
Severability 120 10.10 Integration 120 10.11 GOVERNING LAW 120 10.12 Submission
To Jurisdiction; Waivers 120 10.13 Acknowledgements 121 10.14 Releases of
Guarantees and Liens 121 10.15 Confidentiality 122 10.16 WAIVERS OF JURY TRIAL
122 10.17 USA Patriot Act 122 10.18 Judgment Currency Conversion 123

 



iii

 

 

SCHEDULES:

 

1.1ACommitments

1.1BMortgaged Property

3.1Existing Letters of Credit

4.4Consents, Authorizations, Filings and Notices

4.14Subsidiaries

4.18(a)UCC and PPSA Filing Jurisdictions

4.18(b)Mortgage Filing Jurisdictions

4.21Canadian Pension Plan and Benefit Plans

7.2(d)Existing Indebtedness

7.3(f)Existing Liens

7.7(i)Existing Investments

7.12Existing Burdensome Agreements

 

EXHIBITS:

 

AForm of U.S. Guarantee and Collateral Agreement

BForm of Canadian Guarantee and Collateral Agreement

CForm of Compliance Certificate

DForm of Closing Certificate

E-1Form of Assignment and Assumption

E-2Form of Affiliated Lender Assignment and Assumption

F-1-AForm of Legal Opinion of O’Melveny & Myers LLP

F-1-BForm of Legal Opinion of O’Melveny & Myers LLP

F-2Form of Legal Opinion of Shipman & Goodwin LLP

F-3Form of Legal Opinion of Dentons Canada LLP

F-4Form of Legal Opinion of Fox Rothschild LLP

F-5Form of Legal Opinion of Locke Lord LLP

F-6Form of Legal Opinion of Downs Rachlin Martin PLLC

GForm of U.S. Tax Certificate

H-1Form of Increased Facility Activation Notice

H-2Form of New Lender Supplement

I-1Form of Pari Passu Lien Intercreditor Agreement

I-2Form of Junior Lien Intercreditor Agreement

 



iv

 

 

CREDIT AGREEMENT (this “Agreement”), dated as of February 28, 2014, among
Dealertrack Technologies, Inc., a Delaware corporation (the “Company”),
Dealertrack Canada, Inc., an Ontario corporation (the “Canadian Borrower”, and
together with the Company, the “Borrowers”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), Barclays Bank PLC and Wells Fargo Bank, N.A., as co-syndication
agents (in such capacities, the “Co-Syndication Agents”), Bank of America, N.A.,
as documentation agent (in such capacity, the “Documentation Agent”), J.P.
Morgan Securities LLC, Merrill Lynch, Pierce Fenner & Smith Incorporated,
Barclays Bank PLC and Wells Fargo Securities, LLC, as lead arrangers and
bookrunners (in such capacities, the “Lead Arrangers”) and JPMorgan Chase Bank,
N.A., as administrative agent.

 

PRELIMINARY STATEMENT

 

The Company has entered into that certain Agreement and Plan of Merger dated as
of December 19, 2013 (including the exhibits and schedules thereto, the “Merger
Agreement”) among the security holders (the “Sellers”) of Dealer Dot Com, Inc.
(the “Target”) from time to time party thereto, the Target, the Company, Derby
Merger Corp., a Delaware corporation and wholly-owned subsidiary of the Company
(“Merger Sub”), and Jason Chapnick, as the Sellers’ representative, pursuant to
which Merger Sub will merge with and into the Target, with the surviving entity
becoming a wholly-owned subsidiary of the Company (such merger, acquisition and
any related transactions, collectively, the “Merger”), and with the Sellers
receiving a combination of cash and newly issued common equity shares of the
Company as a result of the consummation of the Merger.

 

The Borrowers have requested that concurrently with the consummation of the
Merger, the Lenders make available to the Borrowers credit facilities
aggregating $800,000,000 (the “Credit Facilities”), the proceeds of which, to
the extent advanced on the Closing Date, will be used to pay to the Sellers the
cash consideration for the Merger, to effectuate the Refinancing and to pay the
fees and expenses related to the Merger and Refinancing and the transactions
contemplated by this Agreement (such consideration, fees and expenses,
collectively, “Transaction Costs”).

 

The Lenders are willing to make available to the Borrowers the Credit Facilities
on the terms and conditions set forth herein.

 

Now, therefore, the parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1 Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

 

“ABR”: as to any Loan a rate per annum equal to (a) with respect to Loans
denominated in Dollars, the U.S. Alternate Base Rate and (b) with respect to
Loans denominated in Canadian Dollars, the Canadian Prime Rate.

 

“ABR Loans”: Loans denominated in Dollars or Canadian Dollars the rate of
interest applicable to which is based upon the applicable ABR.

 

“Acceptable Discount”: as defined in Section 2.25(b).

 

“Acquisition”: as to any Person, any acquisition by such Person (i) of all or
substantially all of the Capital Stock of any other Person, (ii) of all or
substantially all of the assets of any other Person or (iii) of all or
substantially all of the assets constituting a division, business unit or line
of business of any other Person.

 



1

 

 

“Adjustment Date”: as defined in the Applicable Pricing Grid.

 

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its Affiliates
(including, without limitation, JPMorgan Chase Bank, N.A., Toronto Branch), as
the administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

 

“Affiliated Lenders”: collectively, the Company and its Subsidiaries.

 

“Agent Indemnitee”: as defined in Section 9.7.

 

“Agents”: the collective reference to the Lead Arrangers, the Co-Syndication
Agents, the Documentation Agent and the Administrative Agent.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”: as defined in the preamble hereto.

 

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to either Borrower or their respective Affiliates from time to time
concerning or relating to bribery or corruption.

 

“Applicable Discount”: as defined in Section 2.25(b).

 

“Applicable Margin”: (a) with respect to Term Loans, (i) 2.75% in the case of
Eurodollar Loans and (ii) 1.75% in the case of ABR Loans; provided, that on and
after the first Adjustment Date occurring after the completion of three full
calendar months after the Closing Date, the Applicable Margin with respect to
Term Loans will be determined pursuant to the Applicable Pricing Grid;

 

(b) with respect to each Type of Loan other than Term Loans and Incremental Term
Loans, (i) 2.25% in the case of Eurodollar Loans and CDOR Rate Loans and (ii)
1.25% in the case of ABR Loans, provided, that on and after the first Adjustment
Date occurring after the completion of three full calendar months after the
Closing Date, the Applicable Margin with respect to such Loans will be
determined pursuant to the Applicable Pricing Grid; and

 



2

 

 

(c) for Incremental Term Loans, such per annum rates as shall be agreed to by
the Company and the applicable Incremental Term Lenders as shown in the
applicable Increased Facility Activation Notice.

 

“Applicable Pricing Grid”: (a) with respect to Term Loans, the Applicable Margin
determined pursuant to the table set forth below:

 

Level Consolidated First Lien Leverage Ratio Applicable Margin for Eurodollar
Loans Applicable Margin for ABR Loans A <2.25 to 1.0 2.50% 1.50% B ˃2.25 to 1.0
2.75% 1.75%

 

(b) with respect to each Type of Loan other than Term Loans and Incremental Term
Loans, the Applicable Margin determined pursuant to the table set forth below:

 

Level Consolidated First Lien Leverage Ratio Applicable Margin for Eurodollar
Loans/CDOR Rate Loans Applicable Margin for ABR Loans Commitment Fee Rate I <0.5
to 1.0 1.50% 0.50% 0.25% II ˃0.5 to 1.0 and <1.5 to 1.0 1.75% 0.75% 0.30% III
˃1.5 to 1.0 and <2.5 to 1.0 2.00% 1.00% 0.35% IV ˃2.5 to 1.0 2.25% 1.25% 0.375%

 

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Consolidated First Lien Leverage Ratio
shall become effective on the date (the “Adjustment Date”) that is three
Business Days after the date on which financial statements are delivered to the
Lenders pursuant to Section 6.1 and shall remain in effect until the next change
to be effected pursuant to this paragraph; provided that, prior to the first
Adjustment Date occurring after the completion of three full calendar months
after the Closing Date, (i) Level B pricing shall apply for each Type of Term
Loan and (ii) Level IVpricing shall apply for each Type of Loan other than Term
Loans. If any financial statements referred to above are not delivered within
the time periods specified in Section 6.1, then, until the date that is three
Business Days after the date on which such financial statements are delivered,
the highest rate set forth in each column of the Applicable Pricing Grid shall
apply. Each determination of the Consolidated First Lien Leverage Ratio pursuant
to the Applicable Pricing Grid shall be made in a manner consistent with the
determination thereof pursuant to Section 7.1.

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Foreign Bank”: as defined in the definition of “Cash Equivalents”.

 

“Approved Fund”: as defined in Section 10.6(b).

 

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (g), (h), (i), (j), (k) or (l) of Section 7.5) that yields aggregate Net
Cash Proceeds to any Group Member in excess of $10,000,000.

 



3

 

 

“ASC”: the FASB Accounting Standards Codification.

 

“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E-1.

 

“Available Amount”: at any time, an amount, not less than zero in the aggregate,
determined on a cumulative basis equal to, without duplication:

 

(i) the Cumulative Retained Excess Cash Flow Amount; plus

 

(ii) the Net Cash Proceeds received after the Closing Date and on or prior to
such date (other than any Net Cash Proceeds applied for Investments under
Section 7.7(q) and Restricted Payments under Sections 7.6(c) and 7.6(g)) from
the issuance of any Capital Stock (other than any such issuance to a Group
Member), including any sale of treasury Capital Stock, but excluding any
issuance of Disqualified Capital Stock; plus

 

(iii) the Net Cash Proceeds received after the Closing Date and on or prior to
such date from any capital contribution to the Company or to any Restricted
Subsidiary; provided that any such capital contribution is from a Person other
than a Group Member; plus

 

(iv) the aggregate amount received after the Closing Date and on or prior to
such date by the Company or any Restricted Subsidiary in cash from any dividend
or other distribution by an Unrestricted Subsidiary; plus

 

(v) the Net Cash Proceeds received after the Closing Date and on or prior to
such date by the Company or any Restricted Subsidiary from the issuance of
convertible or exchangeable debt securities that have been converted into or
exchanged for Capital Stock of the Company (other than Disqualified Capital
Stock); plus

 

(vi) the aggregate amount received in cash or Cash Equivalents after the Closing
Date and on or prior to such date by the Company or any Restricted Subsidiary in
connection with the sale, transfer or other disposition of its ownership
interest in any existing joint venture that is not a Subsidiary or in any
Unrestricted Subsidiary, in each case, to the extent of the Investment in such
joint venture or Unrestricted Subsidiary (with the amount of such Investment
being calculated in accordance with the last sentence of Section 7.7); plus

 

(vii) the aggregate amount received in cash or Cash Equivalents after the
Closing Date and on or prior to such date by the Company or any Restricted
Subsidiary in connection with the sale, transfer or other disposition to a
Person (other than a Group Member) of any Investment made in reliance on Section
7.7(w) and repurchases and redemptions (other than by a Group Member) of such
Investments from the Company or any Restricted Subsidiary and repayments of
loans or advances (other than by a Group Member) that constitute Investments
made in reliance on Section 7.7(w); provided that such amount shall not exceed
the amount of such initial Investment made in reliance on Section 7.7(w); plus

 

(viii) the amount equal to the net reduction in Investments made by the Company
or any Restricted Subsidiaries in any Person resulting from a Subsidiary
Redesignation or the merger or consolidation of an Unrestricted Subsidiary with
and into the Company or any of its Restricted Subsidiaries not to exceed the
amount of Investments previously made by the Company or any Restricted
Subsidiary in such Unrestricted Subsidiary (with the amount of such Investments
being calculated in accordance with the last sentence of Section 7.7); plus

 



4

 

 

(ix) the amount of any prepayment declined by a Term Lender pursuant to Section
2.7(b)(vi); minus

 

(x) any amounts thereof used to make Restricted Payments pursuant to Section
7.6(k) after the Closing Date prior to such time; minus

 

(xi) any amounts thereof used to make Investments pursuant to Section 7.7(w)
after the Closing Date prior to such time; minus

 

(xii) any amounts thereof used to make payments, prepayments, repurchases,
redemptions or defeasances pursuant to Section 7.8(a)(iv) after the Closing Date
prior to such time.

 

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.5(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

 

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding under Insolvency Laws or otherwise, or
has had a receiver, interim receiver, receiver-manager, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or Canada or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

“Benefitted Lender”: as defined in Section 10.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrowers”: as defined in the preamble hereto.

 

“Borrowing Date”: any Business Day specified by any Borrower as a date on which
such Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”: as defined in Section 4.16(b).

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City (or Toronto, Canada, in the case of any Loan
denominated in Canadian Dollars or made to the Canadian Borrower) are authorized
or required by law to close, provided, that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.

 



5

 

 

“Calculation Date”: the last Business Day of each calendar month (or any other
day selected by the Administrative Agent); provided that the second Business Day
preceding (or such other Business Day as the Administrative Agent shall deem
applicable) (i) each Borrowing Date with respect to any Loans and (ii) the date
of issuance, amendment, renewal or extension of a Letter of Credit, in each
case, shall also be a “Calculation Date”.

 

“Canadian AML Legislation”: the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other applicable anti-money laundering,
anti-terrorist financing, government sanction and “know your client” laws within
Canada, including any guidelines or orders thereunder.

 

“Canadian Benefit Plans”: any plan, fund, program, or policy, whether oral or
written, formal or informal, funded or unfunded, insured or uninsured,
registered or unregistered, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which any Loan Party or any Subsidiary of
any Loan Party has any liability with respect to any employee or former
employee, but excluding any Canadian Pension Plans and any plan maintained by
the Government of Canada or the Government of any Province of Canada including
the Canada Pension Plan, the Quebec Pension Plan, Employment Insurance and
workers’ compensation benefits plans.

 

“Canadian Borrower”: as defined in the preamble hereto.

 

“Canadian Dollars”: the lawful money of Canada.

 

“Canadian Pension Plans”: each pension plan required to be registered under
Canadian federal or provincial pension standards law that is maintained or
contributed to or required to be contributed to by a Loan Party or any
Subsidiary of any Loan Party for its employees or former employees, but does not
include the Canada Pension Plan or the Quebec Pension Plan as maintained by the
Government of Canada or the Province of Quebec, respectively.

 

“Canadian Prime Rate”: for any day, a rate per annum determined by the
Administrative Agent equal to the greater of (i) the Reference Rate in effect on
such date and (ii) the one month CDOR Rate in effect on such date plus 1%. Any
change in the Canadian Prime Rate due to a change in the Reference Rate or the
CDOR Rate shall be effective from and including the effective date of such
change in the Reference Rate or CDOR Rate, respectively.

 

“Canadian Security Agreement”: the Canadian Guarantee and Collateral Agreement,
substantially in the form of Exhibit B, dated as of the date hereof, between the
Canadian Borrower, the Canadian Subsidiary Guarantors from time to time party
thereto and the Administrative Agent, for the benefit of the Administrative
Agent and the Secured Parties to whom Canadian Secured Obligations are owed, and
any other pledge or security agreement entered into after the date of this
Agreement by the Canadian Borrower (as required by this Agreement or any other
Loan Document as the same may be amended, restated or otherwise modified from
time to time).

 

“Canadian Secured Obligations”: all Obligations of the Canadian Borrower and any
Canadian Subsidiary.

 

“Canadian Sublimit”: $35,000,000.

 



6

 

 

“Canadian Subsidiary”: any Subsidiary of the Company that is organized under the
laws of Canada or any province or territory thereof.

 

“Canadian Subsidiary Guarantor”: each Wholly Owned Canadian Subsidiary other
than any Unrestricted Subsidiary or Immaterial Subsidiary.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Restricted Subsidiaries for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Restricted Subsidiaries and
including or for the development, acquisition or licensing of Intellectual
Property and including, for the avoidance of doubt, software development costs.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (excluding any operating leases
entered into by such Person that are required to be reflected on a consolidated
balance sheet pursuant to any change in GAAP after the Closing Date) and, for
the purposes of this Agreement, the amount of such obligations at any time shall
be the capitalized amount thereof at such time determined in accordance with
GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided,
however, for the avoidance of doubt, that the Convertible Notes shall not be
deemed to constitute Capital Stock.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Financial Services LLC (“S&P”) or P-1 by
Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; or (i) solely with respect to any Foreign Subsidiary, non-Dollar
denominated (i) certificates of deposit of, bankers acceptances of, or time
deposits with, any commercial bank having total assets in excess of
$500,000,000, which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business provided such country is a member of the Organization for
Economic Cooperation and Development (except that up to $2,000,000 in the
aggregate at any time outstanding may be with a commercial bank, which is
organized and existing under the laws of a country that is not a member of the
Organization for Economic Cooperation and Development), and whose short-term
commercial paper rating from S&P is at least “A-1” or the equivalent thereof or
from Moody’s is at least “P-1” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”) and maturing within six months or less from the date of
acquisition and (ii) equivalents of demand deposit accounts which are maintained
with an Approved Foreign Bank.

 



7

 

 

“Cash Management Obligations”: obligations owed by any Loan Party or Restricted
Subsidiary in respect of any Specified Cash Management Agreement to any Person
that is a Lender or an Affiliate of a Lender at the time such Specified Cash
Management Agreement is entered into.

 

“Casualty Event”: any event that gives rise to the receipt by the Company or any
of its Restricted Subsidiaries of any insurance proceeds or condemnation awards
in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“CDOR Rate”: for the relevant Interest Period, the Canadian dealer offered rate
which, in turn means on any day the sum of (a) the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time,
as of 10:00 a.m., Toronto local time, on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m., Toronto local time, to reflect any error
in the posted rate of interest or in the posted average annual rate of interest)
plus (b) 0.10% per annum; provided that if such rates are not available on the
Reuters Screen CDOR Page on any particular day, then the Canadian dealer offered
rate component of such rate on that day shall be calculated as the cost of funds
quoted by the Administrative Agent to raise Canadian dollars for the applicable
Interest Period as of 10:00 a.m., Toronto local time, on such day for commercial
loans or other extensions of credit to businesses of comparable credit risk, or
if such day is not a Business Day, then as quoted by the Administrative Agent on
the immediately preceding Business Day.

 

“CDOR Rate Loan”: Loans denominated in Canadian Dollars the rate of interest
applicable to which is based upon the CDOR Rate.

 

“CDOR Rate Tranche”: the collective reference to CDOR Rate Loans under the
Revolving Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Certificate of Merger”: as defined in Section 5.1(b)(i).

 

“Change of Control”: (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), becomes, or obtains rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than 35% on a fully diluted basis of the voting Capital Stock of the Company or
(b) the board of directors of the Company ceases to consist of a majority of
Continuing Directors.

 



8

 

 

“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is February 28, 2014.

 

“Co-Syndication Agents”: as defined in the preamble hereto.

 

“Code”: the Internal Revenue Code of 1986, as amended.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Commitment Fee Rate”: 0.375% per annum provided, that on and after the first
Adjustment Date occurring after the completion of three full calendar months
after the Closing Date, the Commitment Fee Rate will be determined pursuant to
the Applicable Pricing Grid.

 

“Communications”: collectively, any notice, demand, communication, information,
document or other material provided by or on behalf of any Loan Party pursuant
to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent or any Lender by means of electronic
communications pursuant to Section 10.2, including through an Electronic System.

 

“Company”: as defined in the preamble hereto.

 

“Company Call Options”: one or more call options (which may, but need not, be
capped, net-share settled or cash settled), purchased from one or more Dealer
Counterparties by the Company in connection with the issuance of the Convertible
Notes, to purchase up to the notional number of shares of the Company’s common
stock equal to the number of shares underlying the Convertible Notes at the
exercise price initially equal to the initial conversion price of the
Convertible Notes.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C.

 

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.14, 2.15, 2.16 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Revolving Commitment.

 

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated February 6, 2014 and furnished to certain Lenders.

 

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Company and its Subsidiaries at such date excluding the current
portion of current and deferred income taxes, deferred financing fees and assets
held for sale.

 



9

 

 

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Company and its Subsidiaries at such date, but excluding, without duplication,
(i) the current portion of any Funded Debt of the Borrower and its Subsidiaries,
(ii) all Indebtedness consisting of Loans and LC Exposure and Capital Lease
Obligations to the extent otherwise included therein, (iii) the current portion
of interest payable and (iv) the current portion of current and deferred income
taxes.

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense (net of income tax credits), including income tax expense as a
result of any Modified Dutch Auction, Term Loan Repurchase or Open Market
Purchase thereunder, (b) interest expense (net of interest income), amortization
or writeoff of debt discount and debt issuance costs and commissions, discounts
and other fees and charges associated with Indebtedness (including the Loans),
(c) depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (e) any
non-cash expenses, charges or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash unrealized losses on sales of assets outside of the
ordinary course of business and all non-cash unrealized losses on the Company
Call Options and the call options embedded in the Convertible Notes), provided
that, for purposes of this clause (e), any non-cash expenses, charges or losses
shall be treated as cash expenses, charges or losses in any subsequent period
during which cash disbursements attributable thereto are made, (f) any off-sets
to any revenue directly related to any contra-revenue arrangements, (g) any
losses resulting from any casualty event to the extent reimbursed with proceeds
of business interruption insurance and (h) any other charges, fees, costs and
expenses related to the consummation of the Merger and the Refinancing and
transactions contemplated under this Agreement and the other Loan Documents
(including any financial advisory fees, accounting fees and auditor fees, legal
fees and other advisory and consulting fees and expenses and other fees,
discounts and commissions), and minus, without duplication and to the extent
included in the statement of such Consolidated Net Income for such period, the
sum of (a) non-cash charges increasing Consolidated Net Income of the Company
and its Subsidiaries for such period (but excluding any such charges (i) in
respect of which cash was received in a prior period or will be received in a
future period or (ii) which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period) and (b) non-cash
income or gains (including whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside the ordinary course of business and all non-cash
unrealized gains or profits on the Company Call Options and the call options
embedded in the Convertible Notes), all as determined on a consolidated basis.

 

The financial results of Unrestricted Subsidiaries and, except to the extent
included in the calculation of Consolidated Net Income, joint ventures and
variable interest entities that, in each case, are not Restricted Subsidiaries,
shall be excluded in calculating “Consolidated EBITDA” except that Consolidated
EBITDA for any period shall be increased by the amount of cash dividends or cash
distributions paid by such Unrestricted Subsidiaries, joint ventures and
variable interest entities to the Company or any Restricted Subsidiary.

 

Notwithstanding anything to the contrary contained herein, for the purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended June 30, 2013, September 30, 2013 and
December 31, 2013, Consolidated EBITDA for such fiscal quarters shall be
$46,000,000, $41,800,000 and $39,500,000 respectively.

 



10

 

 

“Consolidated First Lien Debt”: at any date, the aggregate principal amount of,
without duplication, (i) Capital Lease Obligations and (ii) other Consolidated
Total Debt that in each case is then secured (or purported to be secured) by
first-priority Liens on property or assets of the Company and its Restricted
Subsidiaries (other than property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby so long
as prepayment of such Indebtedness is not prohibited).

 

“Consolidated First Lien Leverage Ratio”: as at the last day of any period, the
ratio of (a) (x) Consolidated First Lien Debt on such day minus (y) the
aggregate amount of cash and Cash Equivalents of the Company and its Restricted
Subsidiaries to the extent the same would appear on the consolidated balance
sheet of the Company at such date, determined on a consolidated basis in
accordance with GAAP, excluding cash and Cash Equivalents which are listed as
“restricted” on the consolidated balance sheet of the Company at such date to
(b) Consolidated EBITDA for such period; provided that the Consolidated First
Lien Leverage Ratio shall be determined for the relevant period on a Pro Forma
Basis.

 

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Restricted Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).

 

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) (x) Consolidated Total Debt on such day minus (y) the aggregate amount of
cash and Cash Equivalents of the Company and its Restricted Subsidiaries to the
extent the same would appear on the consolidated balance sheet of the Company at
such date, determined on a consolidated basis in accordance with GAAP, excluding
cash and Cash Equivalents which are listed as “restricted” on the consolidated
balance sheet of the Company at such date to (b) Consolidated EBITDA for such
period; provided that the Consolidated Leverage Ratio shall be determined for
the relevant period on a Pro Forma Basis.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Company and its Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded in the
determination of Consolidated Net Income for any period: (a) any extraordinary,
unusual or non-recurring gains or losses or income or expenses, business
optimization expenses and restructuring charges, litigation expenses (including
fees of counsel), severance or relocation expenses, fees, expenses or charges
related to any facilities opening and closure and/or consolidation of
facilities, lease termination costs, project start-up costs, recruiting and
other employee related costs, signing, retention or completion bonuses and fees,
expenses, integration costs or charges related to any offering of Capital Stock
of such Person, investment, acquisition or offering of indebtedness (in each
case, whether or not successful); provided that the aggregate amount excluded
under this clause (a) in respect of all such charges, expenses, fees, costs or
bonuses (other than (i) extraordinary, unusual or non-recurring gains or losses,
(ii) litigation expenses (including fees of counsel) and (iii) transaction costs
related to (x) execution and delivery of this Agreement and (y) the consummation
or proposed consummation of a Permitted Acquisition) which are cash items shall
not exceed an amount equal to 25% of the Company’s Consolidated EBITDA
(determined without giving effect to the exclusion of such amounts) for any
period of four consecutive fiscal quarters; (b) any income or loss from
discontinued operations and any gain or loss on disposal of discontinued
operations; provided that once an operation becomes a discontinued operation it
will remain so for all purposes hereunder; (c) any gain or loss (less all fees
and expenses or charges relating thereto), attributable to business dispositions
or asset dispositions other than in the ordinary course of business (as
determined in good faith by senior management or the board of directors of the
Company); (d) any income or loss (less all fees and expenses or charges relating
thereto), attributable to the early extinguishment of indebtedness shall be
excluded; (e) the cumulative effect of a change in accounting principles during
such period; (f) any non-cash impairment charges resulting from the application
of Statement of Financial Accounting Standards No. 142 and 144 and any other
write-offs or write-downs, and the amortization of intangibles arising pursuant
to No. 141R; (g) any non-cash compensation charges or expenses, including any
such charge or expense realized or resulting from employee benefit plans or
post-employment benefit plans, grants of stock appreciation or similar rights,
stock options or other rights to officers, directors and employees of such
Person or any of its subsidiaries shall be excluded; (h) non-cash gains, losses,
income and expenses resulting from fair value accounting required by Statement
of Financial Accounting Standards No. 133 and 157 and related interpretations
shall be excluded, (i) effects of purchase accounting adjustments in amounts
required or permitted by GAAP, resulting from the application of purchase
accounting in relation to any consummated acquisition or the amortization or
write-off of any amounts thereof shall be excluded, (j) any non-operating
realized gains or losses attributable to the purchase or sale of securities; (k)
the income (or deficit) of any Person (other than a Restricted Subsidiary of the
Company) in which the Company or any of its Restricted Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Company or such Restricted Subsidiary in the form of dividends
or similar distributions; and (l) any unrealized currency translation gains or
losses related to currency remeasurements of Indebtedness, and any unrealized
net loss or gain resulting from Swap Agreements for currency exchange risk.

 



11

 

 

“Consolidated Senior Secured Debt”: at any date, the aggregate principal amount
of, without duplication, (i) Capital Lease Obligations and (ii) other
Consolidated Total Debt that in each case is then secured (or purported to be
secured) by Liens on property or assets of the Company and its Restricted
Subsidiaries (other than property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby so long
as prepayment of such Indebtedness is not prohibited).

 

“Consolidated Senior Secured Leverage Ratio”: as at the last day of any period,
the ratio of (a) (x) Consolidated Senior Secured Debt on such day minus (y) the
aggregate amount of cash and Cash Equivalents of the Company and its Restricted
Subsidiaries to the extent the same would appear on the consolidated balance
sheet of the Company at such date, determined on a consolidated basis in
accordance with GAAP, excluding cash and Cash Equivalents which are listed as
“restricted” on the consolidated balance sheet of the Company at such date to
(b) Consolidated EBITDA for such period; provided that the Consolidated Senior
Secured Leverage Ratio shall be determined for the relevant period on a Pro
Forma Basis.

 

“Consolidated Total Assets”: the total assets of the Company and its Restricted
Subsidiaries on a consolidated basis in conformity with GAAP, as shown on the
most recent balance sheet of the Company. For purposes of testing whether any
Investment, Immaterial Subsidiary, Disposition or other item that is incurred
based on a basket or threshold related to Consolidated Total Assets such item
shall be permitted if such basket was available on the date of such incurrence
even if Consolidated Total Assets subsequently decreases.

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
funded Indebtedness of the Company and its Restricted Subsidiaries consisting of
Indebtedness for borrowed money (including letters of credit and bank
guarantees, to the extent drawn and not reimbursed), Capital Lease Obligations,
purchase money Indebtedness (other than any intercompany indebtedness),
Disqualified Capital Stock, bonds, notes or debentures (and any Guarantee
Obligations in respect of the forgoing) to the extent the same would appear on
the consolidated balance sheet of the Company at such date, determined on a
consolidated basis in accordance with GAAP.

 



12

 

 

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

 

“Continuing Directors”: the directors of the Company on the Closing Date and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Company is recommended by at least a
majority of the then Continuing Directors.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Convertible Notes”: the senior convertible notes of the Company that are issued
pursuant to the Convertible Notes Agreement and any Permitted Refinancing
thereof constituting convertible notes.

 

“Convertible Notes Agreement”: collectively, each indenture, agreement, document
or instrument evidencing or governing any Convertible Notes.

 

“Credit Facilities”: as defined in the preliminary statements hereto.

 

“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

 

“Cumulative Retained Excess Cash Flow Amount”: at any date of determination, an
amount equal to the aggregate cumulative sum of the Retained Percentage of
Excess Cash Flow for the Excess Cash Flow Periods ended on or prior to such
date.

 

“Currency”: Dollars or Canadian Dollars.

 

“Dealer Counterparties”: collectively, one or more leading commercial or
investment banks (or, with respect to any of the foregoing, an Affiliate
thereof) and their respective successors and assigns.

 

“Dealer Counterparty Warrants”: net-share settled warrants, sold by the Company
to one or more Dealer Counterparties on any day(s) on which the Company Call
Options are purchased by the Company from such Dealer Counterparty, to purchase
up to initially the number of shares of common stock of the Company equal to the
notional number of shares underlying such Company Call Options.

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”: any Lender that (a) has failed, within three Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

 



13

 

 

“Designated Non-Cash Consideration”: the fair market value (as determined in
good faith by the Company) of non-cash consideration received by the Company or
one of its Restricted Subsidiaries in connection with a Disposition that is so
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer, setting forth the basis of such valuation, less the amount
of cash or Cash Equivalents received in connection with a subsequent sale of
such Designated Non-Cash Consideration.

 

“Discount Range”: as defined in Section 2.25(a).

 

“Disinterested Director”: with respect to any person and transaction, a member
of the Board of Directors of such person who does not have any material direct
or indirect financial interest in or with respect to such transaction.

 

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition (a)
matures or is mandatorily redeemable (other than solely for Qualified Capital
Stock), pursuant to a sinking fund obligation or otherwise (except as a result
of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Revolving Commitments),
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Capital Stock), in whole or in part, (c) requires scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable,
other than at the option of the issuer thereof, for Indebtedness or any other
Capital Stock that would constitute Disqualified Capital Stock, in each case,
prior to the date that is ninety-one (91) days after the date on which the Loans
and all other Obligations that are accrued and payable are repaid in full and
the Revolving Commitments are terminated; provided, however, that only the
portion of the Capital Stock that so mature or are mandatorily redeemable, are
so convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Capital Stock;
provided further, however, that if such Capital Stock is issued to any employee
or to any plan for the benefit of employees of the Company or the Restricted
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Capital Stock solely because they may be required to be
repurchased by the Company in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability; provided further, however, that any class of Capital Stock of such
person that by its terms authorizes such person to satisfy its obligations
thereunder by delivery of Capital Stock that are not Disqualified Capital Stock
shall not be deemed to be Disqualified Capital Stock.

 



14

 

 

“Disqualified Lender”: the competitors of the Company (or any Affiliate of such
competitor, other than any affiliated bona fide debt fund) listed in a writing
delivered to the Administrative Agent (it being agreed that such list may be
amended, updated or supplemented in writing by the Company from time to time,
with the consent of the Administrative Agent, such consent not to be
unreasonably withheld or delayed); provided that Affiliates of such competitors
must be named in such letter or must be reasonably identifiable from their names
as Affiliates of competitors of the Company to constitute “Disqualified
Lenders”.

 

“Documentation Agent”: as defined in the preamble hereto.

 

“Dollar Equivalent”: as of the most recent Calculation Date, (a) with respect to
any borrowing or other extension of credit expressed in Canadian Dollars, the
amount of Dollars that would be required to purchase the amount of such Canadian
Dollars of such borrowing or other extension of credit on the date two Business
Days prior to the date of such borrowing or extension of credit (or, in the case
of any determination made under Section 2.7 or redenomination under Section
2.14(e), or in the case of a redenomination of any other amount into Dollars as
provided herein, on the date of determination or redenomination therein referred
to), based upon the Spot Selling Rate.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Subsidiary of the Company organized under the laws of
any jurisdiction within the United States.

 

“ECF Percentage”: 50%; provided, that, with respect to any fiscal year of the
Borrower, the ECF Percentage shall be reduced to (a) 25% if the Consolidated
First Lien Leverage Ratio as of the last day of such fiscal year is less than or
equal to 3.50 to 1.00 but greater than 3.00 to 1.00 and (b) 0% if the
Consolidated First Lien Leverage Ratio as of the last day of such fiscal year is
less than or equal to 3.00 to 1.00.

 

“Effective Yield”: as to any Indebtedness, the effective yield on such
Indebtedness as determined by the Company and the Administrative Agent in
accordance with generally accepted financial practices, taking into account the
applicable interest rate margins, any interest rate “floors” or similar
provisions and all recurring fees and upfront or similar fees or original issue
discount (amortized over an assumed four-year life to maturity) payable
generally to Lenders or other institutions providing such Indebtedness, but
excluding any arrangement fees, structuring fees, or other similar fees payable
in connection therewith that are not generally shared with the relevant Lenders
and, if applicable, customary consent fees for an amendment paid generally to
consenting Lenders.

 

“Electronic System”: any electronic system, including email, e-fax, Intralinks®,
ClearPar® and any other Internet or extranet-based site, whether such electronic
system is owned, operated or hosted by the Administrative Agent and any of their
respective Affiliates or any other Person, providing for access to data
protected by passcodes or other security system.

 

“Environmental Laws”: any and all foreign, federal, provincial, territorial,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of occupational health
and safety or the environment, as now or may at any time hereafter be in effect.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 



15

 

 

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event”: (a) the failure of any Plan to comply with any material
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the material terms of such Plan; (b) the existence with respect to any Plan
of a non-exempt Prohibited Transaction; (c) the failure of any insured medical
Plan to satisfy the non-discrimination requirements of Section 105 of the Code;
(d) any Reportable Event; (e) the failure of any Group Member or ERISA Affiliate
to make by its due date a required installment under Section 430(j) of the Code
with respect to any Pension Plan or any failure by any Pension Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Pension Plan, whether or not waived;
(f) a determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA);
(g) the filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (h) the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or the incurrence by any Group Member or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, including but not limited to the imposition of
any Lien in favor of the PBGC or any Pension Plan; (i) the receipt by any Group
Member or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan under Section 4042 of ERISA; (j) the
failure by any Group Member or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of the
Code; (k) the incurrence by any Group Member or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; (l) the receipt by any Group Member or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a Group
Member or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization, in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA),
or terminated (within the meaning of Section 4041A of ERISA); or (m) the failure
by any Group Member or any of its ERISA Affiliates to pay when due (after
expiration of any applicable grace period) any installment payment with respect
to Withdrawal Liability under Section 4201 of ERISA.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the Screen Rate as of 11:00 A.M., London time,
two Business Days prior to the beginning of such Interest Period. In the event
that such Interest Period is an Impacted Interest Period, then the Eurodollar
Base Rate for such Interest Period shall be the Interpolated Rate at such time.

 

“Eurodollar Loans”: Loans denominated in Dollars the rate of interest applicable
to which is based upon the Eurodollar Rate.

 



16

 

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (provided that the Eurodollar Rate
applicable to Term Loans shall not be less than 0.75%):

 

Eurodollar Base Rate 1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow” means, for any period, an amount equal to the excess, if any,
of:

 

(a) the sum, without duplication, of:

 

(i) Consolidated Net Income for such period,

 

(ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, but
excluding any such non-cash charges representing an accrual or reserve for
potential cash items in any future period and excluding amortization of a
prepaid cash item that was paid in a prior period,

 

(iii) the amount of the decrease, if any, in Consolidated Working Capital for
such period (other than any such decreases arising from acquisitions or
Dispositions by the Company and its Subsidiaries completed during such period or
the application of purchase accounting),

 

(iv) the aggregate net amount of non-cash loss on the Disposition of property by
the Company and its Subsidiaries during such period (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income, and

 

(v) cash payments received in respect of Swap Agreements during such period to
the extent deducted in arriving at such Consolidated Net Income, over

 

(b) the sum, without duplication, of:

 

(i) the amount of all non-cash credits included in arriving at such Consolidated
Net Income (excluding any such non-cash credits to the extent they represent the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income in any prior period) and the amount of all cash
expenses, charges and losses excluded from Consolidated Net Income by virtue of
the definition thereof,

 

(ii) the aggregate amount actually paid by the Company and its Subsidiaries in
cash during such fiscal year on account of Capital Expenditures to the extent
funded with Internally Generated Cash Flow,

 



17

 

 

(iii) the aggregate amount of all regularly scheduled principal payments of
Funded Debt (including the Term Loans) of the Company and its Subsidiaries made
during such period (other than in respect of any revolving credit facility to
the extent there is not an equivalent permanent reduction in commitments
thereunder),

 

(iv) the amount of the increase, if any, in Consolidated Working Capital for
such period (other than any such increases arising from acquisitions or
Dispositions by the Company and its Subsidiaries completed during such period or
the application of purchase accounting),

 

(v) the aggregate net amount of non-cash gain on the Disposition of property by
the Company and its Subsidiaries during such period (other than sales of
inventory in the ordinary course of business), to the extent included in
arriving at such Consolidated Net Income,

 

(vi) cash payments made during such period in respect of long-term liabilities
(other than Indebtedness) of the Company and its Subsidiaries to the extent such
payments were not expensed during such period or are not deducted in determining
Consolidated Net Income, in each case to the extent funded with Internally
Generated Cash Flow,

 

(vii) the aggregate amount actually paid by the Company and its Subsidiaries in
cash during such period on account of Investments permitted by Sections 7.7(a),
(d), (g), (h), (i), (j), (k), (l), (m), (p), (t), (u) and (x) to the extent
funded with Internally Generated Cash Flow,

 

(viii) the aggregate amount actually paid by the Company and its Subsidiaries in
cash during such period on account of Restricted Payments permitted by Sections
7.6(b), (d), (e) and (l) to the extent funded with Internally Generated Cash
Flow,

 

(ix) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Company and its Subsidiaries during such period
that are made in connection with any prepayment of Indebtedness, to the extent
not deducted in determining Consolidated Net Income,

 

(x) the amount of cash taxes paid or tax reserves set aside or payable (without
duplication) in such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period,

 

(xi) cash expenditures made in respect of Swap Agreements during such period, to
the extent not deducted in determining Consolidated Net Income, and

 

(xii) the aggregate amount of any voluntary prepayment permitted hereunder of
term Indebtedness during such period or any voluntary prepayment of revolving
Indebtedness during such period accompanied by a permanent reduction in
commitments (other than any voluntary prepayment of Loans, which shall be the
subject of Section 2.7(b)(iii)).

 

“Excess Cash Flow Application Date”: as defined in Section 2.7(a)(iii).

 



18

 

 

“Excess Cash Flow Period”: each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2014.

 

“Excluded Taxes”: with respect to any payment made by any Loan Party under any
Loan Document, any of the following Taxes imposed on or with respect to, or
withheld or deducted from a payment to, a Credit Party: (a) Taxes imposed on (or
measured by) net income (however denominated), branch profits Taxes, and
franchise taxes, in each case, (i) imposed by the jurisdiction under the laws of
which such Credit Party is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or (ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
Federal withholding Taxes resulting from any Requirement of Law in effect
(including FATCA and including any backup withholding tax) on the date such
Lender becomes a party to this Agreement (or designates a new lending office)
(other than an assignee pursuant to a request by the Company under Section
2.18), except, to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from any Borrower with respect to such withholding
Taxes pursuant to Section 2.15(a), (c) Taxes attributable to such Lender's
failure to comply with Section 2.15(f), (d) any Canadian withholding Taxes
payable by reason of the recipient of a payment made by the Canadian Borrower
not dealing at arm’s length (as defined in the ITA) with the Canadian Borrower
at the time such withholding Taxes are payable, and (e) any U.S. Federal
withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement”: that certain Credit Agreement dated as of April 20,
2011 by and among the Borrowers, JPMorgan Chase Bank, N.A., as administrative
agent, and the lenders party thereto (as amended, supplemented or otherwise
modified from time to time prior to the Closing Date).

 

“Existing Letters of Credit” means the letters of credit referred to on Schedule
3.1 hereto.

 

“Existing Term Loan Facility”: as defined in Section 2.23(a).

 

“Extended Term Credit Percentage”: as to any Extending Term Lender at any time,
the percentage which the aggregate principal amount of such Lender’s Extended
Term Loans of a specified Extension Series then outstanding constitutes the
aggregate principal amount of Extended Term Loans of such Extension Series then
outstanding.

 

“Extended Term Facility”: each Extension Series of Extended Term Loans.

 

“Extended Term Loans”: as defined in Section 2.23(a).

 

“Extending Term Lender”: as defined in Section 2.23(b).

 

“Extension Election”: as defined in Section 2.23(b).

 

“Extension Request”: as defined in Section 2.23(a).

 

“Extension Series”: as defined in Section 2.23(a).

 

“Facility”: each of (a) the Revolving Commitments and the extensions of credit
made thereunder ( including as such commitments may be increased by Incremental
Revolving Facilities, the “Revolving Facility”), (b) the Term Loan Commitments
and Term Loans made thereunder (the “Term Facility”) and (c) the Incremental
Term Loans (each such series of Incremental Term Loans, an “Incremental Term
Facility”).

 



19

 

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.

 

“FASB”: the Financial Accounting Standards Board.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

 

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 

“Foreign Subsidiary”: any Subsidiary of the Company that is not a Domestic
Subsidiary.

 

“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate but excluding any Canadian Pension Plans and Canadian Benefits Plans.

 

“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate but
excluding any Canadian Pension Plans and Canadian Benefit Plans.

 

“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Benefit Arrangement or Foreign
Plan; (b) the failure to register or loss of good standing with applicable
regulatory authorities of any such Foreign Benefit Arrangement or Foreign Plan
required to be registered; (c) the failure of any Foreign Benefit Arrangement or
Foreign Plan to comply with any material provisions of applicable law and
regulations or with the material terms of such Foreign Benefit Arrangement or
Foreign Plan.

 

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

 

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrowers
and the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

 



20

 

 

“Governmental Authority”: any nation or government, any state, province,
territory or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government.

 

“Group Members”: the collective reference to the Company and its Restricted
Subsidiaries.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor so as to enable the primary obligor to pay such primary
obligation, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business, or customary and reasonable indemnity obligations
entered into in connection with any Acquisition or Disposition permitted under
this Agreement (other than such obligations with respect to Indebtedness). The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and (b)
the maximum amount for which such guaranteeing person may be liable pursuant to
the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith.

 

“Guarantors”: the collective reference to the Subsidiary Guarantors and the
Canadian Subsidiary Guarantors.

 

“Immaterial Subsidiary”: any Restricted Subsidiary of the Company that, as of
the date of the most recent financial statements required to be delivered
pursuant to Section 6.1, does not have assets in excess of 5.0% of Consolidated
Total Assets or annual revenues (for the four quarter period then ended) of the
Company and its consolidated Restricted Subsidiaries; provided that, to the
extent Consolidated Total Assets or annual revenues of all Restricted
Subsidiaries that would otherwise be Immaterial Subsidiaries would exceed 10.0%
in the aggregate as of any such date, the Company shall designate one or more
Restricted Subsidiaries as not being Immaterial Subsidiaries to comply with the
foregoing limitations.

 

“Impacted Interest Period”: with respect to any Screen Rate, an Interest Period
which shall not be available at the applicable time.

 



21

 

 

“Increased Facility Activation Date”: any Business Day on which any Lender shall
execute and deliver to the Administrative Agent an Increased Facility Activation
Notice pursuant to Section 2.20(a).

 

“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit H-1.

 

“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.

 

“Incremental Amount”: at any time, the excess, if any, of (a) the sum of (i)
$200,000,000 plus and (ii) an additional amount if, after giving effect to such
additional amount, on a Pro Forma Basis the Consolidated First Lien Leverage
Ratio (excluding the cash proceeds from such Incremental Facility from cash for
netting purposes in the calculation of Consolidated First Lien Leverage Ratio,
and assuming, (x) in the case of Incremental Revolving Commitments, such
Incremental Revolving Commitments are fully drawn as of such date and (y) that
any indebtedness incurred under any Incremental Term Facility, any Incremental
Revolving Commitments and any Incremental Equivalent Debt is senior secured debt
that is secured by first-priority Liens, whether or not such debt is senior or
secured or secured by first-priority Liens) does not exceed 4.00 to 1.00 as of
the last day of the most recently ended fiscal quarter over (b) the sum of (x)
the aggregate amount of all Incremental Term Loans made, all Incremental
Revolving Commitments established and Incremental Equivalent Debt issued prior
to such time pursuant to Section 2.20 plus (y) the aggregate principal amount of
Indebtedness incurred pursuant to Section 7.2(q).

 

“Incremental Equivalent Debt”: Indebtedness issued by a Borrower in respect of
one or more series of senior unsecured notes, senior secured first lien or
junior lien notes, subordinated notes, unsecured notes (in each case issued in a
public offering, Rule 144A or other private placement or bridge financing in
lieu of the foregoing), unsecured mezzanine Indebtedness or term loan facilities
that, in each case, (a) shall not have an issuer or guarantor that is not a
Borrower or a Guarantor, (b) shall not be secured by any property or assets of
the Company or any Restricted Subsidiary which is not subject to a Lien under
the Security Documents, (c) shall rank pari passu or junior in right of payment
with the Obligations, (d) if secured, shall be secured by Other First Liens or
Junior Liens, (e) to the extent such Indebtedness is subject to Other First
Liens, then such Indebtedness shall be subject to intercreditor arrangements
reasonably satisfactory to the Administrative Agent (it being understood that an
intercreditor agreement substantially in the form of Exhibit I-1 is reasonably
satisfactory to the Administrative Agent and the Secured Parties for such
purposes), (f) to the extent such Indebtedness is subject to Junior Liens, then
such Indebtedness shall be subject to intercreditor arrangements reasonably
satisfactory to the Administrative Agent (it being understood that an
intercreditor agreement substantially in the form of Exhibit I-2 is reasonably
satisfactory to the Administrative Agent and the Secured Parties for such
purposes), (g) the maturity date applicable to any such Indebtedness shall be no
earlier than the Latest Maturity Date of the Term Loans at the time such
Indebtedness is issued and the Weighted Average Life to Maturity of any such
Indebtedness shall be no shorter than the Weighted Average Life to Maturity of
the Term Loans at the time such Indebtedness is issued, (h) the definitive
documentation governing such Indebtedness shall have (x) pricing, interest rate
margins, discounts, premiums, rate floors, fees and amortization schedules as
determined by the issuer thereof and the underwriters, purchasers, note holders
or lenders, as applicable, thereof, subject to the foregoing clauses (a) through
(g), and (i) the covenants (including any financial covenants), events of
default and guarantees of such Indebtedness, if not consistent with the
corresponding terms of the Term Loans, shall not be materially more restrictive
to the Company and its Subsidiaries than the terms applicable to the Term Loans
unless (x) the Term Lenders also receive the benefit of such more restrictive
terms or (y) such more restrictive terms are applicable only after the Latest
Maturity Date of the Term Loans.

 



22

 

 

“Incremental Revolving Commitments”: as defined in Section 2.20(a).

 

“Incremental Term Facility”: as defined in the definition of “Facility”.

 

“Incremental Term Lenders”: (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.

 

“Incremental Term Loans”: as defined in Section 2.20(a).

 

“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Increased Facility Activation Notice, the maturity date
specified in such Increased Facility Activation Notice, which date shall not be
earlier than the Revolving Termination Date.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) indebtedness created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property), (e) all Capital Lease Obligations of such Person, (f) all
obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements, (g) the liquidation value of all Disqualified Capital
Stock of such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (j) for the purposes of
Section 8(e) only, all obligations of such Person in respect of Swap Agreements.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor. The amount of any net obligation under any Swap Agreement on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of Indebtedness of any Person for purposes of clause (i) shall be deemed
to be equal to the lesser of (x) the aggregate unpaid amount of such
Indebtedness and (y) the fair market value of the property encumbered thereby as
determined by such Person in good faith. Notwithstanding the foregoing,
Indebtedness shall not include (A) trade payables, accrued expenses and
intercompany liabilities arising in the ordinary course of business, (B) prepaid
or deferred revenue arising in the ordinary course of business or (C) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase prices of an asset to satisfy unperformed obligations of
the seller of such asset. Notwithstanding the foregoing, in connection with any
Permitted Acquisition, the term “Indebtedness” shall not include adjustments
based on changes in working capital, earn-outs or similar purchase price
adjustments or contingent consideration arrangements based on the financial
performance or operations of the relevant Permitted Acquisition (it being
understood that any such excluded adjustments and arrangements shall not include
the deferral of payment of liquidated amounts).

 

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by any Loan Party under any Loan Document and (b) to
the extent not otherwise described in clause (a), Other Taxes.

 



23

 

 

“Insolvency Laws”: the Bankruptcy Code, the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-up and
Restructuring Act (Canada) and any similar statute or law or any corporate law
in any jurisdiction dealing with bankruptcy, insolvency, restructuring of debts
or analogous concepts, and including without limitation, the filing of an
application or commencement of proceedings under provisions of the Canada
Business Corporations Act or the Business Corporations Act (Ontario) (or any
successors to such statutes or comparable legislation in other jurisdictions)
seeking to impose a stay of proceedings against creditors, seeking to approve or
impose a plan of arrangement providing for the compromise of claims of creditors
or imposing other limitations or restrictions on creditors’ rights.

 

“Insolvent”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December (or, if an Event of
Default is in existence, the last day of each calendar month) to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan or CDOR Rate Loan having an Interest Period of three months (or
90 days, in the case of CDOR Rate Loans) or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan or CDOR Rate Loan having an Interest
Period longer than three months (or 90 days, in the case of CDOR Rate Loans),
each day that is three months (or 90 days, in the case of CDOR Rate Loans) after
the first day of such Interest Period and the last day of such Interest Period,
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect thereof
and (e) as to any Swingline Loan, the day that such Loan is required to be
repaid.

 

“Interest Period”: as to any Eurodollar Loan or CDOR Rate Loan, (a) initially,
the period commencing on the borrowing or conversion date, as the case may be,
with respect to such Eurodollar Loan or CDOR Rate Loan and ending (x) with
respect to any Eurodollar Loan, one, two, three or six months thereafter (or, if
agreed to by all Lenders under the relevant Facility, twelve months thereafter),
or (y) with respect to any CDOR Rate Loan, the date which is one, two, three or
six months thereafter, in each case as selected by the relevant Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan or CDOR
Rate Loan and ending (x) with respect to any Eurodollar Loan, one, two, three or
six months thereafter, or (y) with respect to any CDOR Rate Loan, the date which
is one, two, three or six months thereafter, in each case as selected by the
relevant Borrower by irrevocable notice to the Administrative Agent not later
than 11:00 A.M., New York City time, on the date that is three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 



24

 

 

(ii) the Borrowers may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the relevant Incremental Term Loans, as the case may be;

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv) the Borrowers shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan or CDOR Rate Loan during an Interest Period
for such Loan.

 

“Internally Generated Cash Flow”: cash on the consolidated balance sheet of the
Company not constituting proceeds of Indebtedness (excluding borrowings for
working capital purposes under any revolving credit facilities or revolving
lines of credit and intercompany Indebtedness) of any Group Member.

 

“Interpolated Rate”: at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time.

 

“Investment Company Act”: the Investment Company Act of 1940, as amended.

 

“Investments”: as defined in Section 7.7.

 

“IRS”: the United States Internal Revenue Service.

 

“Issuing Lender”: JPMorgan Chase Bank, N.A. or any Affiliate thereof, in its
capacity as issuer of any Letter of Credit.

 

“ITA”: the Income Tax Act (Canada), and the regulations thereunder, as amended.

 

“Judgment Currency”: as defined in Section 10.18(a).

 

“Judgment Currency Conversion Date”: as defined in Section 10.18(a).

 

“Junior Liens”: Liens (other than Liens securing the Obligations) that are
subordinated to the Liens granted under the Loan Documents on customary terms
pursuant to an intercreditor agreement reasonably satisfactory to the
Administrative Agent (it being understood that an intercreditor agreement
substantially in the form of Exhibit I-2 is reasonably satisfactory to the
Administrative Agent and the Secured Parties for such purposes) (it being
understood that Junior Liens are not required to be pari passu with other Junior
Liens, and that Indebtedness secured by Junior Liens may have Liens that are
senior in priory to, or pari passu with, or junior in priority to, other Liens
constituting Junior Liens).

 

“L/C Commitment”: $25,000,000.

 

“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.

 



25

 

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

 

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

 

“Latest Maturity Date”: at any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Facility, in each case
as extended in accordance with this Agreement from time to time at or prior to
such date.

 

“Lead Arrangers”: as defined in the preamble hereto.

 

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Letters of Credit”: as defined in Section 3.1(a).

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

 

“Loan Parties”: each Group Member that is a party to a Loan Document.

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of (i) the aggregate unpaid principal amount of the Term Loans under
the Term Facility, (ii) to the extent any Incremental Term Loan Facility is not
treated as fungible with the Term Loans, the aggregate unpaid principal amount
of any such Incremental Term Loans under any such Incremental Term Loan Facility
or (iii) the Total Revolving Extensions of Credit, as the case may be,
outstanding under such Facility (or, in the case of the Revolving Facility,
prior to any termination of the Revolving Commitments, the holders of more than
50% of the Total Revolving Commitments).

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Company and
its Restricted Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

 

“Material Convertible Notes Redemption”: any redemption or repurchase of the
Convertible Notes that (i) is financed, in whole or in part, with the proceeds
of Indebtedness that constitutes “Consolidated First Lien Debt” and (ii) the
aggregate amount of such Indebtedness incurred to finance such redemption or
repurchase exceeds $75,000,000.

 



26

 

 

“Material Intellectual Property”: any Intellectual Property that (x) is material
to the operation of the business of the Company and the Restricted Subsidiaries,
taken as a whole, or (y) in the good faith determination of the board of
directors or senior management of the Company, could reasonably be expected to
become material to such operations.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Merger”: as defined in the preliminary statements hereto.

 

“Merger Agreement”: as defined in the preliminary statements hereto.

 

“Merger Material Adverse Effect”: (a) a material adverse effect upon the ability
of the Sellers (as defined in the Merger Agreement as in effect on December 19,
2013), the Target or the Representative (as defined in the Merger Agreement as
in effect on December 19, 2013) to fulfill their respective obligations under
the Merger Agreement or to consummate the transactions contemplated by the
Merger Agreement and the Ancillary Documents (as defined in the Merger Agreement
as in effect on December 19, 2013) or (b) any result, occurrence, fact, change,
event or effect that has had, or would reasonably be expected to have,
individually or together with one or more other results, occurrences, facts,
changes, events or effects, a material adverse effect upon the business,
condition (financial or otherwise), liabilities, assets or results of operations
of the Target and its Subsidiaries, taken as a whole; provided, however, that
for purposes of clause (b), any adverse result, occurrence, fact, change, event
or effect arising from or related to any of the following shall not be taken
into account in determining whether such a material adverse effect has occurred
(unless such matter has a disproportionate effect on the Target and its
Subsidiaries relative to other businesses operating in the industry in which the
Target and its subsidiaries operate, in which case only the disproportionate
portion of the adverse result, occurrence, fact, change, event or effect arising
from or related to any of the following shall be taken into account in
determining whether such a material adverse effect has occurred): (i) conditions
affecting the United States economy generally, (ii) changes in the United States
financial, banking or securities markets in general, (iii) any change that is
generally applicable to the industry in which the Target and its Subsidiaries
operate, (iv) changes in GAAP pursuant to which the Target and its Subsidiaries
are required to change its prior accounting policies or practices, (v) changes
in any applicable laws, (vi) earthquakes, hurricanes or other natural disasters
occurring after the date of the Merger Agreement or from the engagement by the
United States in hostilities after the date of the Merger Agreement, or
resulting from the occurrence of any military or terrorist attack upon the
United States after the date of the Merger Agreement, (vii) the public
announcement or pendency of the transactions contemplated by the Merger
Agreement, (viii) any changes relating to any failure to achieve projections or
internal forecasts (it being understood that the underlying facts giving rise to
such failure may be taken into account in determining whether there has been
such a material adverse effect) or (ix) any action taken by the Sellers or the
Target and its Subsidiaries as required by the Merger Agreement or to which the
Company or Merger Sub has expressly consented to or requested in writing after
the date of the Merger Agreement.

 

“Merger Sub”: as defined in the preliminary statements hereto.

 

“Modified Dutch Auction”: as defined in Section 2.25(a).

 



27

 

 

“Moody’s”: as defined in the definition of “Cash Equivalents”.

 

“Mortgaged Properties”: as of the Closing Date, the owned real properties listed
on Schedule 1.1B, as to which the Administrative Agent for the benefit of the
Secured Parties shall be granted a Lien pursuant to the Mortgages.

 

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Secured Parties in form and substance reasonably acceptable to the
Administrative Agent.

 

“MNPI”: any information regarding the Company, its Subsidiaries or Affiliates,
or the Company’s assets, its ability to perform its Obligations or any other
matter that would reasonably be expected to be material to a decision by any
Lender to participate in any Modified Dutch Auction or assign or acquire any
Term Loans or Incremental Term Loans or to enter into any of the transactions
contemplated thereby and that has not previously been disclosed to the
Administrative Agent and the Lenders. 

 

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) received by any Borrower or any of its
Restricted Subsidiaries, net of attorneys’ fees, accountants’ fees, investment
banking fees, amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset that is the subject
of such Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other fees and expenses actually incurred in connection therewith
and net of taxes paid or payable as a result thereof (after taking into account
any available tax credits or deductions and any tax sharing arrangements) and
(b) in connection with any incurrence or issuance of Indebtedness or Capital
Stock or capital contribution, the cash proceeds received from such incurrence
or issuance, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other fees and expenses actually
incurred in connection therewith.

 

“New Lender”: as defined in Section 2.20(b).

 

“New Lender Supplement”: as defined in Section 2.20(b).

 

“No MNPI Representation”: by a Person, a representation that such Person is not
in possession of any MNPI that has not been disclosed to Lenders generally
(other than those Lenders who have elected to not receive any non-public
information with respect to the Group Members).   

 

“Non-U.S. Lender”: a Lender that is not a U.S. Person.

 

“Non-Consenting Lender”: as defined in Section 10.1.

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrowers and the other Loan Parties, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrowers and the other Loan Parties to the
Administrative Agent or to any Lender (or, in the case of Specified Swap
Agreements and Specified Cash Management Agreements, any Affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Specified Swap Agreement, any Specified Cash Management Agreement or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrowers or the other Loan Parties pursuant hereto) or otherwise.

 



28

 

 

“Obligation Currency”: as defined in Section 10.18(a).

 

“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Taxes (other than a connection arising from such
Credit Party having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other First Liens”: Liens on the Collateral securing loans or notes on a pari
passu basis with the Liens securing the Obligations (such loans or notes, the
“Other First Lien Debt”), which may be (i) granted under the Loan Documents to
the Administrative Agent for the benefit of the holders of such Other First Lien
Debt and subject to a customary intercreditor agreement that is reasonably
satisfactory to the Administrative Agent (it being understood that an
intercreditor agreement substantially in the form of Exhibit I-1 is reasonably
satisfactory to the Administrative Agent and the Secured Parties for such
purposes) that is entered into between the Administrative Agent, an authorized
representative of the holders of the Other First Lien Debt and the Company and
which provides for the pari passu treatment of such Liens with the Lien securing
the Obligations or (ii) granted under separate security documents to a
collateral agent for the benefit of the holders of the Other First Lien Debt and
subject to a customary intercreditor agreement that is reasonably satisfactory
to the Administrative Agent that is entered into between the Administrative
Agent, such other collateral agent and the Company and which provides for lien
sharing and for the pari passu treatment of such Liens with the Liens securing
the Obligations.

 

“Other Taxes”: any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any
Excluded Taxes and such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment under Section 2.18).

 

“Participant”: as defined in Section 10.6(c).

 

“Participant Register”: as defined in Section 10.6(c).

 

“Patriot Act”: as defined in Section 10.17.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to ERISA
and any successor entity performing similar functions.

 



29

 

 

“Pension Plan”: any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.

 

“Permitted Acquisitions”: any Acquisition by the Company or any of its
Subsidiary Guarantors; provided that (i) at the time thereof and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing, (ii) such Acquisition is initiated and consummated on a friendly
basis, (iii) if the Person acquired pursuant to such Acquisition does not become
a Subsidiary Guarantor, the consideration for such Acquisition, together with
all other Acquisitions consummated after the Closing Date pursuant to this
clause (iii), shall not exceed in the aggregate the greater of (x) $200,000,000
and (y) 10.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date such Investment is made, (iv) all Indebtedness
acquired or incurred in connection therewith is permitted under Section 7.2 and
(v) except with respect to acquisitions pursuant to the foregoing clause (iii),
the Company and its Subsidiary Guarantors shall comply with the applicable
requirements of Section 6.10 with respect to the Capital Stock or assets
acquired pursuant to such Acquisition.

 

“Permitted Material Acquisition”: a Permitted Acquisition that (i) is financed
with the proceeds of Indebtedness that constitutes “Consolidated First Lien
Debt” and (ii) the aggregate amount of such proceeds paid as consideration in
connection therewith exceeds $75,000,000.

 

“Permitted Refinancing”: with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium (including
tender premiums) thereon plus other amounts paid, and underwriting discounts,
defeasance costs, fees, commissions and expenses incurred, in connection with
such modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) such modification,
refinancing, refunding, renewal or extension has a Weighted Average Life to
Maturity equal to or greater than the shorter of (i) the Weighted Average Life
to Maturity of the Indebtedness being modified, refinanced, refunded, renewed or
extended and (ii) the Weighted Average Life to Maturity that would result if all
payments of principal on the Indebtedness being refinanced that were due on or
after the date that is one year following the Latest Maturity Date at the time
such Indebtedness is incurred were instead due on the date that is one year
following the Latest Maturity Date at the time such Indebtedness is incurred,
(c) if the Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, taken as a whole, (d) the
terms and conditions (including, if applicable, as to collateral, but excluding
the interest rate and, if applicable, any interest rate floor, upfront fees,
original issue discount and redemption premiums) of any such modified,
refinanced, refunded, renewed or extended Indebtedness are not less favorable to
the Loan Parties or the Lenders than the terms and conditions of the
Indebtedness being so modified, refinanced, refunded, renewed or extended and
(e) such modification, refinancing, refunding, renewal or extension shall not be
incurred by Restricted Subsidiaries that are not Loan Parties.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 



30

 

 

“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA but excluding
any Multiemployer Plan), and any plan which is both an employee welfare benefit
plan and an employee pension benefit plan, and in respect of which any Group
Member or any ERISA Affiliate is (or, if such Plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

 

“PPSA”: the Personal Property Security Act (Ontario), as amended from time to
time, including the regulations thereto, provided that, if perfection or the
effect of perfection or non-perfection or the priority of any Lien created
hereunder on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security in effect in a Canadian jurisdiction other than Ontario, “PPSA” means
the Personal Property Security Act or such other applicable legislation in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

 

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged JPMorgan Chase Bank, N.A. in connection with extensions of
credit to debtors).

 

“Pro Forma Balance Sheet”: the unaudited pro forma consolidated balance sheet
and related pro forma consolidated statements of income of the Company and its
consolidated Subsidiaries (including the notes thereto) as of and for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least 45 days before the Closing Date, which
has been prepared giving effect to (i) the Merger (including the payment of
Transaction Costs), (ii) the Refinancing, (iii) the Loans to be made on the
Closing Date and the use of proceeds thereof and (iii) the payment of fees and
expenses in connection with the Facilities, in each case as if such transaction
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of such statements of income).

 

“Pro Forma Basis” and “Pro Forma Effect”: for purposes of calculating compliance
with the financial covenant set forth in Section 7.1 or with any determination
of the Consolidated Leverage Ratio, Consolidated First Lien Leverage Ratio or
Consolidated Senior Secured Leverage Ratio for any events as described below
that occur subsequent to the commencement of a period for which the financial
effect of such events is being calculated, and giving effect to the events for
which such calculation is being made, such calculation as will give pro forma
effect to such events as if such events occurred on the first day of the four
consecutive fiscal quarter period ended on or before the occurrence of such
event (the “Reference Period”): (i) in making any determination of Consolidated
EBITDA, (x) effect shall be given to any designations under Section 6.9, any
Lien permitted under Section 7.3(bb), any Disposition permitted under Section
7.5(d), 7.5(f) or 7.5(m), any Indebtedness incurred under Section 2.20(a),
7.2(e), 7.2(f), 7.2(g), 7.2(q) or 7.2(u), Investment permitted under Section
7.7(g), 7.7(p), 7.7(q), 7.7(u), 7.7(w), 7.7(x) or 7.7(y), Capital Expenditure,
or Restricted Payment permitted under Section 7.6(b), 7.6(g), 7.6(i), 7.6(k) or
7.6(l), which adjustments the Company determines are reasonable as set forth in
a certificate of a Responsible Officer of the Company (the foregoing, together
with any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period and
including any use of proceeds thereof and repayments or changes thereto (or, in
the case of determinations made pursuant to Sections 7.2(g), 7.2(u), 7.3(bb) and
7.6(l), occurring during the Reference Period or thereafter and through and
including the date upon which the respective Permitted Acquisition or other
relevant transaction is consummated) and (y) effect shall be given to any cost
savings and other operating improvements and synergies projected in good faith
and to be realized as a result of any Permitted Acquisition (including the
termination or discontinuance of activities constituting such business and any
cost savings, improvements and synergies of the type included in the
presentation of adjusted EBITDA in the Confidential Information Memorandum) (in
each case calculated on a pro forma basis as though such cost savings and other
operating improvements and synergies had been realized at the beginning of such
four-quarter period), net of the actual benefits realized during such period
from such actions to the extent already included in Consolidated EBITDA for such
period, provided that (A) such cost savings, operating improvements and
synergies are reasonably anticipated to result from such actions, (B) such
actions have been taken, or have been committed to be taken and the benefits
resulting therefrom are reasonably anticipated by the Company to be realized
within 18 months; provided that in no event shall a pro forma adjustment under
this clause (y) increase Consolidated EBITDA as a result of cost savings,
operating expense reductions, other operating improvements and synergies by more
than the greater of (I) $40,000,000 or (II) 20% of Consolidated EBITDA for the
prior fiscal year for any Reference Period, (ii) in making any determination on
a pro forma basis, (x) all Indebtedness (including Indebtedness issued, incurred
or assumed as a result of, or to finance, any relevant transactions and for
which the financial effect is being calculated, whether incurred under this
Agreement or otherwise, but excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes, in each case not to finance
any acquisition) issued, incurred, assumed or permanently repaid during the
Reference Period (or, in the case of determinations made pursuant to Sections
7.2(g), 7.2(u), 7.3(bb) and 7.6(l), occurring during the Reference Period or
thereafter and through and including the date upon which the respective
Permitted Acquisition or relevant transaction is consummated) shall be deemed to
have been issued, incurred, assumed or permanently repaid at the beginning of
such period and (y) Consolidated Interest Expense of such person attributable to
interest on any Indebtedness, for which pro forma effect is being given as
provided in preceding clause (x), bearing floating interest rates shall be
computed on a pro forma basis as if the rates that would have been in effect
during the period for which pro forma effect is being given had been actually in
effect during such periods and (iii) (A) any Subsidiary Redesignation then being
designated, effect shall be given to such Subsidiary Redesignation and all other
Subsidiary Redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary Redesignation then
being designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

 



31

 

 

“Pro Forma Compliance”: at any date of determination, the Company and its
Restricted Subsidiaries shall be in compliance, after giving effect on a Pro
Forma Basis to the relevant transactions (including the assumption, the
issuance, incurrence and permanent repayment of Indebtedness), with the covenant
set forth in Section 7.1 recomputed as at the last day of the most recently
ended fiscal quarter of the Company and its Restricted Subsidiaries for which
the financial statements and certificates required pursuant to Section 6.1 have
been or were required to have been delivered (provided, that prior to delivery
of financial statements for the first full fiscal quarter ended after the
Closing Date, such covenant shall be deemed to have applied to the Company’s
most recently completed fiscal quarter).

 

“Prohibited Transaction”: as defined in Section 406 of ERISA and Section 4975(c)
of the Code.

 

“Projections”: as defined in Section 6.2(c).

 

“Properties”: as defined in Section 4.16(a).

 

“Qualified Capital Stock”: any Capital Stock of the Company other than
Disqualified Capital Stock.

 



32

 

 

“Qualifying Term Loans”: as defined in Section 2.25(b).

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member, in each case, in excess of $10,000,000 (but excluding any
settlement or payment in respect of business interruption insurance).

 

“Reference Rate”: the rate of interest most recently publicly announced or
established by JPMorgan Chase Bank, N.A., Toronto branch as its reference rate
in effect for determining interest rates on Canadian Dollar denominated
commercial loans made in Canada and commonly known as “prime rate” (the
Reference Rate not being intended to be the lowest rate of interest charged by
JPMorgan Chase Bank, N.A. in connection with extensions of credit to debtors);
each change in the Reference Rate shall be effective from and including the date
such change is publicly announced as being effective.

 

“Refinanced Term Loans”: as defined in Section 2.22(a).

 

“Refinancing”: the payment in full of all amounts due under the Existing Credit
Agreement, the termination of all commitments in respect thereof and the
discharge and release of all guarantees thereof and security therefor.

 

“Refinancing Effective Date”: as defined in Section 2.22(a).

 

“Refinancing Term Credit Percentage”: as to any Refinancing Term Lender at any
time, the percentage which the aggregate principal amount of such Lender’s
Refinancing Term Loans of a specified Series then outstanding constitutes of the
aggregate principal amount of Refinancing Term Loans of such Series then
outstanding.

 

“Refinancing Term Lender”: as defined in Section 2.22(b).

 

“Refinancing Term Loan Amendment”: as defined in Section 2.22(c).

 

“Refinancing Term Loans”: as defined in Section 2.22(a).

 

“Refunded Swingline Loans”: as defined in Section 2.4.

 

“Register”: as defined in Section 10.6(b).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Company to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 2.7(b) as a
result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Company has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that any
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets used or useful in its or the
applicable Subsidiary’s business, to make Investments permitted under Section
7.7 (including Permitted Acquisitions but excluding Investments in current
assets) or to make Capital Expenditures.

 



33

 

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets used or
useful in its or the applicable Subsidiary’s business, to make Investments
permitted under Section 7.7 (including Permitted Acquisitions but excluding
Investments in current assets) or to make Capital Expenditures.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months (or, if the applicable Borrower
or a Subsidiary shall have entered into a legally binding commitment within
twelve months after such Reinvestment Event to acquire or repair assets used or
useful in the Borrowers’ or the applicable Subsidiary’s business, to make
Investments permitted under Section 7.7 (including Permitted Acquisitions but
excluding Investments in current assets) or to make Capital Expenditures with
the applicable Reinvestment Deferred Amount, 18 months) after such Reinvestment
Event and (b) the date on which the applicable Borrower shall have determined
not to, or shall have otherwise ceased to, acquire or repair assets useful in
the applicable Borrower’s or the applicable Subsidiary’s business, to make
Investments permitted under Section 7.7 (including Permitted Acquisitions but
excluding Investments in current assets) or to make Capital Expenditures with
all or any portion of the relevant Reinvestment Deferred Amount.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replacement L/C Issuer”: with respect to any Replacement Revolving Facility,
any Replacement Revolving Lender thereunder from time to time designated by the
Company as the Replacement L/C Issuer under such Replacement Revolving Facility
with the consent of such Replacement Revolving Lender and the Administrative
Agent.

 

“Replacement L/C Obligations”: at any time with respect to any Replacement
Revolving Facility, an amount equal to the sum of (a) the then aggregate undrawn
and unexpired amount of the then outstanding Replacement Letters of Credit under
such Replacement Revolving Facility and (b) the aggregate amount of drawings
under the Replacement Letters of Credit under such Replacement Revolving
Facility that have not then been reimbursed.

 

“Replacement Letter of Credit”: any letter of credit issued pursuant to a
Replacement Revolving Facility.

 

“Replacement Revolving Commitment Series”: as defined in Section 2.24(b).

 

“Replacement Revolving Commitments”: as defined in Section 2.24(a).

 

“Replacement Revolving Credit Percentage”: as to any Replacement Revolving
Lender at any time under any Replacement Revolving Facility, the percentage
which such Lender’s Replacement Revolving Commitment under such Replacement
Revolving Facility then constitutes of the aggregate Replacement Revolving
Commitments under such Replacement Revolving Facility (or, at any time after
such Replacement Revolving Commitments shall have expired or terminated, the
percentage which the aggregate amount of such Lender’s Replacement Revolving
Extensions of Credit then outstanding pursuant to such Replacement Revolving
Facility constitutes of the amount of the aggregate Replacement Revolving
Extensions of Credit then outstanding pursuant to such Replacement Revolving
Facility).

 



34

 

 

“Replacement Revolving Extensions of Credit”: as to any Replacement Revolving
Lender at any time under any Replacement Revolving Facility, an amount equal to
the sum of (a) the aggregate principal amount of all Replacement Revolving Loans
made by such Lender pursuant to such Replacement Revolving Facility then
outstanding, (b) such Lender’s Replacement Revolving Credit Percentage of the
outstanding Replacement L/C Obligations under any Replacement Letters of Credit
under such Replacement Revolving Facility and (c) such Lender’s Replacement
Revolving Credit Percentage of the Replacement Swingline Loans then outstanding
under such Replacement Revolving Facility.

 

“Replacement Revolving Facility”: each Replacement Revolving Commitment Series
of Replacement Revolving Commitments and the Replacement Revolving Extensions of
Credit made hereunder.

 

“Replacement Revolving Facility Amendment”: as defined in Section 2.24(c).

 

“Replacement Revolving Facility Effective Date”: as defined in Section 2.24(a).

 

“Replacement Revolving Lender”: as defined in Section 2.24(b).

 

“Replacement Revolving Loans”: as defined in Section 2.24(a).

 

“Replacement Swingline Loans”: any swingline loan made to the Company pursuant
to a Replacement Revolving Facility.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043 as
in effect on the date hereof.

 

“Repricing Transaction”: (a) any prepayment, repayment, refinancing,
substitution or replacement of all or a portion of the Term Loans with the
proceeds of, or any conversion of Term Loans into, any new or replacement
tranche of bank loans or institutional loans (including new Term Loans under
this Agreement) with an Effective Yield less than the Effective Yield applicable
to the Term Loans but excluding any such loans incurred in connection with (w) a
Change of Control, (x) a Transformative Acquisition, (y) Material Convertible
Notes Redemption or (z) any other transaction, the primary purpose of which is
not a repricing or other improvement of economic terms; and (b) any reduction in
the Effective Yield for the Term Loans (including pursuant to an amendment or
waiver or a replacement term loan as contemplated by Section 10.1 to or in
respect of the Term Loans or any tranche thereof which reduces the Effective
Yield applicable to such Term Loans) but excluding any such reduction occurring
in connection with (w) a Change of Control, (x) a Transformative Acquisition,
(y) Material Convertible Notes Redemption or (z) any other transaction, the
primary purpose of which is not a repricing or other improvement of economic
terms.

 

“Repurchase Amount”: as defined in Section 2.25(a).

 

“Repurchase Notice”: as defined in Section 2.25(a).

 

“Repurchase Period”: as defined in Section 2.25(a).

 

“Repurchased Term Loans”: as defined in Section 2.25(a).

 



35

 

 

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the sum of (i) the Term Commitments then in effect and (ii) the
Revolving Commitments then in effect and (b) thereafter, the sum of (i) the
aggregate unpaid principal amount of the Term Loans and Incremental Term Loans
then outstanding and (ii) the Total Revolving Commitments then in effect or, if
the Revolving Commitments have been terminated, the Total Revolving Extensions
of Credit then outstanding.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reset Date”: as defined in Section 2.21(a).

 

“Responsible Officer”: the chief executive officer, president, chief financial
officer, vice president, treasurer or other similar officer of the Company, but
in any event, with respect to financial matters, the chief financial officer of
the Company.

 

“Restricted Payments”: as defined in Section 7.6.

 

“Restricted Subsidiary”: any Subsidiary other than an Unrestricted Subsidiary.

 

“Retained Percentage”: with respect to any Excess Cash Flow Period, (a) 100%
minus (b) the ECF Percentage with respect to such Excess Cash Flow Period.

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
1.1A or in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $225,000,000.

 

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding (including the Dollar Equivalent of
any outstanding Loans denominated in Canadian Dollars), (b) such Lender’s
Revolving Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.

 

“Revolving Facility”: as defined in the definition of “Facility”.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”: as defined in Section 2.1(a).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis. Notwithstanding the foregoing, in the case of Section 2.19 when a
Defaulting Lender shall exist, Revolving Percentages shall be determined without
regard to any Defaulting Lender’s Revolving Commitment.

 



36

 

 

“Revolving Termination Date”: February 28, 2019.

 

“S&P”: as defined in the definition of “Cash Equivalents”.

 

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (i) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (ii) the Canadian
government or any agency thereof.

 

“Sanctioned Country”: at any time, a country or territory which is the subject
or target of any Sanctions.

 

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by (i) the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State
or (ii) the Canadian Government or any agency thereof, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any such Person.

 

“Screen Rate”: in relation to Eurodollar Loans, with respect to any Interest
Period, the London interbank offered rate administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of that
rate) for Dollars and with a tenor equal in length to such Interest Period on
pages LIBOR01 or LIBOR02 of the Reuters screen (or any replacement Reuters page
which displays that rate).

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Parties”: as defined in the U.S. Guarantee and Collateral Agreement.

 

“Security Documents”: the collective reference to the U.S. Guarantee and
Collateral Agreement, the Mortgages, the Canadian Security Agreement, the Target
Security Supplements and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

 

“Sellers”: as defined in the preliminary statements hereto.

 

“Series”: as defined in Section 2.22(b).

 

“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person does not believe it will
have, as of such date, an unreasonably small amount of capital with which to
conduct its business, and (d) such Person will be able to pay its debts as they
mature. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured. The amount of contingent liabilities
at any time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability

 



37

 

 

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between any Loan Party and any Lender or Affiliate thereof, which has been
designated by such Lender and the Company, by notice to the Administrative Agent
not later than 90 days (or such later date as the Administrative Agent may
agree) after the execution and delivery by such Loan Party, as a “Specified Cash
Management Agreement” or any “Specified Cash Management Agreement” as defined in
and under the Existing Credit Agreement that is in effect on the Closing Date .

 

“Specified Merger Agreement Representations”: the representations made by the
Target with respect to the Target and its Subsidiaries in the Merger Agreement
as are material to the interests of the Lenders (but only to the extent that the
Company or Merger Sub has the right to terminate its obligations under the
Merger Agreement or, without any penalty or liability to the Company or Merger
Sub, to decline to consummate the Merger as a result of a breach of such
representations in the Merger Agreement).

 

“Specified Prepayment Debt”: any Indebtedness of the Company or any of its
Subsidiaries, which may be secured by Other First Liens or Junior Liens or be
unsecured, and may be loans or notes or other form of financing all of the Net
Cash Proceeds of which are applied substantially concurrently with the receipt
thereof to repay, prepay, refinance or otherwise terminate Loans outstanding
under the Term Facility or any Incremental Term Loan Facility or the Revolving
Facility (and permanently reduce the Commitments thereunder); provided that (i)
to the extent such Indebtedness is secured by Other First Liens, such
Indebtedness is subject to intercreditor arrangements reasonably satisfactory to
the Administrative Agent (it being understood that an intercreditor agreement
substantially in the form of Exhibit I-1 is reasonably satisfactory to the
Administrative Agent and the Secured Parties for such purposes), (ii) to the
extent such Indebtedness is secured by Junior Liens, such Indebtedness is
subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent (it being understood that an intercreditor agreement
substantially in the form of Exhibit I-2 is reasonably satisfactory to the
Administrative Agent and the Secured Parties for such purposes), (iii) such
Indebtedness shall not have a borrower or issuer, as the case may be, or
guarantor that is not a Borrower or a Guarantor, (iv) such Indebtedness shall
not be secured by any property or assets of the Company or any Guarantor which
is not subject to a Lien under the Security Documents (other than Liens on
assets of any Subsidiary that is not a Guarantor supporting such Indebtedness of
the Company or any Guarantor not to exceed in the aggregate at any time
outstanding the greater of (x) $25,000,000 and (y) 1.5% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date any
such Lien is incurred), (v) no Default or Event of Default shall have occurred
and be continuing or result from such incurrence or issuance, (vi) to the extent
applied to repay, prepay, refinance or terminate any Term Loans, such
Indebtedness shall have prepayment premiums, terms and conditions applicable
thereto that are no more favorable to the lenders or holders thereunder than the
comparable provisions under this Agreement regarding the Term Facility (as
determined by the Company in good faith), (vii) to the extent applied to repay,
prepay, refinance or terminate any Term Loans, the maturity date applicable to
such Indebtedness shall be no earlier than the Latest Maturity Date at the time
such Indebtedness is incurred or issued and the Weighted Average Life to
Maturity of such Indebtedness shall be no shorter than the Weighted Average Life
to Maturity of the Term Loans at the time such Indebtedness is incurred or
issued, (viii) the definitive documentation governing such Indebtedness shall
have (x) pricing, interest rate margins, discounts, premiums, rate floors, fees
and amortization schedules as determined by the issuer thereof and the
underwriters, purchasers, note holders or lenders, as applicable, thereof,
subject to the foregoing clauses (i) through (vii), and (ix) the covenants
(including any financial covenants), events of default and guarantees of such
Indebtedness, if not consistent with the corresponding terms of the Indebtedness
being so repaid, prepaid, refinanced or terminated, shall not be materially more
restrictive to the Company and its Subsidiaries than the terms applicable to the
Indebtedness being so repaid, prepaid, refinanced or terminated unless (x) the
Lenders of the Indebtedness being so repaid, prepaid, refinanced or terminated
also receive the benefit of such more restrictive terms or (y) such more
restrictive terms are applicable only after the Latest Maturity Date of the
Indebtedness being so repaid, prepaid, refinanced or terminated, and (ix) the
principal amount (or accreted value, if applicable) of such Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so repaid, prepaid, refinanced or terminated except by an amount
equal to unpaid accrued interest and premium (including tender premiums) thereon
plus other amounts paid, and underwriting discounts, defeasance costs, fees,
commissions and expenses incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder.

 



38

 

 

“Specified Representations”: the representations and warranties made in clause
(a) of Section 4.3, Section 4.4 (except the third sentence thereof), the first
sentence of Section 4.5 to the extent relating to Requirements of Law, Section
4.10, the first sentence of Section 4.13, Section 4.18 (to the extent relating
to Collateral the security interest in which is required to be perfected on the
Closing Date), Section 4.19, Section 4.22 and Section 4.23.

 

“Specified Swap Agreement”: any Swap Agreement in respect of interest rates or
currency exchange rates entered into by any Loan Party and any Person that is a
Lender or an Affiliate of a Lender at the time such Swap Agreement is entered
into.

 

“Spot Selling Rate”: on any date, as determined by the Administrative Agent, the
spot selling rate posted by Reuters on its website for the sale of the
applicable currency for Dollars at approximately 11:00 a.m., London time, two
Business Days prior to such date (the “Applicable Quotation Date”); provided
that if, for any reason, no such spot rate is being quoted, the spot selling
rate shall be determined by reference to such publicly available service for
displaying exchange rates as may be selected by the Administrative Agent, or, in
the event no such service is selected, such spot selling rate shall instead be
the rate determined by the Administrative Agent as the spot rate of exchange in
the market where its foreign currency exchange operations in respect of the
applicable currency are then being conducted, at or about 11.00 a.m. London
time, on the Applicable Quotation Date for the purchase of the relevant currency
for delivery two Business Days later.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company. Notwithstanding the foregoing, the Target and
the Target Subsidiaries shall be deemed not to be Subsidiaries of the Company
until the effective time stipulated in the Certificate of Merger.

 



39

 

 

“Subsidiary Guarantor”: each Wholly Owned Subsidiary of the Company other than
any Foreign Subsidiary, Unrestricted Subsidiary or Immaterial Subsidiary.

 

“Subsidiary Redesignation”: as defined in Section 6.9.

 

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any of
its Subsidiaries shall be a “Swap Agreement”.

 

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) equal to all net payments that
such person would have to make in the event of an early termination, on the date
the Indebtedness of such person is being determined, in respect of outstanding
Swap Agreements.

 

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.3 in an aggregate principal amount at any one time
outstanding not to exceed $25,000,000.

 

“Swingline Exposure”: at any time, the sum of the aggregate undrawn amount of
all outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total
Swingline Exposure at such time.

 

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans”: as defined in Section 2.3.

 

“Swingline Participation Amount”: as defined in Section 2.4.

 

“Target”: as defined in the preliminary statements hereto.

 

“Target Security Supplements”: (i) with respect to the Target and each Target
Subsidiary organized under the laws of any jurisdiction within the United States
that is a Wholly Owned Subsidiary of the Target, a fully completed Assumption
Agreement in the form of Annex 1 to the U.S. Guarantee and Collateral Agreement
and (ii) with respect to any Target Subsidiary that is a Wholly Owned Canadian
Subsidiary of the Target, a fully completed Assumption Agreement in the form of
Annex 1 to Canadian Security Agreement.

 

“Target Subsidiaries”: any Subsidiary of the Target.

 



40

 

 

“Taxes”: any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Facility”: as defined in the definition of “Facility”.

 

“Term Lender”: each Lender that has a Term Loan Commitment or that holds a Term
Loan.

 

“Term Loan Commitment”: as to any Lender, the obligation of such Lender, if any,
to make a Term Loan to the Company in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 1.1A. The original aggregate amount of the Term Commitments is
$575,000,000.

 

“Term Loan Extension Amendment”: as defined in Section 2.23(c).

 

“Term Loan Maturity Date”: February 28, 2021.

 

“Term Loan Repurchase”: as defined in Section 2.25(a).

 

“Term Loan Standstill Period”: as defined in Section 8(c).

 

“Term Loans”: the Loans made pursuant to Section 2.1(b).

 

“Title Insurance Company”: as defined in Section 6.11(a)(ii).

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Transaction Costs”: as defined in the preliminary statements hereto.

 

“Transferee”: any Assignee or Participant.

 

“Transformative Acquisition”: any merger, acquisition, amalgamation or similar
transaction by the Company or any Restricted Subsidiary that is either (a) not
permitted by the terms of this Agreement immediately prior to the consummation
of such acquisition or (b) if permitted by the terms of this Agreement
immediately prior to the consummation of such acquisition, would not provide the
Company and its Subsidiaries with adequate flexibility under this Agreement for
the continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrowers acting in good faith.

 

“Type”: as to any Loan, its nature as an ABR Loan with interest calculated at
either the U.S. Alternate Base Rate or the Canadian Prime Rate, a Eurodollar
Loan or CDOR Rate Loan.

 

“U.S. Alternate Base Rate”: for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1%, (c) the Eurodollar Rate that would be calculated as of such
day (or, if such day is not a Business Day, as of the next preceding Business
Day) in respect of a proposed Eurodollar Loan with a one-month Interest Period
plus 1.0% and (d) with respect to Term Loans, 1.75%. Any change in the U.S.
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or such Eurodollar Rate shall be effective as of the opening of
business on the day of such change in the Prime Rate, the Federal Funds
Effective Rate or such Eurodollar Rate, respectively.

 



41

 

 

“U.S. Guarantee and Collateral Agreement”: the U.S. Guarantee and Collateral
Agreement to be executed and delivered by the Company and each Subsidiary
Guarantor, substantially in the form of Exhibit A.

 

“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Certificate”: as defined in Section 2.15(f)(ii)(D).

 

“United States”: the United States of America.

 

“Unrestricted Subsidiary”: any Subsidiary of the Company (i) described as an
Unrestricted Subsidiary on Schedule 4.14 or (ii) designated by the board of
directors of the Company as an Unrestricted Subsidiary pursuant to Section 6.9
subsequent to the date hereof.

 

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Canadian Subsidiary”: any Wholly Owned Subsidiary organized under
the laws of Canada or any province or territory thereof.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
Notwithstanding the foregoing, the Target and the Target Subsidiaries shall be
deemed not to be Wholly Owned Subsidiaries of the Company until the effective
time stipulated in the Certificate of Merger.

 

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

“Withholding Agent”: the relevant Loan Party and the Administrative Agent.

 

1.2 Other Definitional Provisions. (a)  Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that, notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all financial computations pursuant hereto shall be
made, without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Group Member at “fair value”, as
defined therein), (ii) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, and (v)
references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

 



42

 

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

1.3 Accounting Principles. All computations and determinations as to accounting
or financial matters shall be made, and, except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared, in accordance with, and all accounting or financial terms
shall have the meanings ascribed to such terms by, GAAP; provided that if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all computations of amounts and ratios referred to in this
Agreement shall be made without giving effect to (i) any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof).
Notwithstanding anything to the contrary contained herein, (i) financial ratios
and other financial calculations pursuant to this Agreement shall be calculated
on a Pro Forma Basis and (ii) the amount of any Capital Lease Obligation shall
at all times be calculated in accordance with the definition of that term.

 

1.4 Currency Translation. For purposes of this Agreement and the other Loan
Documents, where the permissibility of a transaction or determinations of
required actions or circumstances depend upon compliance with, or are determined
by reference to, amounts stated in Dollars, such amounts shall be deemed to
refer to Dollars or Dollar Equivalents (but determined according to the Spot
Selling Rate on the Business Day immediately preceding the date on which the
transaction is consummated); provided that no Default or Event of Default shall
arise as a result of any limitation set forth in Dollars in Section 7 being
exceeded solely as a result of changes in Spot Selling Rate from those rates
applicable at the time or times Indebtedness, Liens or sale and leaseback
transactions were initially consummated in reliance on the exceptions under such
Sections. For purposes of any determination under Section 7.5 or 7.7, the amount
of each Investment, Disposition or other applicable transaction denominated in a
currency other than Dollars shall be translated into Dollars at the Spot Selling
Rate on the date such Investment, Disposition or other transaction is
consummated.

 



43

 

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

 

2.1 Revolving Commitments and Term Commitments. (a) Subject to the terms and
conditions hereof, each Revolving Lender severally agrees to make revolving
credit loans (“Revolving Loans”) to the Company, in Dollars, and to the Canadian
Borrower, in Canadian Dollars, from time to time during the Revolving Commitment
Period in an aggregate principal amount at any one time outstanding which, when
added to such Lender’s Revolving Percentage of the sum of (i) the L/C
Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment, provided that the Dollar Equivalent of outstanding Loans
denominated in Canadian Dollars shall not exceed the Canadian Sublimit. During
the Revolving Commitment Period, the Borrowers may use the Revolving Commitments
by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurodollar Loans, CDOR Rate Loans or
ABR Loans, as determined by the relevant Borrower and notified to the
Administrative Agent in accordance with Sections 2.2(a) and 2.8.

 

(b) Subject to the terms and conditions hereof, each Term Lender severally
agrees to make a term loan denominated in Dollars (a “Term Loan”) to the Company
on the Closing Date in an amount not to exceed the amount of the Term Commitment
of such Lender. The Term Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Company and notified to the Administrative Agent in
accordance with Sections 2.2(b) and 2.8. Amounts borrowed under this Section
2.1(b) and repaid or prepaid may not be reborrowed.

 

(c) The Borrowers shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

 

(d) The Company shall repay the Term Loans in consecutive quarterly installments
on the last day of each fiscal quarter (or, in the case of the last installment,
the Term Loan Maturity Date), commencing on June 30, 2014, each of which
installments shall be in an aggregate principal amount equal to 0.25% of the
original aggregate principal amount of the Term Loans on the Closing Date;
provided that with respect to the installment payable on the Term Loan Maturity
Date, such installment shall be in an amount equal to the then outstanding
principal amount of the Term Loans.

 

2.2 Procedure for Revolving Loan Borrowing and Term Loan Borrowing. (a)  The
Borrowers may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day, provided that the relevant Borrower shall
give the Administrative Agent irrevocable notice (which notice must be received
by the Administrative Agent prior to 11:00 A.M., New York City time, (i) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans or CDOR Rate Loans, or (ii) one Business Day prior to the requested
Borrowing Date, in the case of ABR Loans) (provided that any such notice of a
borrowing of ABR Loans under the Revolving Facility to finance payments required
by Section 3.5 may be given not later than 10:00 A.M., New York City time, on
the date of the proposed borrowing), specifying (A) the amount and Type of
Revolving Loans to be borrowed, (B) the requested Borrowing Date, (C) the
Currency in which the Revolving Loans will be denominated and (D) in the case of
Eurodollar Loans or CDOR Rate Loans, the respective amounts of each such Type of
Loan and the respective lengths of the initial Interest Period therefor. Each
borrowing under the Revolving Commitments shall be in an amount equal to (x) in
the case of ABR Loans, $500,000 or C$500,000, as applicable, or a whole multiple
of $100,000 or C$100,000 in excess thereof (or, if the then aggregate Available
Revolving Commitments are less than $500,000 or C$500,000, such lesser amount)
and (y) in the case of Eurodollar Loans or CDOR Rate Loans, $1,000,000 or
C$1,000,000, as applicable, or a whole multiple of $500,000 or C$500,000 in
excess thereof; provided, that the Swingline Lender may request, on behalf of
the Company, borrowings under the Revolving Commitments that are U.S. Alternate
Base Rate Loans in other amounts pursuant to Section 2.4. The Revolving Loans
made on the Closing Date shall (i) be made to the Company and denominated in
Dollars, and (ii) not exceed the sum of (A) $25,000,000, (B) any post-closing
adjustments payable by the Company or Merger Sub under and in accordance with
Section 2.10(b)(ii) of the Merger Agreement, (C) Transaction Costs and (D)
amounts outstanding under Existing Letters of Credit (if applicable). Upon
receipt of any such notice from any Borrower, the Administrative Agent shall
promptly notify each Revolving Lender thereof. Each Revolving Lender will make
the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the relevant Borrower at the Funding
Office prior to 12:00 Noon, New York City time, on the Borrowing Date requested
by such Borrower in the Currency requested in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to relevant
Borrower by the Administrative Agent crediting the account of such Borrower on
the books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

 



44

 

 

(b) The Company shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 11:00 A.M., New
York City time, one Business Day prior to the anticipated Closing Date)
requesting that the Term Lenders make the Term Loans on the Closing Date and
specifying the amount to be borrowed. Upon receipt of such notice the
Administrative Agent shall promptly notify each Term Lender thereof. Not later
than 12:00 Noon, New York City time, on the Closing Date each Term Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term Loan or Term Loans to be made by
such Lender. The Administrative Agent shall credit the account of the Borrower
on the books of such office of the Administrative Agent with the aggregate of
the amounts made available to the Administrative Agent by the Term Lenders in
immediately available funds.

 

2.3 Swingline Commitment. (a)  Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Company under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans in Dollars (“Swingline
Loans”) to the Company; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect) and (ii)
the Company shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero.
During the Revolving Commitment Period, the Company may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be U.S. Alternate Base Rate
Loans only.

 

(b) The Company shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Termination Date
and the first date after such Swingline Loan is made that is the 15th or last
day of a calendar month and is at least two Business Days after such Swingline
Loan is made; provided that on each date that a Revolving Loan is borrowed, the
Company shall repay all Swingline Loans then outstanding.

 



45

 

 

2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a)  Whenever the Company desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$100,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in Dollars in immediately
available funds equal to the amount of the Swingline Loan to be made by the
Swingline Lender. The Administrative Agent shall make the proceeds of such
Swingline Loan available to the Company on such Borrowing Date by depositing
such proceeds in the account of the Company with the Administrative Agent on
such Borrowing Date in immediately available funds.

 

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Company (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in Dollars in
immediately available funds, not later than 10:00 A.M., New York City time, one
Business Day after the date of such notice. The proceeds of such Revolving Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Company irrevocably authorizes the Swingline Lender to
charge the Company’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

 

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.4(b), one of the events described in Section8(f) shall
have occurred and be continuing with respect to either Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.4(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.4(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

 

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

 



46

 

 

(e) Each Revolving Lender’s obligation to make the Loans referred to in Section
2.4(b) and to purchase participating interests pursuant to Section 2.4(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Company may have against the Swingline Lender, the
Company or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Company, (iv) any breach of this
Agreement or any other Loan Document by either Borrower, any other Loan Party or
any other Revolving Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

2.5 Commitment Fees, etc. (a)  The Company agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the date hereof to the last day of the Revolving Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the date hereof.

 

(b) The Company agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

 

2.6 Termination or Reduction of Revolving Commitments. The Company shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof, and shall reduce permanently
the Revolving Commitments then in effect.

 

2.7 Optional and Mandatory Prepayments.

 

(a) Optional Prepayments.

 

(i) The Borrowers may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty, upon irrevocable notice delivered
to the Administrative Agent no later than 11:00 A.M., New York City time, three
Business Days prior thereto, in the case of Eurodollar Loans or CDOR Rate Loans,
and no later than 11:00 A.M., New York City time, one Business Day prior
thereto, in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans, or CDOR
Rate Loans or ABR Loans (and the relevant Currency of such prepayment, in the
case of ABR Loans); provided, that if a Eurodollar Loan or CDOR Rate Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the relevant Borrower shall also pay any amounts owing pursuant to
Section 2.16. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Revolving Loans that are ABR Loans
and Swingline Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Eurodollar Loans shall be in an aggregate principal
amount of $1,000,000 or C$1,000,000 or a whole multiple of $500,000 or C$500,000
in excess thereof, and partial prepayments of ABR Loans shall be in an aggregate
principal amount of $500,000 or C$500,000, as applicable, or a whole multiple of
$100,000 or C$100,000 in excess thereof. Partial prepayments of Swingline Loans
shall be in an aggregate principal amount of $100,000 or a whole multiple
thereof

 



47

 

 

(ii) If, on any Calculation Date, (i) the aggregate Dollar Equivalent of the
outstanding principal amount of Loans in Canadian Dollars to the Canadian
Borrower exceeds an amount equal to 103% of the Canadian Sublimit, the Canadian
Borrower shall, without notice or demand, immediately repay such of the
outstanding Loans in Canadian Dollars in an aggregate principal amount such
that, after giving effect thereto, the aggregate Dollar Equivalents of the
outstanding principal amounts of Loans in Canadian Dollars do not exceed the
Canadian Sublimit or (ii) the Total Revolving Extensions of Credit exceed the
Total Revolving Commitments, and the Total Revolving Extensions of Credit exceed
the Total Revolving Commitments for four consecutive Business Days thereafter,
then on such fourth Business Day thereafter, the Company, and, if applicable,
the Canadian Borrower, shall, without notice or demand, immediately repay such
of the outstanding Revolving Extensions of Credit in an aggregate principal
amount such that, after giving effect thereto, the Total Revolving Extensions of
Credit do not exceed the Total Revolving Commitments.

 

(iii) In the event that, prior to the six-month anniversary of the Closing Date,
any Group Member (i) makes any repayment or prepayment of Term Loans in
connection with any Repricing Transaction or (ii) effects any amendment of this
Agreement resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the account of each of the applicable Term Lenders (x)
in the case of clause (i), a prepayment premium of 1% of the aggregate principal
amount of the Term Loans so being prepaid, repaid or purchased and (y) in the
case of clause (ii), an amount equal to 1% of the aggregate principal amount of
the Term Loans outstanding immediately prior to such amendment.

 

(iv) Partial prepayments of the Term Loans pursuant to this Section 2.7(a) shall
be applied as directed by the Company.

 

(b) Mandatory Prepayments.

 

(i) In the event of any incurrence of Indebtedness by any Group Member (other
than Indebtedness of any Group Member permitted to be incurred or issued under
Section 7.2 that does not constitute Specified Prepayment Debt) of Specified
Prepayment Debt, an amount equal to 100% of the Net Cash Proceeds of such
Indebtedness incurrence shall on the date of such incurrence be applied to the
prepayment of the Term Loans as set forth in Section 2.7(a)(iv).

 

(ii) In the event of receipt by any Group Member of Net Cash Proceeds from any
Asset Sale or Recovery Event by any Group Member then, unless a Reinvestment
Notice shall be delivered in respect thereof or unless such Net Cash Proceeds
are used to repay, prepay, refinance or otherwise terminate Indebtedness of any
Borrower or Restricted Subsidiary ranking pari passu in right of payment and
Lien priority with the Obligations, an amount equal to 100% of the Net Cash
Proceeds of such Asset Sale or Recovery Event in excess of $10,000,000
(calculated with respect to all Net Cash Proceeds received from any Asset Sale
or Recovery Event since the Closing Date, in each case except with respect to
any Net Cash Proceeds with respect to which a Reinvestment Notice has been
delivered or which have been used to repay, prepay, refinance or otherwise
terminate Indebtedness of any Borrower or Restricted Subsidiary ranking pari
passu in right of payment and Lien priority with the Obligations) shall on the
date of such receipt be applied to the prepayment of the Term Loans as set forth
in Section 2.7(a)(iv); provided, that, notwithstanding the foregoing, in the
case of an Asset Sale or Recovery Event with respect to an asset of a Foreign
Subsidiary, no mandatory prepayment shall be required until such time as the
negative tax consequences described in the next succeeding sentence would not be
triggered. In the instance of an Asset Sale or Recovery Event with respect to an
asset of a Foreign Subsidiary that is a Restricted Subsidiary, if the
distribution of the Net Cash Proceeds thereof as provided in this clause (ii)
will result in negative tax consequences in the United States to the Company or
any of its Restricted Subsidiaries, the Company shall be required to deliver to
the Administrative Agent a certificate of a Responsible Officer stating that
such distribution will result in negative tax consequences in the United States
to the Company or any of its Restricted Subsidiaries.

 



48

 

 

(iii) If, for any fiscal year of the Company commencing with the fiscal year
ending December 31, 2014, there shall be Excess Cash Flow, the Company shall, on
the relevant Excess Cash Flow Application Date, apply toward the prepayment of
the Term Loans the ECF Percentage of such Excess Cash Flow less (solely to the
extent funded with Internally Generated Cash Flow) (x) the aggregate amount of
all optional prepayments of Term Loans pursuant to Section 2.7(a) made during
such fiscal year, (y) the aggregate amount of all optional repayments of
Revolving Loans pursuant to Section 2.7(a) made during such fiscal year that are
accompanied by an equivalent permanent reduction in the Revolving Commitments
and (z) the aggregate amount expended in connection with Term Loans Repurchases
pursuant to Section 2.25 made during such fiscal year. Each such prepayment
shall be made on a date (an “Excess Cash Flow Application Date”) no later than
ten Business Days after the earlier of (i) the date on which the financial
statements of the Borrower referred to in Section 6.1, for the fiscal year with
respect to which such prepayment is made, are required to be delivered to the
Lenders and (ii) the date such financial statements are actually delivered.

 

(iv) Partial prepayments of the Term Loans pursuant to this Section 2.7(b) shall
be applied to the installments thereof in forward order of maturity; provided
that prepayments of Eurodollar Loans pursuant to this Section 2.7(b), if not on
the last day of the Interest Period with respect thereto, shall be subject to
the provisions of Section 2.16.

 

(v) Except as set forth in Section 2.16, all payments made under this Section
2.7(b) will be without penalty or premium.

 

(vi) Notwithstanding anything to the contrary contained in this Section 2.7(b),
if any Term Lender shall notify the Administrative Agent (i) on the date of such
prepayment, with respect to any prepayment under Section 2.7(b)(i) or (ii), or
(ii) at least three Business Day prior to the date of a prepayment under Section
2.7(b)(iii) that it wishes to decline its share of such prepayment, such share
shall be retained by the Borrower.

 

2.8 Conversion and Continuation Options. (a)  The Borrowers may elect from time
to time to convert Eurodollar Loans or CDOR Rate Loans to ABR Loans in the
corresponding Currency by giving the Administrative Agent prior irrevocable
notice of such election no later than 11:00 A.M., New York City time, on the
Business Day preceding the proposed conversion date, provided that any such
conversion of Eurodollar Loans or CDOR Rate Loans may only be made on the last
day of an Interest Period with respect thereto. The Borrowers may elect from
time to time to convert ABR Loans in the corresponding Currency to Eurodollar
Loans or CDOR Rate Loans, as the case may be, by giving the Administrative Agent
prior irrevocable notice of such election no later than 11:00 A.M., New York
City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor),
provided that no ABR Loan under a particular Facility may be converted into a
Eurodollar Loan or CDOR Rate Loans when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. No Loans may or shall
be converted into Loans of a different Currency.

 



49

 

 

(b) Any Eurodollar Loan or CDOR Rate Loans may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
relevant Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurodollar Loan or CDOR Rate Loans under a
particular Facility may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations, and provided, further, that if
such Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to ABR Loans in the
corresponding Currency on the last day of such then expiring Interest Period.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.

 

2.9 Limitations on Eurodollar Tranches and CDOR Rate Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions and
continuations of Eurodollar Loans and all selections of Interest Periods shall
be in such amounts and be made pursuant to such elections so that, (a) after
giving effect thereto the aggregate principal amount of the Eurodollar Loans or
CDOR Rate Loans, as applicable, comprising each Eurodollar Tranche or CDOR Rate
Tranche, as applicable (x) under the Revolving Facility shall be equal to
$1,000,000 or $C1,000,000, as applicable, or a whole multiple of $500,000 or
C$500,000 in excess thereof and (y) under the Incremental Term Facility shall be
equal to $1,000,000 or a whole multiple of $500,000 in excess thereof and (b) no
more than ten Eurodollar Tranches under any Facility shall be outstanding at any
one time and (c) no more than five CDOR Rate Tranches under the Revolving
Facility shall be outstanding at any one time.

 

2.10 Interest Rates and Payment Dates. (a)  Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such Interest Period plus
the Applicable Margin.

 

(b) Each ABR Loan shall bear interest at a rate per annum equal to the U.S.
Alternate Base Rate (for ABR Loans denominated in Dollars) or the Canadian Prime
Rate (for ABR Loans denominated in Canadian Dollars) plus, in each case, the
Applicable Margin.

 

(c) Each CDOR Rate Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the CDOR Rate
determined for such Interest Period plus the Applicable Margin.

 

(d) (i)  If an Event of Default under Section 8(a) or Section 8(f) with respect
to either Borrower shall have occurred and be continuing and all or a portion of
the principal amount of any Loan or Reimbursement Obligation shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum equal to (x) in the case
of the Loans, the rate that would otherwise be applicable thereto pursuant to
the foregoing provisions of this Section plus 2% or (y) in the case of
Reimbursement Obligations, the rate applicable to ABR Loans denominated in
Dollars under the Revolving Facility plus 2%, and (ii) if an Event of Default
under Section 8(a) or Section 8(f) with respect to either Borrower shall have
occurred and be continuing and all or a portion of any interest payable on any
Loan or Reimbursement Obligation or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans in the applicable
Currency in which such obligation is denominated under the relevant Facility
plus 2% (or, in the case of any such other amounts that do not relate to a
particular Facility, the rate then applicable to ABR Loans denominated in
Dollars under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).

 



50

 

 

(e) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (d) of this Section shall be
payable from time to time on demand.

 

(f) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time, respectively.

 

(g) If any provision of this Agreement or of any of the other Loan Documents
would obligate any Loan Party to make any payment of interest or other amount
payable to the Lenders in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by the Lenders of “interest” at a
“criminal rate” (as such terms are construed under the Criminal Code (Canada))
then, notwithstanding such provisions, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the Lenders of “interest” at a “criminal rate”, such adjustment
to be effected, to the extent necessary, as follows: (1) firstly, by reducing
the amount or rate of interest required to be paid to the Lenders under this
Section 2.10, and (2) thereafter, by reducing any fees, commissions, premiums
and other amounts required to be paid to the Lenders which would constitute
“interest” for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the Lenders shall have received an amount in excess of
the maximum permitted by that section of the Criminal Code (Canada), the Loan
Parties shall be entitled, by notice in writing to the Administrative Agent, to
obtain reimbursement from the Lenders in an amount equal to such excess and,
pending such reimbursement, such amount shall be deemed to be an amount payable
by the Lenders to the Canadian Borrower. Any amount or rate of interest referred
to in this Section 2.10(g) shall be determined in accordance with generally
accepted actuarial practices and principles as an effective annual rate of
interest over the term that the applicable Loan remains outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
“interest” (as defined in the Criminal Code (Canada)) shall, if they relate to a
specific period of time, be pro-rated over that period of time and otherwise be
pro-rated over the period from the Closing Date to the Revolving Termination
Date and, in the event of a dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by the Administrative Agent shall be conclusive
for the purposes of such determination.

 

2.11 Computation of Interest and Fees. (a)  Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate or the Canadian Prime Rate and CDOR
Rate Loans the rate of interest on which is calculated on the basis of the CDOR
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the relevant Borrower and the relevant
Lenders of each determination of a Eurodollar Rate or CDOR Rate, as applicable.
Any change in the interest rate on a Loan resulting from a change in the U.S.
Alternate Base Rate, Canadian Prime Rate, CDOR Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the relevant Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

 



51

 

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of any Borrower, deliver to such Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 2.10(a).

 

2.12 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate or the CDOR Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate or
the CDOR Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
relevant Borrower and the relevant Lenders as soon as practicable thereafter. If
such notice is given (x) any Eurodollar Loans or CDOR Rate Loans, as applicable,
under the relevant Facility requested to be made on the first day of such
Interest Period shall be made as ABR Loans in the applicable Currency, (y) any
Loans under the relevant Facility that were to have been converted on the first
day of such Interest Period to Eurodollar Loans, or CDOR Rate Loans, as
applicable shall be continued as ABR Loans in the applicable Currency and (z)
any outstanding Eurodollar Loans or CDOR Rate Loans, as applicable, under the
relevant Facility shall be converted, on the last day of the then-current
Interest Period, to ABR Loans in the applicable Currency. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans or CDOR
Rate Loans, as applicable, under the relevant Facility shall be made or
continued as such, nor shall any Borrower have the right to convert Loans under
the relevant Facility to Eurodollar Loans or CDOR Rate Loans, as applicable.

 

2.13 Pro Rata Treatment and Payments. (a)  Each borrowing by the Borrowers from
the Lenders hereunder, and each payment by the Borrowers on account of any
commitment fee and any reduction of the Revolving Commitments of the Lenders
shall be made pro rata according to the respective Revolving Percentages of the
relevant Lenders.

 

(b) Each payment (excluding any prepayment under Section 2.7(a) or any
consideration paid pursuant to Section 2.25) by the Borrowers on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders
under the applicable Facility.

 

(c) All payments (including prepayments) to be made by the Borrowers hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars or Canadian Dollars, as
applicable, and in immediately available funds. The Administrative Agent shall
distribute such payments to each relevant Lender promptly upon receipt in like
funds as received, net of any amounts owing by such Lender pursuant to Section
9.7. If any payment hereunder (other than payments on the Eurodollar Loans or
CDOR Rate Loans, as applicable) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan or CDOR Rate Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 



52

 

 

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrowers.

 

(e) Unless the Administrative Agent shall have been notified in writing by the
relevant Borrower prior to the date of any payment due to be made by such
Borrower hereunder that such Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that such Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the relevant Borrower within three Business
Days after such due date, the Administrative Agent shall be entitled to recover,
on demand, from each Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrowers.

 

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.2, 2.4(b), 2.4(c), 2.13(d), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 



53

 

 

2.14 Requirements of Law. (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i) shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b), (c) or (e) of the definition of
Excluded Taxes and (C) Other Connection Taxes that are imposed on or measured by
gross or net income (however denominated) or that are franchise Taxes or branch
profits Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate or the CDOR Rate; or

 

(iii) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrowers
shall promptly pay such Lender or such other Credit Party, upon its demand, any
additional amounts necessary to compensate such Lender or such other Credit
Party for such increased cost or reduced amount receivable. If any Lender or
such other Credit Party becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the relevant Borrower (with
a copy to the Administrative Agent) of the event by reason of which it has
become so entitled.

 

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity requirements or
in the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Company (with a
copy to the Administrative Agent) of a written request therefor, the Company
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.

 

(c) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a change in law, regardless of the date
enacted, adopted, issued or implemented.

 



54

 

 

(d) If by reason of any change in a Requirement of Law, disruption of currency
or foreign exchange markets, war or civil disturbance or similar event, the
funding of any Loans in Canadian Dollars or the funding of any Loan in Canadian
Dollars to an office located other than in New York shall be impossible or, in
the judgment of any Lender, not consistent with the protection of its rights or
interests, then, at the election of any Lender, no Loans in Canadian Dollars
shall be made or any Loan in Canadian Dollars shall be made to an office of the
Administrative Agent located in New York, as the case may be.

 

(e) If payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York and if, by reason
of any change in a Requirement of Law, disruption of currency or foreign
exchange markets, war or civil disturbance or similar event, payment of such
Obligations in such currency or such place of payment shall be impossible or, in
the judgment of any applicable Lender, not consistent with the protection of its
rights or interests, then, at the election of any applicable Lender, the
Canadian Borrower shall make payment of such Obligation in Dollars (based upon
the Spot Selling Rate in effect for the day on which such payment occurs, as
determined by the Administrative Agent in accordance with the terms hereof)
and/or in New York, and shall indemnify such Lender against any losses or
expenses that it shall sustain as a result of such alternative payment.

 

(f) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Company (with a copy to the Administrative Agent)
shall be conclusive in the absence of manifest error. Notwithstanding anything
to the contrary in this Section, the Company shall not be required to compensate
a Lender pursuant to this Section for any amounts incurred more than nine months
prior to the date that such Lender notifies the Company of such Lender’s
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such nine-month period
shall be extended to include the period of such retroactive effect. The
obligations of the Company pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

2.15 Taxes. (a)  Withholding Taxes; Gross-Up. Each payment by any Loan Party
under any Loan Document shall be made without withholding for any Taxes, unless
such withholding is required by any law. If any Withholding Agent determines, in
its sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by such Loan Party shall be increased as necessary so that, net of such
withholding (including any withholding applicable to additional amounts payable
under this Section), the applicable Credit Party receives the amount it would
have received had no such withholding been made.

 

(b) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c) Evidence of Payment. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by any Loan Party to a Governmental Authority, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(d) Indemnification by the Borrowers. The Loan Parties shall jointly and
severally indemnify each Credit Party for any Indemnified Taxes that are paid or
payable by such Credit Party in connection with any Loan Document (including as
a result of any amount paid or payable by a Loan Party under this
Section 2.15(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.15(d) shall be paid within 10 days after the Credit Party delivers to
the Company a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Credit Party and describing the basis for the indemnification
claim. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Such Credit Party shall deliver a copy of such
certificate to the Administrative Agent.

 



55

 

 

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Loan Parties have not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.15(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

 

(f) Status of Lenders.

 

(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the relevant Borrower and the Administrative Agent, at the time
or times reasonably requested by any Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by such
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by a Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.15(f)(ii)(A) through (E) and Section 2.15(f)(iii) below)
shall not be required if in the Lender's judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense (or, in the case of a Change in Law, any incremental material
unreimbursed cost or expense) or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of such Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.15(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

 

(ii) Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

 



56

 

 

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

 

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the "interest"
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the "business profits" or
"other income" article of such tax treaty;

 

(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender's conduct of a
trade or business in the United States, IRS Form W-8ECI;

 

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit G (a "U.S. Tax
Certificate") to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
either Borrower within the meaning of Section 871(h)(3)(B) of the Code, (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

 

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or

 

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrowers or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

 

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender's obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.15(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 



57

 

 

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including
Taxes in respect of additional amounts paid pursuant to this Section 2.15), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of the Tax indemnity received), net of all out-of-pocket expenses
(including any Taxes) of such indemnified party and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid to such indemnifying party
pursuant to the previous sentence (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 2.15(g), in no event
will any indemnified party be required to pay any amount to any indemnifying
party pursuant to this Section 2.15(g) to the extent such payment would place
such indemnified party in a less favorable position (on a net after-Tax basis)
than such indemnified party would have been in if such refund had never been
received. This Section 2.15(g) shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes which it deems confidential) to the indemnifying party or any other
Person.

 

(g) Survival. Each party's obligations under this Section 2.15 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Revolving Commitments and the repayment, satisfaction or discharge of all other
obligations under the Loan Documents.

 

(h) Issuing Lender. For purposes of Sections 2.15(e) and (f), the term “Lender”
includes the Issuing Lender and the Swingline Lender.

 

2.16 Indemnity. The Borrowers agree to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by any Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans or CDOR Rate Loans after
such Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by any Borrower in making any
prepayment of or conversion from Eurodollar Loans or CDOR Rate Loans after such
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment of Eurodollar Loans or CDOR Rate
Loans on a day that is not the last day of an Interest Period with respect
thereto. Such indemnification may include an amount equal to the excess, if any,
of (i) the amount of interest that would have accrued on the amount so prepaid,
or not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market, or for Canadian Dollars deposits of a comparable amount and period to
such CDOR Rate Loan from other banks in the Canadian bankers’ acceptance market.
A certificate as to any amounts payable pursuant to this Section submitted to
the Borrowers by any Lender shall be conclusive in the absence of manifest
error. This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

2.17 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.14, 2.15(a) or (d) with
respect to such Lender, it will, if requested by any Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrowers or the rights of any Lender pursuant to Section
2.14, 2.15(a) or (d). Each Lender at its option may make any Loan to any
Borrower by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of such Borrower to repay such Loan in accordance with the terms
of this Agreement.

 



58

 

 

2.18 Replacement of Lenders. The Company shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.14, 2.15(a) or (d), (b) becomes a Defaulting Lender, or (c) does not consent
to any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders has been obtained), with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.17 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.14, 2.15(a) or
(d), (iv) the replacement financial institution shall purchase, at par, all
Loans and other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the relevant Borrower shall be liable to such replaced Lender
under Section 2.16 if any Eurodollar Loan or CDOR Rate Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Company shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the relevant Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.14, 2.15(a) or (d),
as the case may be, and (ix) any such replacement shall not be deemed to be a
waiver of any rights that the Borrowers, the Administrative Agent or any other
Lender shall have against the replaced Lender.

 

2.19 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.5(a);

 

(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

 

(c) if any Swingline Exposure or L/C Exposure exists at the time such Lender
becomes a Defaulting Lender then:

 

(i) all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Extensions of Credit plus such
Defaulting Lender’s Swingline Exposure and L/C Exposure does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments;

 



59

 

 

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Lender only the
Company’s obligations corresponding to such Defaulting Lender’s L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 8 for so long as such L/C
Exposure is outstanding;

 

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
L/C Exposure pursuant to clause (ii) above, the Company shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 3.3(a) with respect
to such Defaulting Lender’s L/C Exposure during the period such Defaulting
Lender’s L/C Exposure is cash collateralized;

 

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.5(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

 

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 2.5(a) that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Revolving Commitment that was utilized by such L/C
Exposure) and all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

 

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.19(c), and participating interests in any newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.19(c)(i) (and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Company or such Lender, satisfactory to the Swingline
Lender or the Issuing Lender, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

 



60

 

 

In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage.

 

2.20 Incremental Facilities. (a)  The Company or, in the case of Incremental
Revolving Commitments, the Company or the Canadian Borrower, and any one or more
Lenders (including New Lenders) may from time to time agree that such Lenders
shall make term loans in Dollars (“Incremental Term Loans”) or increase
Revolving Commitments available in Dollars in the case of the Company or
Canadian Dollars in the case of the Canadian Borrower, as applicable (such
increases to Revolving Commitments, “Incremental Revolving Commitments”), by
executing and delivering to the Administrative Agent an Increased Facility
Activation Notice specifying (i) the amount of such Incremental Term Loans or
Incremental Revolving Commitments, as applicable, (ii) the applicable Increased
Facility Closing Date and (iii) in the case of Incremental Term Loans, (x) the
applicable Incremental Term Maturity Date, (y) the amortization schedule for
such Incremental Term Loans and (z) the Applicable Margin for such Incremental
Term Loans). Notwithstanding the foregoing, (i) without the consent of the
Required Lenders, the aggregate amount of borrowings of Incremental Term Loans
and the aggregate amount of Incremental Revolving Commitments obtained after the
Closing Date pursuant to this paragraph, together with the aggregate amount of
Incremental Equivalent Debt outstanding as of such date, shall not exceed the
Incremental Amount and (ii) unless otherwise consented to by the Administrative
Agent, each increase effected pursuant to this paragraph shall be in a minimum
amount of at least $10,000,000. Increased Facility Closing Dates may be selected
by the Company (or, if applicable, the Canadian Borrower) after the Closing Date
and specified in the applicable Increased Facility Activation Notice.
Incremental Term Loans and Incremental Revolving Commitments shall become
effective as of each relevant Increased Facility Closing Date; provided that (i)
no Lender shall have any obligation to participate in any increase described in
this paragraph unless it agrees to do so in its sole discretion, (ii) as of the
applicable Incremental Facility Activation Date, immediately prior to and after
giving effect to any Incremental Facility Activation Notice (including the
making of any Incremental Term Loans or Incremental Revolving Commitments
pursuant thereto), no Default or Event of Default has occurred and is continuing
or shall result therefrom; provided that if the proceeds of such Incremental
Term Loans or Incremental Revolving Commitments are, substantially concurrently
with the receipt thereof, to be used by the Company or any Loan Party to
finance, in whole or in part, a Permitted Acquisition or Investment, then the
foregoing condition shall be limited to Events of Default under Sections 8(a)
and 8(f), (iii) the representations and warranties that are set forth in Section
4 are true and correct in all material respects immediately prior to, and after
giving effect to, the incurrence of such Incremental Term Loans or Incremental
Revolving Commitments; provided that if the proceeds of such Incremental Term
Loans or Incremental Revolving Commitments are, substantially concurrently with
the receipt thereof, to be used by the Company or any Loan Party to finance, in
whole or in part, a Permitted Acquisition or Investment, then the
representations and warranties referred to in this clause (iii) shall be limited
to the accuracy of the representations and warranties by or with respect to the
applicable target and its Subsidiaries in the applicable merger or purchase
agreement as well as certain other customary specified representations, in each
case as is customary in similar acquisition finance transactions, (iv) the
Incremental Term Loans and Incremental Revolving Commitments (A) shall not have
a borrower or issuer, as the case may be, or guarantor that is not a Borrower or
a Guarantor, (B) shall not be secured by any property or assets of the Company
or any Restricted Subsidiary which is not subject to a Lien under the Security
Documents, (C) shall rank pari passu or junior in right of payment and of
security with the Term Loans and the Revolving Commitments, (D) to the extent
ranking pari passu with the Term Loans and Revolving Commitments, the Liens
granted for such Incremental Term Loans or Incremental Revolving Commitments are
subject to the Security Documents, and (E) to the extent such Incremental Term
Loans or Incremental Revolving Commitments are subject to Junior Liens, then
such Incremental Term Loans or Incremental Revolving Commitments shall be
subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent (it being understood that an intercreditor agreement
substantially in the form of Exhibit I-2 is reasonably satisfactory to the
Administrative Agent and the Secured Parties for such purposes), (v) the
Incremental Term Maturity Date of any Incremental Term Loans shall be no earlier
than the Latest Maturity Date of the Term Loans at the time such Incremental
Term Loans are incurred and the Weighted Average Life to Maturity of any
Incremental Term Loans shall be no shorter than the Weighted Average Life to
Maturity of the Term Loans at the time such Incremental Term Loans are incurred,
(vi) Incremental Revolving Commitments shall not mature earlier than the
Revolving Termination Date and shall not require any amortization payments or
mandatory commitment reductions and shall otherwise be on the same terms as the
Revolving Facility at the time such Incremental Revolving Commitments are
incurred, (vii) any Incremental Term Loans shall have (A) pricing, interest rate
margins, discounts, premiums, rate floors, fees and amortization schedules as
determined by the Borrowers and the lenders providing such Incremental Term
Loans, subject to the foregoing clauses (i) through (vi), (viii) the covenants
(including any financial covenants), events of default and guarantees of such
Incremental Term Loans, if not consistent with the corresponding terms of the
Term Loans at the time such Incremental Loans are incurred, shall not be
materially more restrictive to the Company and its Subsidiaries than the terms
applicable to the Term Loans at the time such Incremental Loans are incurred
unless (a) the Lenders of the Term Loans at the time such Incremental Loans are
incurred also receive the benefit of such more restrictive terms or (b) such
more restrictive terms are applicable only after the Latest Maturity Date of the
Term Loans at the time such Incremental Loans are incurred and (ix) any lenders
providing Incremental Revolving Commitments shall be reasonably satisfactory to
the Administrative Agent, Swingline Lender and Issuing Lender; provided that, in
the case of any Incremental Term Loans or Incremental Equivalent Debt comprised
of term loans that constitute “Consolidated First Lien Debt”, in either case
having terms customary for a tranche B term loan facility, incurred on or prior
to the second anniversary of the Closing Date, if the Effective Yield of such
Incremental Term Facility or such Incremental Equivalent Debt exceeds the
Effective Yield of the Term Facility immediately prior to the effectiveness of
such Incremental Term Facility or such Incremental Equivalent Debt by more than
0.50%, the Applicable Margin relating to the Term Facility shall be adjusted
such that the Effective Yield of the Term Facility shall be equal to the
Effective Yield of such Incremental Term Facility or such Incremental Equivalent
Debt minus 0.50%.

 



61

 

 

(b) Any additional bank, financial institution or other entity which, with the
consent of the Company (or the Canadian Borrower, if applicable), the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed) and, in the case of Incremental Revolving Commitments,
the Swingline Lender and Issuing Lenders (in each case, which consent shall not
be unreasonably withheld, conditioned or delayed), elects to become a “Lender”
under this Agreement in connection with any Incremental Term Facility or
Incremental Revolving Commitment transaction described in Section 2.20(a) shall
execute a New Lender Supplement (each, a “New Lender Supplement”), substantially
in the form of Exhibit H-2, whereupon such bank, financial institution or other
entity (a “New Lender”) shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement.

 

(c) Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date with respect to the Revolving Facility, the Company (or
the Canadian Borrower, as applicable) shall borrow Revolving Loans under the
relevant Incremental Revolving Commitments from each Lender participating in the
relevant increase in an amount determined by reference to the amount of each
Type of Loan (and, in the case of Eurodollar Loans, of each Eurodollar Tranche)
which would then have been outstanding from such Lender if (i) each such Type or
Eurodollar Tranche had been borrowed or effected on such Increased Facility
Closing Date and (ii) the aggregate amount of each such Type or Eurodollar
Tranche requested to be so borrowed or effected had been proportionately
increased. The Eurodollar Base Rate applicable to any Eurodollar Loan borrowed
pursuant to the preceding sentence shall equal the Eurodollar Base Rate then
applicable to the Eurodollar Loans of the other Lenders in the same Eurodollar
Tranche (or, until the expiration of the then-current Interest Period, such
other rate as shall be agreed upon between the Company and the relevant Lender).

 



62

 

 

(d) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans, Incremental
Revolving Commitments or Incremental Equivalent Debt evidenced thereby. Any such
deemed amendment may be effected in writing by the Administrative Agent with the
Company’s consent (not to be unreasonably withheld, conditioned or delayed) and
furnished to the other parties hereto.

 

2.21 Foreign Exchange Rate. (a)  No later than 1:00 P.M. (New York City time) on
each Calculation Date, the Administrative Agent shall determine the Spot Selling
Rate as of such Calculation Date with respect to Canadian Dollars. The Spot
Selling Rates so determined shall become effective on the relevant Calculation
Date (a “Reset Date”), shall remain effective until the next succeeding Reset
Date and shall for all purposes of this Agreement (other than Section 10.18 and
any other provision expressly requiring the use of a current Spot Selling Rate)
be the Spot Selling Rates employed in converting any amounts between Dollars and
Canadian Dollars.

 

(b) No later than 5:00 P.M. (New York City time) on each Reset Date, the
Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of the principal amounts of the Loans in Canadian Dollars to the
Canadian Borrower then outstanding.

 

(c) The Administrative Agent shall promptly notify the Borrowers of each
determination of a Spot Selling Rate hereunder.

 

2.22 Refinancing Term Loans. (a)  The Company may by written notice to the
Administrative Agent elect to request the establishment of one or more
additional tranches of term loans denominated in Dollars under this Agreement
(“Refinancing Term Loans”), which Refinances all or any portion of any Term
Loans or Incremental Term Loans (“Refinanced Term Loans”) then outstanding under
this Agreement. Each such notice shall specify the date (each, a “Refinancing
Effective Date”) on which the Company proposes that the Refinancing Term Loans
shall be made, which shall be a date not less than five Business Days after the
date on which such notice is delivered to the Administrative Agent; provided
that:

 

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 5.2 shall be satisfied;

 

(ii) (A)  the Weighted Average Life to Maturity of such Refinancing Term Loans
shall not be shorter than the then Weighted Average Life to Maturity of such
Refinanced Term Loans (or if longer, shall have a minimum Weighted Average Life
to Maturity required pursuant to any previously established Refinancing Term
Loan Amendment or Extension Amendment) and (B) no Refinancing Term Loans shall
have a scheduled termination date prior to the scheduled termination date of
such Refinanced Term Loans (or if later, the scheduled termination date pursuant
to any previously established Refinancing Term Loan Amendment or Extension
Amendment);

 

(iii) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to interest rates and, if applicable, any interest rate
floor, upfront fees, original issue discount and redemption premiums, which
shall be as agreed between the Company and the Lenders providing such
Refinancing Term Loans) shall be substantially identical to, or less favorable
to the Lenders providing such Refinancing Term Loans than, those applicable to
such Refinanced Term Loans except to the extent such covenants and other terms
apply solely to any period after the Latest Maturity Date then in effect on the
Refinancing Effective Date immediately prior to the borrowing of such
Refinancing Term Loans;

 



63

 

 

(iv) the Loan Parties and the Administrative Agent shall enter into such
amendments to the Security Documents as may be requested by the Administrative
Agent (which shall not require any consent from any Lender) in order to ensure
that the Refinancing Term Loans are provided with the benefit of the applicable
Security Documents on a pari passu basis with the other Obligations and shall
deliver such other documents, certificates and opinions of counsel in connection
therewith as may be reasonably requested by the Administrative Agent; and

 

(v) the proceeds of Refinancing Term Loans shall be applied, substantially
concurrently with the incurrence thereof, to the prepayment of such Refinanced
Term Loans pursuant to Section 2.7(a).

 

(b) The Company may approach any additional bank, financial institution or other
entity which may elect to become a “Lender” under this Agreement in connection
with any transaction described in Section 2.22(a) to provide all or a portion of
the Refinancing Term Loans (a “Refinancing Term Lender”); provided that any
Lender offered or approached to provide all or a portion of the Refinancing Term
Loans may elect or decline, in its sole discretion, to provide a Refinancing
Term Loan and the selection of Refinancing Term Lender that is not at such time
a Lender shall be subject to the consent of the Company and the Administrative
Agent (which consent shall not be unreasonably withheld, conditioned or
delayed). Any Refinancing Term Loans made on any Refinancing Effective Date
shall be designated a series (a “Series”) of Refinancing Term Loans for all
purposes of this Agreement; provided that any Refinancing Term Loans may, to the
extent provided in the applicable Refinancing Term Loan Amendment, be designated
as an increase in any tranche or series of Term Loans, Incremental Term Loans or
previously established Series of Refinancing Term Loans made to the Company.

 

(c) The Refinancing Term Loans shall be established pursuant to an amendment to
this Agreement among the Company, the Administrative Agent and the Refinancing
Term Lenders providing such Refinancing Term Loans (a “Refinancing Term Loan
Amendment”) which shall be consistent with the provisions set forth in paragraph
(a) above (but which shall not require the consent of any other Lender). Each
Refinancing Term Loan Amendment shall be binding on the Lenders, the Loan
Parties and the other parties hereto.

 

2.23 Extended Term Loans. (a)  The Company may at any time and from time to time
request that all or any portion of the Term Loans or Incremental Term Loans then
outstanding under any Facility (an “Existing Term Loan Facility”) be converted
to extend the scheduled maturity date(s) of any payment of principal with
respect to all or a portion of any principal amount of such Term Loans or
Incremental Term Loans (any such Term Loans or Incremental Term Loans which have
been so converted, “Extended Term Loans”) and to provide for other terms
consistent with this Section 2.23. In order to establish any Extended Term
Loans, (x) before and after giving effect to the establishment of such Extended
Term Loans, each of the conditions set forth in Sections 5.2(a) and 5.2(b) shall
be satisfied and (y) the Company shall provide a notice to the Administrative
Agent for the benefit of all of the Lenders under the applicable Existing Term
Loan Facility (who shall provide a copy of such notice to each of the Lenders
under the applicable Existing Term Loan Facility) (an “Extension Request”)
setting forth the proposed terms of the Extended Term Loans to be established
which shall be substantially identical to the Loans under such Existing Term
Loan Facility from which such Extended Term Loans are to be converted except
that:

 



64

 

 

(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans (including the maturity date) may be delayed to later dates
than the scheduled amortization payments of principal of the Loans (including
the maturity date) under such Existing Term Loan Facility to the extent provided
in the applicable Term Loan Extension Amendment;

 

(ii) the interest margins with respect to the Extended Term Loans may be
different than the interest margins for the Loans under such Existing Term Loan
Facility and upfront fees may be paid to the Extending Term Lenders, in each
case, to the extent provided in the applicable Term Loan Extension Amendment;

 

(iii) the Term Loan Extension Amendment may provide for other covenants and
terms that apply solely to any period after the latest stated final maturity of
any Loans and Revolving Commitments in effect on the effective date of the Term
Loan Extension Amendment immediately prior to the establishment of such Extended
Term Loans; and

 

(iv) no Extended Term Loans may be optionally prepaid prior to the date on which
the Loans under the Existing Term Loan Facility from which they were converted
are repaid in full unless such optional prepayment is accompanied by a pro rata
optional prepayment of the Loans under such Existing Term Loan Facility.

 

Any Extended Term Loans converted pursuant to any Extension Request shall be
designated a series (an “Extension Series”) of Extended Term Loans for all
purposes of this Agreement; provided that any Extended Term Loans converted from
an Existing Term Loan Facility may, to the extent provided in the applicable
Term Loan Extension Amendment, be designated as an increase in any previously
established Extension Series with respect to such Existing Term Loan Facility.

 

(b) The Company shall provide the applicable Extension Request at least five (5)
Business Days prior to the date on which Lenders under the Existing Term Loan
Facility are requested to respond. No Lender shall have any obligation to agree
to have any of its Loans under any Existing Term Loan Facility converted into
Extended Term Loans pursuant to any Extension Request. Any Lender (an “Extending
Term Lender”) wishing to have all or any portion of its Loans under the Existing
Term Loan Facility subject to such Extension Request converted into Extended
Term Loans shall notify the Administrative Agent (an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its Loans
under the Existing Term Loan Facility which it has elected to request be
converted into Extended Term Loans (subject to any minimum denomination
requirements reasonably imposed by the Administrative Agent). In the event that
the aggregate amount of Loans under the Existing Term Loan Facility subject to
Extension Elections exceeds the amount of Extended Term Loans requested pursuant
to the Extension Request, Loans subject to Extension Elections shall be
converted to Extended Term Loans on a pro rata basis based on the amount of
Loans included in each such Extension Election.

 

(c) Extended Term Loans shall be established pursuant to an amendment (a “Term
Loan Extension Amendment”) to this Agreement among the Company, the
Administrative Agent and each Extending Term Lender providing an Extended Term
Loan thereunder which shall be consistent with the provisions set forth in
paragraph (a) above (but which shall not require the consent of any other
Lender). Each Term Loan Extension Amendment shall be binding on the Lenders, the
Loan Parties and the other parties hereto. In connection with any Term Loan
Extension Amendment, the Loan Parties and the Administrative Agent shall enter
into such amendments to the Security Documents as may be reasonably requested by
the Administrative Agent (which shall not require any consent from any Lender)
in order to ensure that the Extended Term Loans are provided with the benefit of
the applicable Security Documents on a pari passu basis with the other
Obligations and shall deliver such other documents, certificates and opinions of
counsel in connection therewith as may be reasonably requested by the
Administrative Agent.

 



65

 

 

2.24 Replacement Revolving Commitments. (a)  The Company may by written notice
to Administrative Agent elect to request the establishment of one or more
additional Facilities providing for revolving commitments (“Replacement
Revolving Commitments” and the revolving loans thereunder “Replacement Revolving
Loans”) which refinances all or any portion of the Revolving Facility. Each such
notice shall specify the date (each, a “Replacement Revolving Facility Effective
Date”) on which the Company proposes that the Replacement Revolving Commitments
shall become effective, which shall be a date not less than five Business Days
after the date on which such notice is delivered to the Administrative Agent;
provided that:

 

(i) before and after giving effect to the establishment of such Replacement
Revolving Commitments on the Replacement Revolving Facility Effective Date each
of the conditions set forth in Section 5.2 shall be satisfied;

 

(ii) after giving effect to the establishment of any Replacement Revolving
Commitments and any concurrent reduction in the aggregate amount of any other
Revolving Commitments, the aggregate amount of Revolving Commitments shall not
exceed the aggregate amount of the Revolving Commitments outstanding immediately
prior to giving effect to such Replacement Revolving Commitments;

 

(iii) no Replacement Revolving Commitments shall have a scheduled termination
date prior to the Revolving Termination Date (or if later, the date required
pursuant to any Replacement Revolving Facility Amendment);

 

(iv) all other terms applicable to such Replacement Revolving Facility (other
than provisions relating to (x) fees and interest rates which shall be as agreed
between the Company and the Lenders providing such Replacement Revolving
Commitments and (y) the amount of any letter of credit sublimit, swingline
commitment and sublimit for Loans made in Canadian Dollars under such
Replacement Revolving Facility which shall be as agreed between the Company, the
Lenders providing such Replacement Revolving Commitments, the Administrative
Agent and the Replacement L/C Issuer and Replacement Swingline Lender, if any,
under such Replacement Revolving Commitments) shall be substantially identical
to, or less favorable to, the Lenders providing such Replacement Revolving
Commitments than those applicable to the Revolving Facility;

 

(v) there shall be no more than three Revolving Facilities in the aggregate of
the Company in effect at any time;

 

(vi) the Loan Parties and the Administrative Agent shall enter into such
amendments to the Security Documents as may be reasonably requested by the
Administrative Agent (which shall not require any consent from any Lender) in
order to ensure that the Replacement Revolving Loans are provided with the
benefit of the applicable Security Documents on a pari passu basis with the
other Obligations and shall deliver such other documents, certificates and
opinions of counsel in connection therewith as may be reasonably requested by
the Administrative Agent; and

 



66

 

 

(vii) Revolving Commitments refinanced with Replacement Revolving Commitments
shall be, substantially concurrently with the effectiveness of such Replacement
Revolving Commitments, terminated pursuant to Section 2.6.

 

(b) The Company may approach any additional bank, financial institution or other
entity which may elect to become a “Lender” under this Agreement in connection
with any transaction described in Section 2.24(a) to provide all or a portion of
the Replacement Revolving Commitments (a “Replacement Revolving Lender”);
provided that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Commitment and the selection of
Replacement Revolving Lender that is not at such time a Lender shall be subject
to the consent of the Company and the Administrative Agent (which consent shall
not be unreasonably withheld, conditioned or delayed). Any Replacement Revolving
Commitment made on any Replacement Revolving Facility Effective Date shall be
designated a series (a “Replacement Revolving Commitment Series”) of Replacement
Revolving Commitments for all purposes of this Agreement; provided that any
Replacement Revolving Commitments may, to the extent provided in the applicable
Replacement Revolving Facility Amendment, be designated as an increase in any
previously established Replacement Revolving Commitment Series of the Company.

 

(c) The Replacement Revolving Commitments shall be established pursuant to an
amendment to this Agreement among the Borrowers, the Administrative Agent, the
Replacement Revolving Lenders providing such Replacement Revolving Loans and any
Replacement L/C Issuer and/or Replacement Swingline Lender thereunder (a
“Replacement Revolving Facility Amendment”) which shall be consistent with the
provisions set forth in Section 2.24(a) (but which shall not require the consent
of any other Lender).

 

(d) On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the terms and conditions set forth in this Section 2.24, each of
the Replacement Revolving Lenders with Replacement Revolving Commitments of such
Replacement Revolving Commitment Series shall purchase from each of the other
Lenders with Replacement Revolving Commitments of such Replacement Revolving
Commitment Series, at the principal amount thereof and in the applicable
currencies, such interests in the Replacement Revolving Loans under such
Replacement Revolving Facility Series outstanding on such Replacement Revolving
Facility Date as shall be necessary in order that, after giving effect to all
such assignments and purchases, the Replacement Revolving Loans of such
Replacement Revolving Facility Series will be held by Replacement Revolving
Lenders thereunder ratably in accordance with their respective Replacement
Revolving Commitments.

 

2.25 Term Loan Repurchases. (a)  The Company and its Subsidiaries (as
applicable, for purposes of this Section 2.25, an “Affiliated Lender”) may
purchase, on one or more occasions, any and all Term Loans or Incremental Term
Loans (each, a “Term Loan Repurchase” and, such Loans, “Repurchased Term Loans”)
pursuant to the procedures described in this Section 2.25 (the transactions
described in this Section 2.25, other than Open Market Purchases, a “Modified
Dutch Auction”). In connection with any Term Loan Repurchase (other than Open
Market Purchases), the Affiliated Lender will notify the Administrative Agent
and, upon receipt of such notice, the Administrative Agent shall promptly notify
each of the Lenders holding such Repurchased Term Loans (the “Repurchase
Notice”), that the Affiliated Lender desires to purchase such Repurchased Term
Loans in an aggregate amount specified by the Affiliated Lender (such amount or
the proceeds necessary to repurchase such lesser amount of such Repurchased Term
Loans as are actually offered by Lenders in such Modified Dutch Auction, each, a
“Repurchase Amount”) at a discount (which is expected to be within a range to be
specified by the Affiliated Lender with respect to each Term Loan Repurchase;
the “Discount Range”) equal to a percentage of par of the principal amount of
such Repurchased Term Loans; provided that the par principal amount of such
Repurchased Term Loans desired to be repurchased by the Affiliated Lender in
each Modified Dutch Auction shall be not less than $10,000,000 in the aggregate
(it being understood that the par principal amount of such Repurchased Term
Loans actually repurchased may be less than $10,000,000 in the event that the
aggregate par principal amount of such Repurchased Term Loans actually offered
by Lenders in such Modified Dutch Auction is less than $10,000,000).

 



67

 

 

(b) In connection with a Term Loan Repurchase (other than Open Market
Purchases), the Affiliated Lender will allow each Lender of Repurchased Term
Loans to specify a discount to par (the “Acceptable Discount”) within the
Discount Range for a principal amount (subject to rounding requirements
specified by the Administrative Agent) of such Repurchased Term Loans at which
such Lender is willing to permit such Term Loan Repurchase. Based on the
Acceptable Discounts and principal amounts of such Repurchased Term Loans
specified by Lenders, the Administrative Agent, in consultation with the
Affiliated Lender, will determine the applicable discount (the “Applicable
Discount”) for any applicable Term Loan Repurchase, which Applicable Discount
represents the greatest Acceptable Discount at which the Affiliated Lender can
complete the Term Loan Repurchase for the Repurchase Amount that is within the
Discount Range specified by the Affiliated Lender. The Affiliated Lender shall
repurchase such Repurchased Term Loans (or the portions thereof) offered by
Lenders that specify an Acceptable Discount that is equal to or greater than the
Applicable Discount (“Qualifying Term Loans”) at the Applicable Discount;
provided that if the aggregate proceeds required to repurchase Qualifying Term
Loans (disregarding any interest payable under Section 2.25(c)) would exceed the
Repurchase Amount for such Term Loan Repurchase, the Affiliated Lender shall
repurchase such Qualifying Term Loans at the Applicable Discount ratably based
on the respective principal amounts of such Qualifying Term Loans (subject to
rounding requirements specified by the Administrative Agent).

 

(c) All such Repurchased Term Loans purchased by the Company pursuant to this
Section 2.25 shall be accompanied by payment of accrued and unpaid interest on
the par principal amount so purchased to, but not including, the date of
purchase.

 

(d) The par principal amount of each such Repurchased Term Loans repurchased by
the Affiliated Lender pursuant to this Section 2.25 shall be allocated across
the remaining installments of such Repurchased Term Loans in order to ratably
reduce such remaining installments.

 

(e) Each Term Loan Repurchase (other than Open Market Purchases) shall be
consummated pursuant to procedures (including as to timing of any issuance of a
Repurchase Notice, response deadlines, rounding amounts, type and Interest
Period of accepted Loans, irrevocability of any Repurchase Notice and other
notices by the Company and Lenders and calculation of Applicable Discount in
accordance with Section 2.25(b) above) established by the Administrative Agent
and agreed to by the Company.

 

(f) Any Affiliated Lender may also purchase Term Loans or Incremental Term Loans
in an open market purchase on a non-pro rata basis among Lenders under the
applicable Facility (an “Open Market Purchase”).

 

(g) Open Market Purchases and Term Loan Repurchases are subject to the following
additional conditions:

 

(i) No Default or Event of Default shall have occurred or be continuing or would
result therefrom;

 

(ii) the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans or Incremental Term Loans shall execute and deliver to the
Administrative Agent an assignment agreement substantially in the form of
Exhibit E-2 hereto (an “Affiliated Lender Assignment and Assumption”) in lieu of
an Assignment and Assumption;

 



68

 

 

(iii) each Affiliated Lender shall at each of the time of its execution of a
written trade confirmation in respect of, and at the time of consummation of,
such assignment either (1) affirm the No MNPI Representation or (2) if it is not
able to affirm the No MNPI Representation, will so inform the assignor and the
assignor will deliver to such Affiliated Lender customary written assurance that
it is a sophisticated investor and is willing to proceed with the assignment;
and

 

(iv) no proceeds of Revolving Loans shall be used by any Affiliated Lender to
purchase Term Loans or Incremental Term Loans.

 

(h) The Company hereby covenants and agrees that immediately upon each Term Loan
Repurchase or Open Market Purchase, such Term Loans and Incremental Term Loans
so repurchased shall be cancelled (and, if applicable, the Company agrees to
cause any Affiliated Lender to so cancel) in an amount equal to the par
principal amount of such Term Loan or Incremental Term Loan and the parties
hereto hereby agree that thereafter each such Term Loan or Incremental Term Loan
shall not be considered to be outstanding (and may not be resold by the
Affiliated Lender) for any purposes under this Agreement and the other Loan
Documents. In addition, neither the Company nor any Loan Party shall be deemed
to be, for any purposes whatsoever, a “Lender” hereunder or under any other Loan
Document as a result of any Term Loan Repurchase or Open Market Purchase
thereunder.

 

SECTION 3. LETTERS OF CREDIT

 

3.1 L/C Commitment. (a)  Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Company on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero. Each Letter of Credit shall (i)
be denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is five Business
Days prior to the Revolving Termination Date, provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).

 

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

 

(c) On the Closing Date, (i) each Existing Letter of Credit, to the extent
outstanding, shall be automatically and without further action by the parties
thereto deemed converted into a Letter of Credit pursuant to this Section 3.1
and subject to the provisions hereof as if each such Existing Letter of Credit
had been issued on the Closing Date, (ii) each such Existing Letter of Credit
shall be included in the calculation of L/C Exposure and L/C Obligations and
(iii) all liabilities of the Company and the other Loan Parties with respect to
such Existing Letters of Credit shall constitute Obligations.

 

3.2 Procedure for Issuance of Letter of Credit. The Company may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Company. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Company promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

 



69

 

 

3.3 Fees and Other Charges. (a)  The Company will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition, the Company shall pay to the
Issuing Lender for its own account a fronting fee of 0.125% per annum on the
aggregate face amount of each Letter of Credit, payable quarterly in arrears on
each Fee Payment Date after the issuance date and on the Revolving Termination
Date.

 

(b) In addition to the foregoing fees, the Company shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

 

3.4 L/C Participations. (a)  The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Company in accordance with the terms of this Agreement (or in the
event that any reimbursement received by the Issuing Lender shall be required to
be returned by it at any time), such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount
that is not so reimbursed (or is so returned). Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant may have against the Issuing Lender,
the Company or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Company, (iv) any breach of this
Agreement or any other Loan Document by the Company, any other Loan Party or any
other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing

 

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility. A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

 

 



70

 

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Company or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

 

3.5 Reimbursement Obligation of the Company. If any draft is paid under any
Letter of Credit, the Company shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the Business Day that the
Company receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Company receives
such notice. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice, Section
2.10(b) and (y) thereafter, Section 2.10(c).

 

3.6 Obligations Absolute. The Company’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Company may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Company also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Company’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Company and any beneficiary of any Letter of Credit
or any other party to which such Letter of Credit may be transferred or any
claims whatsoever of the Company against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Company agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Company and
shall not result in any liability of the Issuing Lender to the Company.

 



71

 

 

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Company of
the date and amount thereof. The responsibility of the Issuing Lender to the
Company in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

 

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrowers hereby represent and warrant to the Administrative Agent and each
Lender that:

 

4.1 Financial Condition. The audited consolidated balance sheets of the Company
as at December 31, 2012, December 31, 2011 and December 31, 2010, and the
related consolidated statements of income and of cash flows for the fiscal years
ended on such dates, reported on by and accompanied by an unqualified report
from PricewaterhouseCoopers LLP, present fairly in all material respects the
consolidated financial condition of the Company as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended, in each case in accordance with GAAP in all
material respects. As of the Closing Date, no Group Member has any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph. During the period from
December 31, 2012 to and including the date hereof there has been no Disposition
by any Group Member of any material part of its business or property.

 

4.2 No Change. Since September 30, 2013, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

 

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except to the extent the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect and (d) is in compliance with all Requirements of Law except to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrowers, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrowers, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Merger and the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) consents, authorizations, filings and
notices described in Schedule 4.4, which consents, authorizations, filings and
notices have been obtained or made and are in full force and effect, (ii) the
filings referred to in Section 4.18 and (iii) those consents, authorizations,
filings and notices the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect. Each Loan Document has been duly
executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 



72

 

 

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to the Company or any
of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.

 

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge the
Borrowers, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

 

4.7 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
is subject to any Lien except as permitted by Section 7.3 and except where the
failure to have such title or other property interests described above could not
reasonably be expected to have a Material Adverse Effect.

 

4.8 Intellectual Property. Each Group Member owns, is licensed to use, or
otherwise possesses a valid and continuing right to use all Intellectual
Property necessary for the conduct of its business as currently conducted and as
currently planned to be conducted, except to the extent such failure to own or
possess the right to use could not reasonably be expected to have a Material
Adverse Effect. No claim has been asserted, is pending, or to the knowledge of
the Company is threatened by any Person challenging or questioning the use of
any Intellectual Property or the validity or effectiveness of any Intellectual
Property which could reasonably be expected to have a Material Adverse Effect,
nor does either Borrower know of any valid basis for any such claim. The use of
Intellectual Property by each Group Member or the conduct of their business do
not infringe on the rights of any Person in a manner which could reasonably be
expected to have a Material Adverse Effect.

 

4.9 Taxes. Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (a) each Group Member has filed
or caused to be filed all federal, state, provincial, territorial and other Tax
returns that are required to be filed and has paid all Taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property and all other Taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any amount the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); and (b) no Tax Lien (except as permitted by
Section 7.3) has been filed, and, to the knowledge of the Borrowers, no claim is
being asserted, with respect to any such Tax, fee or other charge.

 



73

 

 

4.10 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. No more
than 25% of the assets of the Group Members consist of “margin stock” as so
defined. If requested by any Lender or the Administrative Agent, the Company
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.

 

4.11 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrowers, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act, the
Employment Standards Act (Ontario) or any other applicable Requirement of Law
dealing with such matters; (c) all payments due from any Group Member on account
of employee health and welfare insurance; and (d) all payments due from any
Group Member on account of the Canada Pension Plan or the Quebec Pension Plan
have been paid or accrued as a liability on the books of the relevant Group
Member.

 

4.12 ERISA. Except as would not reasonably be expected to result in a Material
Adverse Effect: (a) Each Group Member and each of their respective ERISA
Affiliates is in compliance with the applicable provisions of ERISA and the
provisions of the Code relating to Plans and the regulations and published
interpretations thereunder; (b) no ERISA Event or Foreign Plan Event has
occurred or is reasonably expected to occur; and (c) all amounts required by
applicable law with respect to, or by the terms of, any retiree welfare benefit
arrangement maintained by any Group Member or any ERISA Affiliate or to which
any Group Member or any ERISA Affiliate has an obligation to contribute have
been accrued in accordance with Statement of Financial Accounting Standards No.
106. The present value of all accumulated benefit obligations under each Pension
Plan (based on the assumptions used for purposes of Accounting Standards
Codification No. 715: Compensation-Retirement Benefits) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Pension Plan
allocable to such accrued benefits, and the present value of all accumulated
benefit obligations of all underfunded Pension Plans (based on the assumptions
used for purposes of Accounting Standards Codification No. 715:
Compensation-Retirement Benefits) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $10,000,000
the fair market value of the assets of all such underfunded Pension Plans.

 

4.13 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act. No Loan Party is subject to regulation
under any Requirement of Law (other than Regulation X of the Board) that limits
its ability to incur Indebtedness.

 

4.14 Subsidiaries. Except as disclosed to the Administrative Agent by the
Company in writing from time to time after the Closing Date, (a) Schedule 4.14
sets forth the name and jurisdiction of incorporation of each Subsidiary
(including whether such Subsidiary is a Restricted or Unrestricted Subsidiary)
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Company or any Subsidiary.

 



74

 

 

4.15 Use of Proceeds. The proceeds of the Revolving Loans and the Swingline
Loans, and the Letters of Credit, shall be used for general corporate purposes
of the Company and its Subsidiaries (including Permitted Acquisitions, Capital
Expenditures and Investments). The proceeds of the Term Loans will be used by
the Company (a) to fund the Merger and the Transaction Costs, (b) to fund the
Refinancing and (c) for general corporate purposes of the Company and its
Subsidiaries.

 

4.16 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

 

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, any Materials of Environmental Concern in
amounts or concentrations or under circumstances that constitute a violation of,
or could reasonably be expected to give rise to liability under, any
Environmental Law;

 

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability under Environmental
Laws with regard to any of the Properties or the business operated by any Group
Member (the “Business”), nor do the Borrowers have knowledge or reason to
believe that any such notice will be received or is being threatened;

 

(c) materials of Environmental Concern have not, to the knowledge of Borrowers,
been transported or disposed of from the Properties in violation of, or in a
manner or to a location that could reasonably be expected to give rise to
liability under, any Environmental Law, nor, to the knowledge of Borrowers, have
any Materials of Environmental Concern been generated, treated, stored or
disposed of at, on or under any of the Properties in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law;

 

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrowers, threatened, under any Environmental Law
to which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

 

(e) there has been, to the knowledge of Borrowers, no release or threat of
release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of any Group Member in connection with
the Properties or otherwise in connection with the Business, in violation of or
in amounts or in a manner that could reasonably be expected to give rise to
liability under Environmental Laws;

 

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

 



75

 

 

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

 

4.17 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omitted (when taken together with the information contained in
the then most recently filed and publicly available Form 10-K, 10-Q or 8-K, as
applicable, of the Company filed with the SEC) to state a material fact
necessary to make the statements contained herein or therein not misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Company to be reasonable at the time made, it being recognized
by the Lenders that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount.

 

4.18 Security Documents. (a)  The U.S. Guarantee and Collateral Agreement and
the Canadian Security Agreement are effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof to the extent provided by the U.S. Guarantee and Collateral Agreement
and the Canadian Security Agreement. In the case of the Pledged Stock described
in the Security Documents, when stock certificates representing such Pledged
Stock are delivered to the Administrative Agent (together with a properly
completed and signed stock power or endorsement), and in the case of the other
Collateral described in the Security Documents, when financing statements and
other filings specified on Schedule 4.18(a) in appropriate form are filed in the
offices specified on Schedule 4.18(a) (in each case, as such schedule may be
amended or supplemented by amendments and supplements to the U.S. Guarantee and
Collateral Agreemend or the Canadian Security Agreement) and other actions
specified in the applicable Security Document have been taken, the relevant
Security Document shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
therein), in each case prior and superior in right to any other Person (except,
in the case of Collateral other than Pledged Stock, Liens permitted by Section
7.3) to the extent provided by the applicable Security Document.

 

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed in the offices specified on Schedule 4.18(b), each
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations (as defined
in the relevant Mortgage), in each case prior and superior in right to any other
Person. Schedule 1.1B lists, as of the Closing Date, each parcel of owned real
property located in the United States and held by the Company or any of its
Subsidiaries that has a value, in the reasonable opinion of the Borrowers, in
excess of $15,000,000.

 

4.19 Solvency. As of the Closing Date, the Borrowers and the other Loan Parties
on a consolidated basis are Solvent after giving effect to the Merger and the
Refinancing and the incurrence on the Closing Date of Indebtedness under this
Agreement and the other Loan Documents.

 



76

 

 

4.20 Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968 except to
the extent such improvements are covered by a policy of flood insurance that is
in form, substance and amount reasonably satisfactory to the Administrative
Agent.

 

4.21 Canadian Pension Plan and Benefit Plans. Schedule 4.21 lists all Canadian
Benefit Plans and Canadian Pension Plans currently maintained, contributed to or
required to be contributed to, by the Loan Parties and their Subsidiaries as of
the Closing Date. Each Loan Party and each of their Subsidiaries has complied
with and performed all of its obligations under and in respect of the Canadian
Pension Plans under the terms thereof, any funding agreements and all applicable
laws (including any fiduciary, funding, investment and administration
obligations) in all material respects. All employer and employee payments,
contributions or premiums to be remitted, paid to or in respect of each Canadian
Pension Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws. There have been no
improper withdrawals or applications of the assets of the Canadian Pension
Plans. No promises of benefit improvements under the Canadian Pension Plans have
been made except where such improvement could not reasonably be expected to have
a Material Adverse Effect.

 

4.22 OFAC Compliance; Anti-Corruption Laws and Sanctioned Countries. Each
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by such Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and each Borrower, its Subsidiaries and their
respective officers and employees, and to the knowledge of each Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) either Borrower, any Subsidiary
or any of their respective directors, officers or employees, or (b) to the
knowledge of either Borrower, any agent of either Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No borrowing or Letter of
Credit or other extension of credit, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

 

4.23 Senior Indebtedness. The Obligations constitute senior indebtedness of the
Borrowers under any documents governing any subordinated or Junior Lien
Indebtedness permitted to be incurred hereunder. The obligations of each
Subsidiary Guarantor under the U.S. Guarantee and Collateral Agreement and the
Canadian Security Agreement constitute senior indebtedness of such Subsidiary
Guarantor under any documents governing any subordinated or Junior Lien
Indebtedness permitted to be incurred hereunder.

 

SECTION 5. CONDITIONS PRECEDENT

 

5.1 Conditions to Availability. The agreement of each Lender to make Term Loans
on the Closing Date and to make the initial Revolving Facility available on the
Closing Date is subject to the satisfaction, prior to or substantially
concurrently with the Closing Date, of the following conditions precedent:

 

(a) Credit Agreement; Guarantee and Collateral Agreements. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Borrowers and each Person listed on Schedule 1.1A,
(ii) the U.S. Guarantee and Collateral Agreement, executed and delivered by the
Company and each Subsidiary Guarantor, (iii) an Acknowledgement and Consent in
the form attached to the U.S. Guarantee and Collateral Agreement, executed and
delivered by each Issuer (as defined therein), if any, that is not a Loan Party
party to the U.S. Guarantee and Collateral Agreement, (iv) the Canadian Security
Agreement, executed and delivered by the Canadian Borrower and (v) the Target
Security Supplements, executed and delivered by the Target and the Target
Subsidiaries (it being understood and agreed that the Target Security
Supplements shall not become effective until the effective time stipulated in
the Certificate of Merger).

 



77

 

 

(b) Merger, etc. The following transactions shall have been consummated, in each
case on terms and conditions reasonably satisfactory to the Lenders:

 

(i) A certificate of merger governing the Merger that has been pre-approved by
the Delaware Secretary of State to be in proper form for filing with an
effective time stipulated therein of 12:01 a.m. on March 1, 2014 in form and
substance reasonably acceptable to the Administrative Agent (the “Certificate of
Merger”) shall have been filed simultaneously or substantively concurrently with
the initial borrowing hereunder, and, except solely to the extent that the
Merger shall not become effective until the effective time stipulated in the
Certificate of Merger, the Merger shall be consummated in accordance with
applicable law and on the terms described in the Merger Agreement, without
giving effect to any waiver or other modifications thereof or consents or
request thereunder by or on behalf of the Borrowers that is materially adverse
to the interests of the Lenders not approved by the Lead Arrangers (which
approval shall not be unreasonably withheld or delayed); provided that (w) any
change to (i) the definition of “Company Material Adverse Effect” contained in
the Merger Agreement or (ii) the definition of “Cap” (or use thereof in
connection with the working capital adjustment) contained in the Merger
Agreement shall be deemed to be materially adverse to the Lenders, (x) any
reduction in the Merger Consideration (as defined in the Merger Agreement) shall
not be deemed to be materially adverse to the Lenders to the extent such
decrease shall reduce on a dollar-for-dollar basis the amount of the Term
Facility and (y) any increase in the Stock Merger Consideration (as defined in
the Merger Agreement) or any increase in the Cash Merger Consideration (as
defined in the Merger Agreement) not in excess of 10.0% shall not be deemed to
be materially adverse to the Lenders to the extent such increase is not funded
by additional debt;

 

(ii) the Administrative Agent shall have received certified copies of the Merger
Agreement executed by the parties thereto, together with all material
agreements, instruments and other documents delivered in connection therewith as
reasonably requested by the Administrative Agent;

 

(iii) all amounts due or outstanding in respect of the Existing Credit Agreement
shall have been (or substantially simultaneously or substantively concurrent
with the initial borrowing hereunder shall be) paid in full, all commitments in
respect thereof terminated and all guarantees thereof and security therefor
discharged and released and the Administrative Agent shall have received
satisfactory evidence with respect thereto. After giving effect to the Merger,
the Refinancing and all related transactions, the Company and its subsidiaries
shall have outstanding no indebtedness or preferred stock other than (a) the
loans and other extensions of credit hereunder and (b) Indebtedness permitted
under Section 7.2(d) and the Convertible Notes in an aggregate principal amount
not to exceed $200,000,000;

 

(iv) since the December 18, 2013, there shall not have occurred or exist any
Merger Material Adverse Effect;

 

(v) the Specified Merger Agreement Representations shall be true and correct.

 



78

 

 

(vi) the Specified Representations shall be true and correct in all material
respects; provided that any Specified Representation that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects.

 

(c) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Target and its Subsidiaries and of the Company and its Subsidiaries, in each
case for the fiscal years 2010, 2011 and 2012 and (iii) unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Target and its Subsidiaries and of the Company and its
Subsidiaries, in each case for the fiscal quarter ended at least 45 days before
the Closing Date.

 

(d) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, the Target and each Target Subsidiary, dated the Closing Date,
substantially in the form of Exhibit D, with appropriate insertions and
attachments, including the certificate of incorporation of each Loan Party, the
Target and each Target Subsidiary that is a corporation certified by the
relevant authority of the jurisdiction of organization of such Loan Party and
the Target and such Target Subsidiary, and (ii) a long form good standing
certificate or equivalent certificate from the relevant Governmental Authority
for each Loan Party, the Target and each Target Subsidiary from its jurisdiction
of organization.

 

(e) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

 

(i) the legal opinions of O’Melveny & Myers LLP, counsel to the Company, and its
Subsidiaries and, from and after the effective time stipulated in the
Certificate of Merger, the Target and each Target Subsidiary, substantially in
the form of Exhibits F-1-A and F-1-B; and

 

(ii) the legal opinions of Shipman & Goodwin LLP, Dentons Canada LLP, Fox
Rothschild LLP, Locke Lord LLP and Downs Rachlin Martin PLLC, counsel to the
Company and its Subsidiaries and, from and after the effective time stipulated
in the Certificate of Merger, substantially in the form of Exhibits F-2, F-3,
F-4, F-5 and F-6.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

(f) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date. All such amounts will be paid with proceeds of Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.

 

(g) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Security Documents, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Documents endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

 



79

 

 

(h) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code and PPSA financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall be in proper
form for filing, registration or recordation.

 

(i) USA PATRIOT Act. The Administrative Agent shall have received, at least 3
Business Days before the Closing Date, all documentation and other information,
which has been requested at least five Business Days prior to the Closing Date,
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Canadian AML Legislation.

 

(j) Solvency Condition. The Administrative Agent shall have received a solvency
certificate from the chief financial officer of the Company certifying that, as
of the Closing Date, the Borrowers, the other Loan Parties, the Target and the
Target Subsidiaries on a consolidated basis are Solvent after giving effect to
the Merger and the Refinancing.

 

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Notwithstanding anything herein to the contrary, it is understood that, to the
extent any security interest in the Collateral or any deliverable related to the
perfection of security interests in the Collateral (other than any Collateral
the security interest in which may be perfected by the filing of a Uniform
Commercial Code financing statements, PPSA financing statements or the delivery
of stock certificates representing equity interests in the Canadian Borrower and
the Target, and the execution and delivery by the applicable Loan Parties
parties to the U.S. Security Agreement and the Canadian Security Agreement
giving rise to the security interests granted therein) is not provided on the
Closing Date after the Borrowers’ use of commercially reasonable efforts to do
so, the provision of any such security interest(s) or deliverable shall not
constitute a condition precedent to the availability of the Facilities on the
Closing Date but shall be required to be delivered after the Closing Date
pursuant to arrangements to be mutually agreed by the Administrative Agent and
Borrowers and (b) nothing in the preceding clause (a) shall be construed to
limit the applicability of the individual conditions expressly listed Sections
5.1(a)-(f) or (i)-(j)).

 

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date after the Closing
Date is subject to the satisfaction of the following conditions precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, (ii) any
representation and warranty that is qualified as to “Material Adverse Effect” or
similar language shall be true and correct in all respects and (iii) that for
purposes of this Section 5.2, the representations and warranties contained in
Section 4.1 shall be deemed to refer to the most recent financial statements
furnished pursuant to Section 6.1(a) and, except with respect to the first
sentence of Section 4.1, Section 6.1(b) and, in the case of the financial
statements furnished pursuant to Section 6.1(b), the representations contained
in Section 4.1, as modified by this clause (iii), shall be qualified by the
statement that such financial statements are subject to the absence of footnotes
and year-end audit adjustments.

 



80

 

 

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

(c) Borrowing Notice. The Administrative Agent shall have received a borrowing
notice in accordance with the requirements of Section 2.2.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Company
hereunder shall constitute a representation and warranty by the Company as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

SECTION 6. AFFIRMATIVE COVENANTS

 

The Borrowers hereby agree that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Company shall and
shall (except in the case of the covenants set forth in Section 6.1, Section
6.2, Section 6.7 and Section 6.9) cause each of its Restricted Subsidiaries to:

 

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, a copy of the audited consolidated balance sheet of
the Company and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification,
commentary or exception or qualification arising out of the scope of the audit,
by PricewaterhouseCoopers LLP or other independent certified public accountants
of nationally recognized standing (it being understood that such information may
be furnished in the form of a Form 10-K);

 

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Company,
the unaudited consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments) (it being understood that such information
may be furnished in the form of a Form 10-Q); and

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
in all material respects.

 

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (h), to the relevant Lender):

 

(a) no later than 5 Business Days after the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Event of Default
pursuant to Section 7.1, except as specified in such certificate;

 



81

 

 

(b) no later than 5 Business Days after the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer stating
that, to the best of each such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and (ii)
in the case of quarterly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Group Members, on a consolidated basis, with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Company, as the case may be, and (y) to the
extent not previously disclosed to the Administrative Agent, (1) a description
of any change in the jurisdiction of organization of any Loan Party, (2) a list
of any Intellectual Property acquired or exclusively licensed by any Loan Party
and (3) a description of any Person that has become a Group Member, in each case
since the date of the most recent report delivered pursuant to this clause (y)
(or, in the case of the first such report so delivered, since the Closing Date);

 

(c) as soon as available, and in any event no later than 90 days after the end
of each fiscal year of the Company, a reasonably detailed consolidated budget
for the following fiscal year (including a projected consolidated balance sheet
of the Company and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow and projected income
and a description of the underlying assumptions applicable thereto),
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on estimates, information and assumptions and that such
Responsible Officer believes to be reasonable as of the date of delivery
thereof;

 

(d) within five days after the same are sent, copies of all financial statements
and reports that the Company sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that the Company may make
to, or file with, the SEC;

 

(e) promptly following receipt thereof, copies of (i) any documents described in
Section 101(k) or 101(l) of ERISA that any Group Member or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided, that if the
relevant Group Members or ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plans,
then, upon reasonable request of the Administrative Agent, such Group Member or
the ERISA Affiliate shall promptly make a request for such documents or notices
from such administrator or sponsor and the Company shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof;

 

(f) (i) if requested by the Administrative Agent, copies of each annual and
other return, report or valuation with respect to each Canadian Pension Plan as
filed with any applicable Governmental Authority; (ii) promptly after receipt
thereof, a copy of any direction, order, notice, ruling or opinion that any
Group Member may receive from any applicable Governmental Authority with respect
to any Canadian Pension Plan which could reasonably be expected to have a
Material Adverse Effect; (iii) notification within 30 days of the establishment
of any new Canadian Pension Plan, or the commencement of contributions to or
requirement to contribute to any such plan to which any Group Member was not
previously contributing; and (iv) notification within 30 days of any voluntary
or involuntary termination of, or participation in, a Canadian Pension Plan; and

 



82

 

 

(g) promptly, such additional financial and other information regarding the
business, legal or corporate affairs of any Group Member as the Administrative
Agent or any Lender may from time to time reasonably request.

 

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, including Taxes, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member or the failure to file could
not reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.

 

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and Section 7.5 and except, in the case of clause (ii)
above or in the case of Restricted Subsidiaries, to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect; and
(b) comply with all Contractual Obligations and Requirements of Law except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by such Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

6.5 Maintenance of Property; Insurance. (a)  Except if the failure to do so
could not reasonably be expected to have a Material Adverse Effect, keep all
material property useful and necessary in its business in good working order and
condition, ordinary wear and tear, casualty and condemnation excepted and
(b) maintain with financially sound and reputable insurance companies insurance
on all its property in at least such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Company and its Restricted
Subsidiaries) and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.

 

6.6 Inspection of Property; Books and Records; Discussions. (a)  Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time upon reasonable advance notice to the Company and
to discuss the business, operations, properties and financial and other
condition of the Group Members with officers and employees of the Group Members
and with their independent certified public accountants; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights under this Section 6.6 and the Administrative Agent shall not exercise
such rights more often than two (2) times during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the
Company’s expense; provided, further, that when an Event of Default has occurred
and is continuing the Administrative Agent or any such Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and upon reasonable advance notice. The Administrative Agent and the Lenders
shall give the Company the opportunity to participate in any discussions with
the Company’s accountants.

 



83

 

 

6.7 Notices. Promptly give notice to the Administrative Agent of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events and/or Foreign Plan Events that have
occurred, could reasonably be expected to result in liability of any Group
Member or any ERISA Affiliate in an aggregate amount exceeding $10,000,000, as
soon as possible and in any event within 20 days after the Company knows or has
reason to know thereof; and

 

(c) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

6.8 Environmental Laws. (a)  Comply, and use commercially reasonable efforts to
ensure compliance in all material respects by all tenants and subtenants, if
any, with all applicable Environmental Laws, and obtain and comply with and
maintain, and ensure that all tenants and subtenants obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

6.9 Designation of Subsidiaries. The board of directors of the Company may at
any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that (i)
immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing, (ii) immediately after giving effect to
such designation on a Pro Forma Basis, the Consolidated Leverage Ratio shall be
less than or equal to 5.50 to 1.00 (and, as a condition precedent to the
effectiveness of any such designation, the Company shall deliver to the
Administrative Agent a certificate of a Responsible Officer setting forth in
reasonable detail the calculations demonstrating compliance with this clause
(ii)), and (iii) no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary. The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Company therein, at the date of designation in an amount equal
to the net book value of the Company’s (direct or indirect) investment therein.
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary (a
“Subsidiary Redesignation”) shall, at the time of such designation, constitute
the incurrence of any Indebtedness or Liens of such Subsidiary existing at such
time. In no event may the Canadian Borrower be designated an Unrestricted
Subsidiary.

 

6.10 Additional Collateral, etc. (a)  With respect to any material property
acquired after the Closing Date by any Group Member (other than (x) any property
described in paragraph (b), (c) or (d) below, (y) any property subject to a Lien
expressly permitted by Section 7.3(g) and (z) property acquired by any Foreign
Subsidiary, other than the Canadian Borrower or any Canadian Subsidiary) as to
which the Administrative Agent, for the benefit of the Secured Parties, does not
have a perfected Lien, as soon as reasonably practicable and in any case on or
prior to 30 days after such acquisition or such other date as the Administrative
Agent shall agree (i) execute and deliver to the Administrative Agent such
amendments to the Security Documents or such other documents as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
property and (ii) take all actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such property, including the filing of Uniform
Commercial Code or PPSA financing statements in such jurisdictions as may be
required by the U.S. Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent and any filings at the United States
Patent and Trademark Office, the United States Copyright Office, the Canadian
Intellectual Property Office and any other governmental entity located in or
outside the United States.

 



84

 

 

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $15,000,000 acquired after the
Closing Date by any Group Member (other than (x) any such real property subject
to a Lien expressly permitted by Section 7.3(g) and (y) real property acquired
by any Foreign Subsidiary), as soon as reasonably practicable and in any case on
or prior to 90 days after such acquisition or such other date as the
Administrative Agent shall agree (i) execute and deliver a first priority
Mortgage, in favor of the Administrative Agent, for the benefit of the Secured
Parties, covering such real property, (ii) if requested by the Administrative
Agent, provide the Secured Parties with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions of
local counsel and counsel in the jurisdiction where the Loan Party that owns
such real property is located, which opinions shall be in form and substance,
and from counsel, reasonably satisfactory to the Administrative Agent, and (iv)
if such real property is required to be insured pursuant to the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Act of 1968, and the
regulations promulgated thereunder because improvements on such real property
are located in an area which has been identified by the Secretary of Housing and
Urban Development as a “special flood hazard area,” (i) a policy of flood
insurance that (A) covers such improvements and (B) is written in an amount
reasonably satisfactory to the Administrative Agent (not to exceed 100% of the
value of such improvements) and (ii) a confirmation that the applicable Loan
Party has received the notice requested pursuant to Section 208.25(i) of
Regulation H of the Board.

 

(c) With respect to any new Subsidiary (other than a Foreign Subsidiary,
Immaterial Subsidiary, Unrestricted Subsidiary, the Target or the Target
Subsidiaries) created or acquired after the Closing Date by any Group Member
(which, for the purposes of this paragraph (c), shall include any existing
Subsidiary that ceases to be a Foreign Subsidiary, Immaterial Subsidiary or
Unrestricted Subsidiary), as soon as reasonably practicable and in any case on
or prior to 30 days after such acquisition or such other date as the
Administrative Agent shall agree (i) execute and deliver to the Administrative
Agent such amendments to the Security Documents or such other documents as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any Group Member, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, (iii) cause such new Subsidiary (A) to become a party to the Security
Documents, (B) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Secured Parties a perfected first
priority security interest in the Collateral described in the Security Documents
with respect to such new Subsidiary, including the filing of Uniform Commercial
Code or PPSA financing statements in such jurisdictions as may be required by
the Security Documents or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit D, with appropriate insertions
and attachments, and (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 



85

 

 

(d) With respect to any new Foreign Subsidiary created or acquired after the
Closing Date by any Group Member (other than by any (i) Group Member that is a
Foreign Subsidiary or (ii) the Target and the Target Subsidiaries), promptly (i)
execute and deliver to the Administrative Agent such amendments to the Security
Documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in the Capital Stock of such new Subsidiary
that is owned by any such Group Member (provided that in no event shall more
than 65% of the total outstanding voting Capital Stock of any such new
Subsidiary be required to be so pledged), (ii) deliver to the Administrative
Agent the certificates representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, and take such other action as may be necessary or, in
the opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein, and (iii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

 

(e) With respect to any material property acquired after the Closing Date by the
Canadian Borrower, any of its Subsidiaries or any Canadian Subsidiary that is a
Group Member (other than (x) any property described in paragraph (f) or (g)
below, (y) any property subject to a Lien expressly permitted by Section 7.3(g))
as to which the Administrative Agent, for the benefit of the Secured Parties,
does not have a perfected Lien, as soon as reasonably practicable and in any
case on or prior to 30 days after such acquisition or such other date as the
Administrative Agent shall agree (i) execute and deliver to the Administrative
Agent such amendments to the Security Documents or such other documents as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
property and (ii) take all actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such property, including the filing of PPSA
financing statements or financing change statements in such jurisdictions as may
be required by the Security Documents or by law or as may be requested by the
Administrative Agent and any filings at the United States Patent and Trademark
Office, the United States Copyright Office, Canadian Intellectual Property
Office and any other governmental entity located in or outside Canada.

 

(f) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $15,000,000 acquired after the
Closing Date by the Canadian Borrower, any of its Subsidiaries or any Canadian
Subsidiary that is a Group Member (other than any such real property subject to
a Lien expressly permitted by Section 7.3(g)), as soon as reasonably practicable
and in any case on or prior to 90 days after such acquisition or such other date
as the Administrative Agent shall agree (i) execute and deliver a first priority
Mortgage, in favor of the Administrative Agent, for the benefit of the Secured
Parties, covering such real property, (ii) if requested by the Administrative
Agent, provide the Secured Parties with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current survey
thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions of
local counsel and counsel in the jurisdiction where the Loan Party that owns
such real property is located, which opinions shall be in form and substance,
and from counsel, reasonably satisfactory to the Administrative Agent.

 



86

 

 

(g) With respect to any new Subsidiary or Canadian Subsidiary that is a Group
Member  created or acquired after the Closing Date by any Group Member (other
than the Target or the Target Subsidiaries), promptly (i) execute and deliver to
the Administrative Agent such amendments to the Security Documents as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any such Group Member, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, and take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, and (iii) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

(h) Ensure that the Target and each of the Target Subsidiaries that is a Wholly
Owned Subsidiary of the Target become Guarantors and Grantors (as each such term
is defined in the U.S. Guarantee and Collateral Agreement and the Canadian
Security Agreement, as applicable) as of the effective time stipulated in the
Certificate of Merger.

 

6.11 Post-Closing Obligations. With respect to any Collateral as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien in place as of the Closing Date, within 60 days after the Closing
Date (as such date may be extended in the sole discretion of the Administrative
Agent), take all actions necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in such property, including any filings that may be required by any
Security Document or by law or as may be requested by the Administrative Agent.

 

SECTION 7. NEGATIVE COVENANTS

 

The Borrowers hereby agree that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Company shall
not, and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly:

 

7.1 Financial Condition Covenants. Except with the written consent of the
Majority Facility Lenders under the Revolving Facility, permit the Consolidated
First Lien Leverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Company ending with any fiscal quarter set forth below to
exceed the ratio set forth below opposite such fiscal quarter:

 



87

 

 

Fiscal Quarter Consolidated First Lien
Leverage Ratio September 30, 2014 4.75 to 1.00 December 31, 2014 4.75 to 1.00
March 31, 2015 4.50 to 1.00 June 30, 2015 4.50 to 1.00 September 30, 2015 4.50
to 1.00 December 31, 2015 4.50 to 1.00 March 31, 2016 4.25 to 1.00 June 30, 2016
4.25 to 1.00 September 30, 2016 4.25 to 1.00 December 31, 2016 4.25 to 1.00
March 31, 2017 4.25 to 1.00 June 30, 2017 4.25 to 1.00 September 30, 2017 4.25
to 1.00 December 31, 2017 4.25 to 1.00 March 31, 2018 4.25 to 1.00 June 30, 2018
4.25 to 1.00 September 30, 2018 4.25 to 1.00 December 31, 2018 4.25 to 1.00

 

provided, however, that the Consolidated First Lien Leverage Ratio set forth
above shall be temporarily increased by 0.25 to 1.00 for a period of four
consecutive quarters following the receipt by the Administrative Agent of a
written request of the Borrowers upon the consummation of a Permitted Material
Acquisition or Material Convertible Notes Redemption; provided, further, that
(i) no more than one such request to temporarily increase the Consolidated First
Lien Leverage Ratio set forth above shall be made by the Company during the term
of this Agreement and (ii) such Permitted Material Acquisition or Material
Convertible Notes Redemption is consummated during the first of such four fiscal
quarter period with the proceeds of Loans under the Revolving Facility or
Incremental Term Loans.

 

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

 

(a) Indebtedness of any Loan Party pursuant to any Loan Document and any
Specified Prepayment Debt (and any Permitted Refinancing of Specified Prepayment
Debt);

 

(b) Indebtedness of (i) any Loan Party to any other Loan Party or to any
Restricted Subsidiary, (ii) any Restricted Subsidiary that is not a Loan Party
to any other Subsidiary that is not a Loan Party, and (iii) subject to Section
7.7, any Restricted Subsidiary that is not a Loan Party to any Loan Party;

 

(c) Guarantee Obligations (i) by the Company or any of its Restricted
Subsidiaries of obligations of any Loan Party; (ii) by any Restricted Subsidiary
that is not a Loan Party of obligations of any Restricted Subsidiary that is not
a Loan Party, and (iii) subject to Section 7.7, by any Loan Party of obligations
of any Restricted Subsidiary that is not a Loan Party;

 

(d) Indebtedness outstanding on the date hereof (or, with respect to Target and
its Subsidiaries, at the effective time stipulated in the Certificate of Merger)
(provided that any Indebtedness that is in excess of $1,000,000, individually,
or $2,000,000, in the aggregate, shall only be permitted under this subclause
(d) to the extent such Indebtedness is listed on Schedule 7.2(d)) and any
Permitted Refinancing thereof;

 

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed the greater of (x) $25,000,000 at any one time outstanding and (y)
1.5% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date such Indebtedness is incurred;

 



88

 

 

(f) unsecured Indebtedness of the Company or any of its Restricted Subsidiaries;
provided that, after giving effect to the incurrence of such Indebtedness (i)
the aggregate principal amount of all such Indebtedness does not exceed the
greater of (A) $75,000,000 and (B) 4.5 % of Consolidated Total Assets as of the
end of the fiscal quarter immediately prior to the date such Indebtedness is
incurred, (ii) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (iii) the maturity date of such unsecured
Indebtedness is not on or prior to the Latest Maturity Date and the Weighted
Average Life to Maturity of such unsecured Indebtedness is not earlier than the
Weighted Average Life to Maturity of the Term Loans and any Incremental Term
Loans (other than potentially resulting from customary offers to repurchase upon
a change of control, asset sale or event of loss and customary acceleration
rights after an event of default), (iv) such unsecured Indebtedness will only be
incurred or guaranteed by the Loan Parties, provided that such additional
unsecured Indebtedness may be incurred or guaranteed by Restricted Subsidiaries
of the Company that are not Loan Parties in an aggregate amount not to exceed
the greater of (x) $100,000,000 and (y) 5% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date such Indebtedness is
incurred) and (v) the covenants and events of default under any such unsecured
Indebtedness will be no more restrictive, taken as a whole, than the covenants
and Events of Default under this Agreement (as determined by the Company in good
faith); provided that a certificate of the Chief Financial Officer of the
Company delivered to the Administrative Agent in good faith at least three
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Company has
determined in good faith that such terms and conditions satisfy the requirement
in this clause (v) shall be conclusive evidence, absent manifest error, that
such terms and conditions satisfy such requirement;

 

(g) (A)  Indebtedness of a Restricted Subsidiary acquired after the Closing Date
or an entity merged into or consolidated with the Company or any Restricted
Subsidiary after the Closing Date and Indebtedness assumed in connection with
the acquisition of assets, which Indebtedness in each case exists at the time of
such acquisition, merger, consolidation or amalgamation and is not created in
contemplation of such event and where such acquisition, merger, consolidation or
amalgamation is permitted by this Agreement or (B) Indebtedness owed to the
seller of any property acquired in a Permitted Acquisition on an unsecured
subordinated basis, which subordination shall be on terms reasonably
satisfactory to the Administrative Agent, in each case, so long as both
immediately prior and after giving effect thereto (x) no Event of Default shall
exist or result therefrom and (y) the Loan Parties shall be in Pro Forma
Compliance, after giving effect to such acquisition, merger, consolidation or
amalgamation, the assumption, incurrence or issuance of such Indebtedness and
any related transactions, and any Permitted Refinancing thereof;

 

(h) Indebtedness representing deferred compensation to employees of the Company
or any Restricted Subsidiary incurred in the ordinary course of business;

 

(i) Indebtedness incurred in a Permitted Acquisition or Disposition permitted
hereunder under customary agreements providing for indemnification, the
adjustment of the purchase price or similar adjustments, provided that any such
price adjustment will be factored into any calculations made pursuant to Section
7.5(f);

 



89

 

 

(j) Indebtedness consisting of obligations of the Company or any Restricted
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with Permitted Acquisitions or any other Investment
permitted hereunder;

 

(k) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with cash management and deposit accounts, in each case in the
ordinary course of business; provided that such Indebtedness does not consist of
Indebtedness for borrowed money and is owed to the financial institutions
providing such arrangements and such Indebtedness is extinguished in accordance
with customary practices with respect thereto;

 

(l) Indebtedness consisting of (A) the financing of insurance premiums with the
providers of such insurance or their Affiliates or (B) obligations contained in
supply arrangements, in each case, in the ordinary course of business;

 

(m) Indebtedness (including obligations in respect of letters of credit or bank
guarantees or similar instruments) incurred by the Company or any Restricted
Subsidiary constituting reimbursement obligations in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance; provided that upon the
drawing of such letters of credit or the incurrence of such Indebtedness with
respect to reimbursement obligations regarding workers’ compensation claims,
such obligations are reimbursed within 30 days following such drawing or
incurrence;

 

(n) obligations in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees provided by the
Company or any Restricted Subsidiary or obligations in respect of letters of
credit related thereto, in each case in the ordinary course of business or
consistent with past practice, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

 

(o) Indebtedness in respect of any bankers’ acceptance, letter of credit,
warehouse receipt or similar facilities entered into in the ordinary course of
business;

 

(p) Indebtedness incurred by the Company or any Restricted Subsidiary consisting
of Indebtedness issued by the Company or any Restricted Subsidiary to current or
former officers, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Capital Stock of the
Company permitted by Section 7.6;

 

(q) Indebtedness that constitutes Incremental Equivalent Debt, provided that the
aggregate principal amount of such Indebtedness does not exceed the Incremental
Amount available at the time of such incurrence thereof, and any Permitted
Refinancing of such Indebtedness;

 

(r) Indebtedness in respect of the Convertible Notes (which may be net-share
and/or cash settled) in an aggregate principal amount not to exceed $200,000,000
at any time outstanding and any Permitted Refinancing of such Indebtedness;

 

(s) Indebtedness of Foreign Subsidiaries (other than Loan Parties) incurred for
working capital purposes in an aggregate principal amount not to exceed at any
time outstanding the greater of (i) $25,000,000 and (ii) 1.5 % of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
such Indebtedness is incurred;

 



90

 

 

(t) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (s); and

 

(u) so long as no Default or Event of Default has occurred and is continuing or
would result from the incurrence of such Indebtedness, other Indebtedness so
long as on a Pro Forma Basis the Consolidated Leverage Ratio as of the last day
of the most recently ended fiscal quarter does not exceed 5.50 to 1.00, and any
Permitted Refinancing of such Indebtedness; provided that the aggregate
principal amount of such Indebtedness incurred by Restricted Subsidiaries that
are not Guarantors shall not exceed at the time of such incurrence the greater
of (i) $25,000,000 and (ii) 1.5% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date such Indebtedness is incurred.

 

For purposes of determining compliance with this Section 7.2, the amount of any
Indebtedness denominated in any currency other than Dollars shall be determined
according to the Spot Selling Rate, in the case of such Indebtedness incurred
(in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) on or prior to the Closing Date, on the Closing Date and, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) after the Closing Date, on the
date that such Indebtedness was incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if determined according to the
Spot Selling Rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing. Further, for purposes of
determining compliance with this Section 7.2, Indebtedness resulting solely from
the accretion of accreted value, the payment of interest in the form of
additional Indebtedness or the amortization of original issue discount, in each
case with respect to other Indebtedness permitted under this Section 7.2, shall
be permitted under this Section 7.2.

 

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property or rights, whether now owned or hereafter acquired, except:

 

(a) Liens for Taxes (i) not yet due, (ii) that are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Company or its Restricted Subsidiaries, as
the case may be, in conformity with GAAP or (iii) are for immaterial amounts;

 

(b) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction workers’, or other like Liens arising in the ordinary
course of business (i) that are not overdue for a period of more than 30 days,
(ii) that are being contested in good faith by appropriate proceedings or (iii)
with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 



91

 

 

(d) (i) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance and return of money bonds, performance and completion guarantees,
agreements with utilities and other obligations of a like nature incurred in the
ordinary course of business and (ii) obligations in respect of letters of credit
or bank guarantees that have been posted to support payment of the items set
forth in clause (i) of this Section 7.3(d);

 

(e) encroachments, easements, rights of way, restrictions, other similar minor
title defects affecting the real property and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Company or any of its Restricted Subsidiaries;

 

(f) Liens in existence on the date hereof (or, with respect to Target and its
Subsidiaries, at the effective time stipulated in the Certificate of Merger)
(provided that any Liens that are in excess of $1,000,000, individually, or
$2,000,000, in the aggregate, shall only be permitted under this subclause (f)
to the extent such Liens are listed on Schedule 7.3(f)), provided that (i) the
Lien does not extend to any additional property other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien,
and (B) proceeds and products thereof, and (ii) the modification, replacement,
renewal, extension or refinancing of the obligations secured or benefited by
such Liens (if such obligations constitute Indebtedness) is permitted by Section
7.2;

 

(g) Liens securing Indebtedness of the Company or any Restricted Subsidiary
incurred pursuant to Section 7.2(e) to finance the acquisition, purchase, lease,
construction, replacements, repair or improvement of property (real or personal,
and whether through the direct purchase of property or Capital Stock of any
Person owning such property), provided that (i) such Liens attach concurrently
with or within two-hundred and seventy (270) days after the acquisition, lease,
repair, replacement, construction or improvement (as applicable) of the property
subject to such Liens and (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and any
accessions thereto and the proceeds and the products thereof and related
property; provided that individual financings of equipment provided by one
lender may be cross collateralized to other financings provided by such lender
and incurred under Section 7.2(e);

 

(h) Liens created pursuant to the Security Documents and Liens applicable to
Incremental Equivalent Debt and Specified Prepayment Debt;

 

(i) any interest or title of a lessor under any lease entered into by the
Company or any Restricted Subsidiary in the ordinary course of its business and
covering only the assets so leased;

 

(j) (i) pledges or deposits in the ordinary course of business in connection
with the Federal Employers Liability Act, workers’ compensation, unemployment
insurance and other social security legislation, (ii) pledges and deposits in
the ordinary course of business securing insurance premiums or reimbursement
obligations or indemnification obligations under insurance policies or
self-insurance arrangements, in each case payable to insurance carriers that
provide insurance to the Company any of its Restricted Subsidiaries or (iii)
obligations in respect of letters of credit or bank guarantees that have been
posted by the Company or any of the Restricted Subsidiaries to support the
payments of the items set forth in clauses (i) and (ii) of this Section 7.3(j);

 



92

 

 

(k) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8(i);

 

(l) (i) leases, licenses, subleases or sublicenses granted to other Persons in
the ordinary course of business (including with respect to intellectual property
and software) which do not (A) interfere in any material respect with the
business of the Company and the other Loan Parties as conducted and as planned
to be conducted, or (B) secure any Indebtedness for borrowed money or (ii) the
rights reserved or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by the Company or any of the Restricted
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;

 

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

 

(n) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection or (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;

 

(o) Liens (i) (A) on advances of cash or Cash Equivalents in favor of the seller
of any property to be acquired in an Investment permitted pursuant to Section
7.7(g) to be applied against the purchase price for such Investment and (B)
consisting of an agreement to Dispose of any property in a Disposition permitted
under Section 7.5, in each case under this clause (i), solely to the extent such
Investment or Disposition, as the case may be, would have been permitted on the
date of the creation of such Lien and (ii) earnest money deposits of cash or
Cash Equivalents made the Company or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement related to a
Permitted Acquisition hereunder;

 

(p) Liens in favor of a Loan Party; provided that if any such Lien shall cover
any Collateral, the holder of such Lien shall execute and deliver to the
Administrative Agent a subordination agreement in the form and substance
reasonably satisfactory to the Administrative Agent;

 

(q) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary,
in each case after the date hereof (other than Liens on the Capital Stock of any
Person that becomes a Restricted Subsidiary) and any modifications,
replacements, renewals or extensions thereof; provided that (i) such Lien was
not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and
after-acquired property subjected to a Lien that is affixed or incorporated into
the property covered by such Lien pursuant to terms existing at the time of such
acquisition, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), and (iii) the Indebtedness secured thereby (or, as
applicable, any modifications, replacements, renewals or extension thereof) is
permitted under Section 7.2;

 

(r) Liens arising from precautionary Uniform Commercial Code or PPSA financing
statement filings (or similar filings under other applicable Law) regarding
leases entered into by the Company or any of the Restricted Subsidiaries
otherwise permitted under this Agreement;

 



93

 

 

(s) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any of the
Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

 

(t) any interest or title of a lessor or sublessor under any leases or subleases
entered (other than leases constituting Capital Lease Obligations) into by the
Company or any Subsidiary in the ordinary course of business;

 

(u) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Company or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Company and its Restricted Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers, suppliers or service providers of
the Company or any Restricted Subsidiary in the ordinary course of business;

 

(v) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

 

(w) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

 

(x) (i) Liens securing Indebtedness permitted by Section 7.2(q) and any
Permitted Refinancing thereof; provided that, if such Liens are (or are intended
to be) junior to the Liens securing the Obligations, such Liens shall be Junior
Liens and (ii) if such Liens are (or are intended to be) pari passu with the
Liens securing the Obligations, such Liens shall be Other First Liens;

 

(y) Liens on Capital Stock of joint ventures securing obligations of such joint
ventures;

 

(z) Liens on cash and Cash Equivalents of any (i) Foreign Subsidiary or (ii) any
Restricted Subsidiary acquired after the Closing Date, securing obligations
owing to the applicable banks or financial institutions (which banks of
financial institutions shall be Lenders or Affiliates of Lenders in the case of
any transfer of the applicable service agreements or arrangements to a different
bank or financial institution) under any treasury, depository, overdraft or
other cash management services agreements or arrangements with the Company or
any of its Subsidiaries;

 

(aa) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby (as to the
Company and all Restricted Subsidiaries) does not exceed at any one time the
greater of (i) $40,000,000 and (ii) 2.0% of Consolidated Total Assets as of the
end of the fiscal quarter immediately prior to the date any such Lien is
incurred; and

 

(bb) additional Liens not otherwise permitted by this Section 7.3, so long as,
as of the date of the incurrence of such Liens, on a Pro Forma Basis after
giving effect to the incurrence of any Indebtedness and such Lien (but excluding
the proceeds of any such Indebtedness in the calculation of unrestricted cash
and Cash Equivalents), (i) no Default or Event of Default exists or would result
therefrom, (ii) the Consolidated Senior Secured Leverage Ratio as of such date
is less than or equal to 4.50 to 1.00, (iii) with respect to any Liens securing
Indebtedness on a pari passu basis with the Liens securing the Obligations, (A)
such Indebtedness shall be in the form of notes and (B) the Consolidated First
Lien Leverage Ratio as of such date is less than or equal to 4.00 to 1.00 and
(iv) if the Liens securing such Indebtedness constitute Other First Liens or
Junior Liens, then such Liens shall be subject to an intercreditor agreement
reasonably satisfactory to the Administrative Agent (it being understood that an
intercreditor agreement substantially in the form of (A) Exhibit I-1 is
reasonably satisfactory to the Administrative Agent and the Secured Parties for
purposes of any Other First Liens and (B) Exhibit I-2 is reasonably satisfactory
to the Administrative Agent and the Secured Parties for purposes of any Junior
Liens), provided that the aggregate principal amount of obligations secured by
such additional Liens under this clause (bb) by Restricted Subsidiaries of the
Company that are not Loan Parties shall not exceed the greater of (x)
$25,000,000 and (y) 1.5% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date any such Lien is incurred.

 



94

 

 

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

 

(a) (i) any Restricted Subsidiary of the Company may be merged or consolidated
with or into a Borrower (provided that such Borrower shall be the continuing or
surviving corporation) or with or into any Subsidiary Guarantor (in the case of
a Domestic Subsidiary) or a Canadian Subsidiary Guarantor (in the case of a
Canadian Subsidiary) (provided that the Subsidiary Guarantor or Canadian
Subsidiary Guarantor, as the case may be, shall be the continuing or surviving
corporation or the surviving Person shall expressly assume the obligations of
the Subsidiary Guarantor under the Loan Documents in a manner reasonably
acceptable to the Administrative Agent; provided that both before and after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing), (ii) any Restricted Subsidiary that is not a Loan Party may be
merged, amalgamated or consolidated with or into any other Restricted Subsidiary
that is not a Loan Party and, (iii) subject to Section 7.7, any Subsidiary
Guarantor may be merged or consolidated with or into a Restricted Subsidiary
that is not a Loan Party;

 

(b) (i) any Restricted Subsidiary of the Company may Dispose of any or all of
its assets (x) to any Loan Party (upon voluntary liquidation or otherwise) or
(y) pursuant to a Disposition permitted by Section 7.5 and (ii) any Restricted
Subsidiary that is not a Loan Party may Dispose of any or all of its assets to
any Restricted Subsidiary that is not a Loan Party;

 

(c) any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation;

 

(d) any Subsidiary may liquidate or dissolve or change its legal form if the
Company determines in good faith that such action is in the best interests of
the Company and its Subsidiaries and is not materially disadvantageous to the
Lenders (it being understood that, in the case of any change in legal form, a
Loan Party will remain a Loan Party); and

 

(e) any Subsidiary may merge or consolidate with another Person to effect a
transaction permitted under Section 7.5 or 7.7.

 

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Restricted Subsidiary, issue or
sell any shares of such Restricted Subsidiary’s Capital Stock to any Person,
except:

 



95

 

 

(a) Dispositions of obsolete, used, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Company and the Restricted Subsidiaries;

 

(b) Dispositions of inventory and other property in the ordinary course of
business;

 

(c) to the extent constituting Dispositions, Restricted Payments permitted by
Section 7.6, Investments permitted by Section 7.7 and Liens permitted by Section
7.3 (excluding any Disposition resulting from the enforcement of any such Lien),
provided that any Disposition of property resulting from a holder of a Lien
permitted pursuant to Section 7.3 enforcing rights in property subject to such
Lien shall not be a permitted Disposition;

 

(d) Dispositions of property pursuant to sale-leaseback transactions, provided
that the fair market value of all property so Disposed shall not exceed in the
aggregate the greater of (i) $40,000,000 and (ii) 2.0% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date any
such Disposition is made;

 

(e) Dispositions of property by the Company or any Restricted Subsidiary to the
Company or any other Restricted Subsidiary (including any such Disposition
effected pursuant to a merger, liquidation or dissolution); provided that if the
transferor of such property is a Loan Party then (i) the transferee thereof must
either be a Loan Party or (ii) to the extent such transaction constitutes an
Investment, such transaction is permitted under Section 7.7 and any Indebtedness
corresponding to such Investment must be permitted by Section 7.2;

 

(f) Dispositions of property by the Company or any Restricted Subsidiary not
otherwise permitted under this Section 7.5; provided that (i) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (ii) the Net Cash Proceeds thereof shall be applied in accordance
with Section 2.7(b)(ii), (iii) the consideration paid for such property (if in
excess of $25,000,000) to the Company or such Restricted Subsidiary shall be not
less than 75% cash or Cash Equivalents and (iv) such Disposition shall be made
for fair market value (as determined in good faith by the Company); provided,
further, (A) the amount of any liabilities (as shown on the Company’s most
recent balance sheet or in the notes thereto) of the Company or any Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Obligations) that are assumed by the transferee of any such assets, (B) any
notes or other obligations or other securities or assets received by the Company
or any Restricted Subsidiary from such transferee that are converted by the
Company or any Restricted Subsidiary into cash within 180 days of the receipt
thereof (to the extent of the cash received), (C) any Designated Non-Cash
Consideration received by the Company or any Restricted Subsidiary in such
Disposition having an aggregate fair market value (as determined in good faith
by the Company), taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (C) that is at that time outstanding, not to
exceed 3% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such receipt for which financial statements
have been delivered pursuant to Section 6.1 (with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value) and (D) with respect
to any lease of assets by the Company or any Restricted Subsidiary that
constitutes a disposition, receipt of lease payments over time on market terms
(as determined in good faith by the Company) where the payment consideration is
at least 75% cash consideration shall, in each case, be deemed to be cash;

 



96

 

 

(g) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such Disposition are promptly applied to the purchase price of
such replacement property;

 

(h) Dispositions of Cash Equivalents in connection with cash management
activities in the ordinary course of business or to affect a transaction
otherwise permitted hereunder;

 

(i) Dispositions or discounts without recourse of accounts receivable in
connection with the collection or compromise thereof and not as part of a
financing transaction;

 

(j) leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Company and the Restricted Subsidiaries;

 

(k) transfers of property subject to Casualty Events upon receipt of the cash
proceeds of such Casualty Event; and

 

(l) Dispositions in the ordinary course of business consisting of the
abandonment of Intellectual Property which, in the reasonable judgment and good
faith determination of the Company or any Restricted Subsidiary, is
uneconomical, negligible, obsolete or otherwise not material in the conduct of
its business as conducted or as planned to be conducted (it being understood and
agreed that no Material Intellectual Property may be Disposed of in reliance on
this clause (l));

 

provided that any Disposition of any property pursuant to Section 7.5(d) or
7.5(f) and shall be for no less than the fair market value of such property at
the time of such Disposition. To the extent any Collateral is Disposed of as
expressly permitted by this Section 7.5 (including the assets of any Subsidiary
when the Capital Stock of such Subsidiary is being Disposed of as permitted
hereunder) to any Person other than the Company or any Restricted Subsidiary,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents.

 

7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

 

(a) any Restricted Subsidiary may make Restricted Payments to the Company and to
each other owner of Capital Stock of such Restricted Subsidiary (based on their
relative ownership interests of the relevant Class of Capital Stock);

 

(b) so long as no Default or Event of Default shall have occurred and be
continuing, the Company may pay any regular dividends in cash to its
stockholders (other than in connection with any repurchase of shares of Capital
Stock of the Company or any of its Subsidiaries); provided that the aggregate
amount of payments under this clause (b) shall not exceed 6.0 % per annum of the
net proceeds received by the Company from any public offering of Capital Stock;

 

(c) the Company and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Capital Stock (other than
Disqualified Capital Stock) of such Person;

 



97

 

 

(d) the Company and the Restricted Subsidiaries may make Restricted Payments to
pay for the repurchase, retirement or other acquisition or retirement for value
of Capital Stock of the Company held by any future, present or former employee,
director, officer, or consultant of the Company or any of its Restricted
Subsidiaries (or the estate, family members, spouse or former spouse of any of
the foregoing); provided that the aggregate amount of Restricted Payments made
under this clause (d) does not exceed in any calendar year $20,0000,000;

 

(e) the Company or any Restricted Subsidiary may make Restricted Payments, the
proceeds of which shall be used to make cash payments in lieu of the issuance of
fractional shares upon the exercise of warrants, options, deferred stock units
or other securities convertible into or exchangeable for Capital Stock of any
such Person in the ordinary course of business; provided that any such cash
payment shall not be for the purpose of evading the limitations set forth in
this Section 7.6 (as determined in good faith by the board of directors or the
managing board, as the case may be, of the Company (or any authorized committee
thereof));

 

(f) noncash repurchases of Capital Stock deemed to occur upon exercise of stock
options if such Capital Stock represent a portion of the exercise price of such
options;

 

(g) the Company may make Restricted Payments from the proceeds of Capital Stock,
which is not Disqualified Capital Stock, of the Company (less the amount of any
such proceeds that are used to make Investments pursuant to Section 7.7(q));
provided that, immediately before and after making such Restricted Payment, no
Default or Event of Default shall have occurred and be continuing;

 

(h) the Company may use the proceeds of the Convertible Notes to purchase the
Company Call Options;

 

(i) the Company may settle any conversion of the Convertible Notes and any
exercise, settlement or termination of the Dealer Counterparty Warrants, in each
case, in common stock of the Company, cash or a combination thereof; provided
that the Company may only make cash payments pursuant to this clause (i) so long
as at the time of any such payment, the sum of (A) the Available Revolving
Commitment plus (B) the aggregate amount of cash and Cash Equivalents of the
Company and its Restricted Subsidiaries that is not classified as “restricted
cash” equals an amount in excess of $50,000,000;

 

(j) the Company may exercise the Company Call Options;

 

(k) the Company may make other Restricted Payments, so long as no Default or
Event of Default then exists or would result therefrom, in an amount not to
exceed the portion, if any, of the Available Amount on the date of such
Restricted Payment that the Company elects to apply to this Section 7.6(k), such
election to be specified in a written notice of a Responsible Officer of the
Company calculating in reasonable detail the amount of Available Amount
immediately prior to such election and the amount thereof elected to be so
applied; and

 

(l) the Company may make other Restricted Payments, so long as no Default or
Event of Default then exists or would result therefrom, in an amount not to
exceed (i) $75,000,000 plus (ii) an additional amount if, after giving effect to
such additional amount, on a Pro Forma Basis, the Consolidated Leverage Ratio as
of the last day of the most recently ended fiscal quarter does not exceed 3.50
to 1.00.

 



98

 

 

7.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”, provided that no Term Loan Repurchase or Open Market
Purchase will constitute an Investment), except:

 

(a) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable, security deposits and prepayments arising from
the grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business;

 

(b) Investments in cash and Cash Equivalents;

 

(c) Guarantee Obligations permitted by Section 7.2;

 

(d) loans and advances to employees or consultants of any Group Member in the
ordinary course of business (including for travel, entertainment and relocation
expenses) in an aggregate amount for all Group Members not to exceed $2,500,000
at any one time outstanding;

 

(e) intercompany Investments by any Group Member in the Company or any Person
that, prior to such investment, is a Loan Party;

 

(f) intercompany Investments (i) by any Loan Party in any Person, that, prior to
such Investment, is not a Loan Party, in an aggregate amount not to exceed the
greater of (x) $40,000,000 and (y) 2.0% of Consolidated Total Assets as of the
end of the fiscal quarter immediately prior to the date such Investment is made
and (ii) by any Restricted Subsidiary that is not a Loan Party in any Loan Party
or any other Restricted Subsidiary that is not a Loan Party;

 

(g) Permitted Acquisitions;

 

(h) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted by Section 7.3, Section 7.2,
Section 7.4, Section 7.5 and Section 7.6, respectively;

 

(i) Investments existing or contemplated on the date hereof (or, with respect to
Target and its Subsidiaries, at the effective time stipulated in the Certificate
of Merger) and set forth on Schedule 7.7(i) and any modification, replacement,
renewal or extension thereof; provided that the amount of the original
Investment under this clause (i) is not increased except by the terms of such
Investment as of the date hereof or as otherwise permitted by this Section 7.7;

 

(j) Investments in Swap Agreements (including without limitation the Company
Call Options, the Dealer Counterparty Warrants and the call options embedded in
the Convertible Notes);

 

(k) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.5;

 

(l) Investments in the ordinary course of business consisting of (i) Article 3
of the Uniform Commercial Code endorsements for collection or deposit or (ii)
Article 4 of the Uniform Commercial Code customary trade arrangements with
customers, in each case consistent with past practice;

 



99

 

 

(m) Investments (including debt obligations and Capital Stock) received in
connection with (x) the bankruptcy or reorganization of any Person and in
settlement of obligations of, or disputes with, any Person arising in the
ordinary course of business and upon foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment and
(y) the non-cash proceeds of any Disposition permitted by Section 7.5;

 

(n) advances of payroll payments to employees in the ordinary course of
business;

 

(o) Guarantees by the Company or any Restricted Subsidiary of leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;

 

(p) Investments in Unrestricted Subsidiaries; provided that immediately after
giving effect to any such Investment, the amount invested in the applicable
Unrestricted Subsidiary pursuant to this Section 7.7(p), when aggregated with
the amounts then invested in all other Unrestricted Subsidiaries, shall not
exceed at any one time outstanding the greater of (i) $30,000,000 and (ii) 1.5%
of Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date such Investment is made;

 

(q) Investments to the extent the consideration paid therefor consists of
Capital Stock, which is not Disqualified Capital Stock, of the Company or the
proceeds thereof (less the amount of any such proceeds that are used to make
Restricted Payments pursuant to Section 7.6(g); provided that, immediately
before and after making such Investment, no Default or Event of Default shall
have occurred and be continuing);

 

(r) Investments of a Restricted Subsidiary acquired after the Closing Date or of
an entity merged into the Company or merged into or consolidated with a
Restricted Subsidiary after the Closing Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition,
merger, consolidation or amalgamation and were in existence on the date of such
acquisition, merger, consolidation or amalgamation;

 

(s) Guarantee Obligations permitted under Section 7.2 (except to the extent such
Guarantee is expressly subject to Section 7.7);

 

(t) Investments in the ordinary course of business consisting of the licensing
or contribution of Intellectual Property pursuant to joint marketing
arrangements with other persons in the ordinary course of business, to so long
as such licensing or contribution arrangements do not limit the Administrative
Agent’s security interest (if any) in the Intellectual Property so licensed or
contributed;

 

(u) Investments in joint ventures in the aggregate at any time outstanding not
in excess of the greater of (i) $30,000,000 and (ii) 1.5% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date such
Investment is made; provided that if any Investment pursuant to this paragraph
(u) is made in any person that is not a Restricted Subsidiary of the Company at
the date of the making of such Investment and such person becomes a Restricted
Subsidiary of the Company after such date, such Investment shall thereafter be
deemed to have been made pursuant to paragraph (f) above (to the extent making
such Investment at such time would not be a default thereunder) and shall cease
to have been made pursuant to this paragraph (u) for so long as such person
continues to be a Restricted Subsidiary of the Company;

 



100

 

 

(v) any Investment consisting of intercompany current liabilities in connection
with (i) cash management in the ordinary course of business and (ii) the
non-cash, tax and accounting operations of the Company and its Subsidiaries;

 

(w) Investments not in excess at any time outstanding of the portion, if any, of
the Available Amount on the date of such Investment that the Company elects to
apply to this Section 7.7(w), such election to be specified in a written notice
of a Responsible Officer of the Company calculating in reasonable detail the
amount of Available Amount immediately prior to such election and the amount
thereof elected to be so applied;

 

(x) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Company or any of its Restricted Subsidiaries not exceeding
at any one time outstanding the greater of (i) $50,000,000 and (ii) 2.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date such Investment is made, provided that no Default or Event of
Default shall have occurred and be continuing or would result from Investments
made pursuant to this clause (x); and

 

(y) the Merger (including the payment of the Transaction Costs);

 

provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.7 shall be permitted hereunder to the extent
that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments not otherwise permitted
under Section 7.8.

 

For purposes of covenant compliance, the amount of any Investment shall be equal
to (x) the amount actually invested, less (y) any repayments, interest, returns,
profits, dividends, distributions, income and similar amounts actually received
in cash from such Investment (from dispositions or otherwise) (which amount
referred to in this clause (y) shall not exceed the amount of such Investment at
the time such Investment was made). The amount of any consideration paid for any
Investment consisting of the provision of services or the transfer of non-cash
assets shall be equal to the fair market value of such services or non-cash
assets, as the case may be, as determined by the Borrower in good faith.

 

7.8 Optional Payments and Modifications of Certain Debt Instruments and the
Certificate of Merger. (a)  Make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease the
principal of or interest on, or any other amount owing in respect of, any
Indebtedness that is subordinated in right of payment to the Obligations, except
for (i) any Permitted Refinancing of such Indebtedness, (ii) payments of
principal and interest to holders who exercise any put right in respect of such
Indebtedness, (iii) payments of cash to converting holders who exercise any
conversion right in respect of any such Indebtedness and (iv) payments,
prepayments, repurchases, redemptions and defeasances in an aggregate amount not
to exceed the portion, if any, of the Available Amount on the date of such
payment, prepayment, repurchase, redemption or defeasance that the Company
elects to apply to this Section 7.8(a)(iv), such election to be specified in a
written notice of a Responsible Officer of the Company calculating in reasonable
detail the amount of Available Amount immediately prior to such election and the
amount thereof elected to be so applied.

 

(b) Amend, modify or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, the Certificate of Merger.

 



101

 

 

7.9 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than a Loan Party) unless such transaction is (a) otherwise permitted
under this Agreement and upon fair and reasonable terms no less favorable to the
relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate, (b) among the Borrower
and/or any of its Restricted Subsidiaries or any entity that becomes a
Restricted Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Restricted Subsidiary is the surviving
entity), (c) entering into employment and severance arrangements between the
Company and the Restricted Subsidiaries and their respective officers and
employees, as determined in good faith by the board of directors or senior
management of the relevant Person, (d) the payment of customary fees and
reimbursement of reasonable out-of-pocket costs of, and customary indemnities
provided to or on behalf of, directors, officers and employees of the Company
and the Restricted Subsidiaries in the ordinary course of business, (e)
Restricted Payments permitted under Section 7.6, (f) employment and severance
arrangements between the Company and the Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements in the ordinary course of business, (g) transactions with joint
ventures for the purchase or sale of goods, equipment and services entered into
in the ordinary course of business, (h) transactions with customers, clients,
suppliers, or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement that are fair to the Company or the Restricted Subsidiaries in the
reasonable determination of the board of directors or senior management of the
Borrower, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party, (i) transactions between the
Company or any of the Restricted Subsidiaries and any person, a director of
which is also a director of the Company, provided, however, that (A) such
director abstains from voting as a director of the Company, on any matter
involving such other person and (B) such person is not an Affiliate of the
Company for any reason other than such director’s acting in such capacity, (j)
any transactions related to the Merger (including the payment of the Transaction
Costs) and (k) any transaction in respect of which the Company delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Company from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Company qualified to render such letter and (B)
reasonably satisfactory to the Administrative Agent, which letter states that
such transaction is on terms that are no less favorable to the Company or such
Restricted Subsidiary, as applicable, than would be obtained in a comparable
arm’s length transaction with a person that is not an Affiliate. For purposes of
this Section 7.9, any transaction with any Affiliate shall be deemed to have
satisfied the standard set forth in clause (a) of the immediately preceding
sentence if such transaction is approved by a majority of the Disinterested
Directors of the Board of Directors of the Company.

 

7.10 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member except to
the extent permitted under Section 7.5(d).

 

7.11 Changes in Fiscal Periods. Permit the fiscal year of the Company to end on
a day other than December 31 or change the Company’s method of determining
fiscal quarters.

 

7.12 Burdensome Agreements. Enter into or suffer to exist or become effective
any agreement that prohibits or limits (a) the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party (or any increase or refinancing
thereof) or (b) the ability of any Restricted Subsidiary of the Company to (1)
make Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, the Company or any other
Restricted Subsidiary of the Borrower, (2) make loans or advances to, or other
Investments in, the Company or any other Restricted Subsidiary of the Company or
(3) transfer any of its assets to the Company or any other Restricted Subsidiary
of the Borrower, in each case other than (A) this Agreement and the other Loan
Documents, (B) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby) or (C)
any such agreements, consensual encumbrances or restrictions which (i) (x) exist
on the date hereof (or, with respect to Target and its Subsidiaries, at the
effective time stipulated in the Certificate of Merger) and (to the extent not
otherwise permitted by this Section 7.12) are listed on Schedule 7.12 hereto and
(y) to the extent set forth in an agreement evidencing Indebtedness, are set
forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of the restrictions described in clause
(A) or (B) that are contained in such agreement, consensual encumbrance or
restriction, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
agreement, consensual encumbrance or restriction was not entered into in
contemplation of such Person becoming a Restricted Subsidiary, (iii) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 7.7, and applicable solely
to such joint venture, (iv) any restrictions imposed by any agreement related to
Specified Prepayment Indebtedness or Indebtedness incurred pursuant to Sections
7.2(f), (g), (q) or (u) or any Permitted Refinancing thereof, to the extent such
restrictions are not more restrictive, taken as a whole, than the restrictions
contained in this Agreement (as determined by the Company in good faith), (v)
are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions may relate to
the assets subject thereto, (vi) comprise restrictions imposed by any agreement
relating to secured Indebtedness permitted pursuant to Section 7.2(e) to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness, (vii) are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest, (viii) are customary
provisions restricting assignment or transfer of any agreement entered into in
the ordinary course of business, (ix) restrictions imposed by applicable law,
(x) customary restrictions and conditions contained in the document relating to
any Lien, so long as (a) such Lien is permitted under Section 7.3 and such
restrictions or conditions relate only to the specific asset subject to such
Lien and (b) such restrictions and conditions are not created for the purpose of
avoiding the restrictions imposed by this Section 7.12, (xi) restrictions on
cash or other deposits imposed by customers under contracts entered into in the
ordinary course of business, and (xii) any encumbrances or restrictions of the
type referred to in Sections 7.12(a) and 7.12(b) above imposed by any
amendments, modifications, restatements, renewals, in-creases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (i) through (xi) above.

 



102

 

 

7.13 Lines of Business. Enter into any business, either directly or through any
Restricted Subsidiary, except for those businesses in which the Company and its
Restricted Subsidiaries are engaged on the date of this Agreement (after giving
effect to the Merger) or that are reasonably related or ancillary thereto.

 

7.14 Use of Proceeds. Neither Borrower will request any borrowing, Letter of
Credit or other extension of credit, and neither Borrower shall use, and each
Borrower shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
such borrowing, Letter of Credit or other extension of credit (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

 



103

 

 

7.15 Canadian Pension Plans. The Loan Parties shall not (A) contribute to or
assume an obligation to contribute to any defined benefit Canadian Pension Plan
(other than a defined benefit Canadian Pension Plan assumed pursuant to an
acquisition otherwise permitted hereunder so long as such defined benefit
Canadian Pension Plan is not adopted or created in contemplation of such
acquisition) without the prior written consent of the Administrative Agent or
(B) wind-up any defined benefit Canadian Pension Plan, in whole or in part
without the prior written consent of the Administrative Agent, unless it has
obtained written advice from the actuary for such plan that the plan (or part
thereof in the case of a partial windup) is fully funded or has no unfunded
liability at the effective date of the windup.

 

SECTION 8. EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) the Borrowers shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrowers shall
fail to pay any interest on any Loan or Reimbursement Obligation, fees, or any
other amount payable hereunder or under any other Loan Document, within five
days after any such interest or other amount becomes due in accordance with the
terms hereof; or

 

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect the
Borrowers only), Section 6.7(a) or Section 7 of this Agreement, Sections 5.4 of
the U.S. Guarantee and Collateral Agreement, or Sections 5.6 of the Canadian
Security Agreement; provided that a default by the Borrowers under Section 7.1
shall not constitute an Event of Default with respect to the Term Facility or
any Term Loans unless and until the Majority Facility Lenders under the
Revolving Facility shall have terminated their Revolving Commitments and
declared all amounts under the Revolving Facility to be due and payable (such
period commencing with a default under Section 7.1 and ending on the date on
which the Majority Facility Lenders under the Revolving Facility with respect to
the Revolving Facility terminate and accelerate the Revolving Facility, the
“Term Loan Standstill Period”); or

 

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the relevant
Borrower or Borrowers from the Administrative Agent or the Required Lenders; or

 

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
or default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (ii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided that this clause (e)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; and provided,
further, that (x) a default, event or condition described in clause (i) or (ii)
of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i) and (ii) of this paragraph (e) shall have occurred and
be continuing with respect to Indebtedness the aggregate outstanding principal
amount of which is equal to or exceeds the greater of (A) $30,000,000 and (B)
1.5% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date such default occurs and (y) an Event of Default
shall not result under this paragraph (e) solely as a result of (1) any holder
of the Convertible Notes converting its Convertible Note of the Company into
common stock of the Company, cash or a combination thereof before the scheduled
maturity date thereof in connection with circumstances that do not constitute an
event of default under the Convertible Notes or (2) any exercise, settlement or
termination of the Dealer Counterparty Warrants before the scheduled expiration
date thereof in connection with circumstances that do not constitute an event of
default pursuant to the terms of the Dealer Counterparty Warrants; or

 



104

 

 

(f) (i) any Group Member (excluding any Immaterial Subsidiary) shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, including any Insolvency Laws, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, interim receiver,
receiver-manager, trustee, custodian, conservator or other similar official for
it or for all or any substantial part of its assets; or (ii) there shall be
commenced against any Group Member (excluding any Immaterial Subsidiary) any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against any Group Member (excluding any
Immaterial Subsidiary) any case, proceeding or other action seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
(excluding any Immaterial Subsidiary) shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) any Group Member
(excluding any Immaterial Subsidiary) shall generally not, or shall be unable
to, or shall admit in writing its inability to, pay its debts as they become
due; or (vi) or any Group Member shall make a general assignment for the benefit
of its creditors; or

 

(g) (i) an ERISA Event and/or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan; (iii) the PBGC shall institute proceedings to terminate any
Pension Plan; (iv) any Group Member or any of their respective ERISA Affiliates
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred or will be assessed Withdrawal Liability to such Multiemployer Plan and
such entity does not have reasonable grounds for contesting such Withdrawal
Liability or is not contesting such Withdrawal Liability in a timely and
appropriate manner; or (v) any other event or condition shall occur or exist
with respect to a Plan, a Foreign Benefit Arrangement, or a Foreign Plan; and in
each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to result in a Material Adverse Effect; or

 



105

 

 

(h) (i) any Group Member shall, directly or indirectly, terminate or cause to
terminate, in whole or in part, or initiate the termination of, in whole or in
part, any Canadian Pension Plan; (ii) any Group Member shall fail to make
minimum required contributions to amortize any funding deficiencies under a
Canadian Pension Plan within the time period set out in Requirement of Law or
fail to make a required contribution under any Canadian Pension Plan which could
result in the imposition of a Lien upon the assets of any Group Members; or (ii)
any Group Member makes any improper withdrawals or applications of assets of a
Canadian Pension Plan, and in each case of clauses (i) through (iii) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to result in a Material Adverse Effect; or

 

(i) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) equal to
or exceeding the greater of (A) $30,000,000 and (B) 1.5% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date such
judgment or decree is entered (in each case, to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and does not deny coverage), and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within 60 days from the entry thereof; or

 

(j) any Security Document after delivery thereof pursuant to Section 5.1 or
Section 6.11 shall for any reason (other than pursuant to the terms thereof
including as a result of a transaction permitted under Section 7.4 or Section
7.5) cease to create a valid and perfected first priority Lien on and security
interest in a material portion of the Collateral covered thereby, or any Loan
Party shall assert in writing such invalidity or lack of perfection or priority
(other than in an informational notice to the Administrative Agent), (i) except
to the extent that any such loss of perfection or priority results from the
failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Documents or to file Uniform Commercial Code financings statements or
continuation statements or other equivalent filings (including PPSA financing
statements and financing change statements) after the Administrative Agent has
received from the Company all reasonably requested information in connection
with the filing of such financings statements or continuation statements or
other equivalent filings and (ii) except, as to Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and the related insurer shall not have denied or disclaimed in
writing that such losses are covered by such title insurance policy; or

 

(k) the guarantee contained in Section 2 of the U.S. Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

 

(l) a Change of Control shall occur; or

 



106

 

 

(m) the Merger shall not have become effective, for any reason, as of the
effective time stipulated in the Certificate of Merger;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrowers,
automatically the Revolving Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, (B) if such event is an Event of Default arising from a
breach of Section 7.1, any or all of the following actions may be taken: (i)(X)
with the consent of the Majority Facility Lenders under the Revolving Facility,
the Administrative Agent may, or upon the request of the such Majority Facility
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments and the Issuing Lender’s obligation to issue Letters of
Credit to be terminated forthwith, whereupon the Revolving Commitments and such
obligation shall immediately terminate; and (Y) with the consent of such
Majority Facility Lenders, the Administrative Agent may, or upon the request of
such Majority Facility Lenders, the Administrative Agent shall, by notice to the
Borrower, (I) declare the Revolving Loans hereunder (with accrued interest
thereon) and all other amounts owing under the Loan Documents with respect to
the Revolving Facility under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable and (II) declare all or any portion of the obligations of the Borrowers
in respect of the Letters of Credit, although contingent and unmatured, to be
due and payable forthwith, whereupon the same shall immediately become due and
payable and/or demand that the Borrower discharge any or all of the obligations
supported by the Letters of Credit by paying or prepaying any amount due or to
become due in respect of such obligations; and (ii) subject to the proviso in
paragraph (c) above and the expiration of the Term Loan Standstill Period (if
applicable), with the consent of the Majority Facility Lenders under the Term
Facility, the Administrative Agent may, or upon the request of such Majority
Facility Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Term Loans hereunder (with accrued interest thereon) and all other
amounts owing with respect to the Term Facility under this Agreement and the
other Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable; and (C) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrowers declare the Revolving Commitments to be terminated forthwith,
whereupon the Revolving Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrowers, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the relevant Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrowers hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the relevant Borrower (or such other Person as may be lawfully entitled
thereto). Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrowers.

 



107

 

 

SECTION 9. THE AGENTS

 

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

 

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel
the Company), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

 



108

 

 

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Company
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or Affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any Affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or Affiliates.

 

9.7 Indemnification. The Lenders agree to indemnify each Agent and its officers,
directors, employees, Affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrowers and
without limiting the obligation of the Borrowers to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Revolving Commitments shall have terminated and
the Loans shall have been paid in full, ratably in accordance with such
Aggregate Exposure Percentages immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent Indemnitee in any way relating to
or arising out of, the Revolving Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

 



109

 

 

9.8 Agent in Its Individual Capacity. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Company. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8(a) or Section 8(f) with respect to
either Borrower shall have occurred and be continuing) be subject to approval by
the Company (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit.

 

9.10 Co-Syndication Agents, Documentation Agent and Lead Arrangers. The
Co-Syndication Agents, Documentation Agent and Lead Arrangers shall not have any
duties or responsibilities hereunder in their respective capacity as such.

 

9.11 Intercreditor Agreements and Collateral Matters. The Lenders hereby agree
that JPMorgan Chase Bank, N.A. (and any successor collateral agent under the
Security Documents) shall be permitted to serve as collateral agent for both the
Secured Parties and the holders of Other First Liens under the Security
Documents and any intercreditor agreement contemplated herein. Each Lender
hereby consents JPMorgan Chase Bank, N.A., together with its Affiliates
(including, without limitation, JPMorgan Chase Bank, N.A., Toronto Branch) and
any successor serving in such capacity and agrees not to assert any claim
(including as a result of any conflict of interest) against JPMorgan Chase Bank,
N.A., together with its Affiliates (including, without limitation, JPMorgan
Chase Bank, N.A., Toronto Branch) or any such successor, arising from the role
of the collateral agent under the Security Documents or any such intercreditor
agreement so long as the collateral agent is either acting in accordance with
the express terms of such documents or otherwise has not engaged in gross
negligence or willful misconduct.

 



110

 

 

9.12 Administrative Agent; Power of Attorney and Custodian. For the purposes of
holding any security granted by the Canadian Borrower or any other Loan Party
pursuant to the laws of the Province of Quebec to secure payment of any bond
issued by the Canadian Borrower or any Loan Party, each Lender and other Secured
Party party to this Agreement hereby irrevocably appoints and authorizes the
Administrative Agent to act as the person holding the power of attorney (i.e.
“fondé de pouvoir”) (in such capacity, the “Attorney”) of the Lenders and other
Secured Parties as contemplated under Article 2692 of the Civil Code of Québec,
and to enter into, to take and to hold on its behalf, and for its benefit, any
hypothec, and to exercise such powers and duties that are conferred upon the
Attorney under any hypothec. Moreover, without prejudice to such appointment and
authorization to act as the person holding the power of attorney as aforesaid,
each Lender and other Secured Party party to this Agreement hereby irrevocably
appoints and authorizes the Administrative Agent (in such capacity, the
“Custodian”) to act as agent and custodian for and on behalf of the Lenders to
hold and be the sole registered holder of any bond which may be issued under any
hypothec, the whole notwithstanding Section 32 of An Act respecting the special
powers of legal persons (Quebec) or any other applicable law, and to execute all
related documents. Each of the Attorney and the Custodian shall: (a) have the
sole and exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Attorney and the Custodian (as applicable) pursuant to any hypothec, bond,
pledge, applicable laws or otherwise, (b) benefit from and be subject to all
provisions hereof with respect to the Administrative Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Lenders, and (c) be entitled to
delegate from time to time any of its powers or duties under any hypothec, bond,
or pledge on such terms and conditions as it may determine from time to time.
Any person who becomes a Lender shall, by its execution of an Assignment and
Assumption, be deemed to have consented to and confirmed: (i) the Attorney as
the person holding the power of attorney as aforesaid and to have ratified, as
of the date it becomes a Lender, all actions taken by the Attorney in such
capacity, and (ii) the Custodian as the agent and custodian as aforesaid and to
have ratified, as of the date it becomes a Lender, all actions taken by the
Custodian in such capacity. The substitution of the Administrative Agent
pursuant to the provisions of this Section 9 shall also constitute the
substitution of the Attorney and the Custodian. The execution by the Attorney
prior to this Agreement of any deeds of hypothec or other security documents is
hereby notified and confirmed.

 

SECTION 10. MISCELLANEOUS

 

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan or Incremental Term Loan,
reduce the stated rate of any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Majority
Facility Lenders of each adversely affected Facility) and (y) that any amendment
or modification of defined terms used in the financial covenants in this
Agreement shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender; (iii)
reduce any percentage specified in the definition of Required Lenders, consent
to the assignment or transfer by the Borrowers of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Subsidiary Guarantors from their obligations under the U.S. Guarantee and
Collateral Agreement, in each case without the written consent of all Lenders;
(iv) amend, modify or waive any provision of Section 2.13 without the written
consent of the Majority Facility Lenders in respect of each Facility adversely
affected thereby; (v) reduce the percentage specified in the definition of
Majority Facility Lenders with respect to any Facility without the written
consent of all Lenders under such Facility; (vi) amend, modify or waive any
provision of Section 9 or any other provision of any Loan Document that affects
the Administrative Agent without the written consent of the Administrative
Agent; (vii) amend, modify or waive any provision of Section 2.3 or 2.4 without
the written consent of the Swingline Lender; or (viii) amend, modify or waive
any provision of Section 3 without the written consent of the Issuing Lender.
This Agreement may also be amended in accordance with the terms of Sections
2.20, 2.22, 2.23 and 2.24 hereof. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.

 



111

 

 

Without the consent of any Lender or Issuing Lender, the Loan Parties and the
Administrative Agent may (in their respective sole discretion, or shall, to the
extent required by any Loan Document) enter into any amendment, modification or
waiver of any Loan Document, or enter into any new agreement or instrument, to
effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, to include the holders of Other First
Liens in the benefit of the Collateral Documents in connection with the
incurrence of any Other First Lien Debt, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law or this Agreement or in each case to otherwise enhance the rights
or benefits of any Lender under any Loan Document.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Incremental Term Loans and Revolving Extensions of Credit and the accrued
interest and fees in respect thereof, (b) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders and
Majority Facility Lenders, (c) to cure any ambiguity, omission, defect or
inconsistency and (d) to integrate any Other First Lien Debt.

 

Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Company and the
Administrative Agent to the extent necessary to (a) integrate any Incremental
Term Loans, Incremental Revolving Commitments, Refinancing Term Loans, Extended
Term Loans or Replacement Revolving Loans on substantially the same basis as any
Incremental Term Loans, the Revolving Commitments or the Revolving Loans then
outstanding, as applicable.

 

Notwithstanding anything to the contrary contained herein, any amendment,
modification or waiver of any provision of Section 7.1 (and any defined terms
solely as used therein) or any other provision to any Loan Document that has
been added solely for the benefit of the Revolving Facility (as may be agreed
between the Majority Facility Lenders under the Revolving Facility and the
Borrowers) shall require the written consent of the Majority Facility Lenders
under the Revolving Facility (and only such Majority Facility Lenders) and the
Borrowers and, if applicable, each Loan Party party to such Loan Document. For
the avoidance of doubt, it is understood and agreed that the Required Lenders
may not, and nor shall the consent of the Required Lenders be needed to, amend,
modify or waive any provision of Section 7.1 (or any defined term as used
therein) or any other provision to any Loan Document that has been added solely
for the benefit of the Revolving Facility (as may be agreed between the Majority
Facility Lenders under the Revolving Facility and the Borrower).

 



112

 

 

If, in connection with any proposed amendment, waiver or consent requiring the
consent of “each Lender”, “such Lender”, “all Lenders” or “each Lender directly
affected thereby,” the consent of the Required Lenders is obtained, but the
consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrowers may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of Section 10.6(b), and (ii) the Borrowers shall
pay to such Non-Consenting Lender in same day funds on the day of such
replacement (A) all interest, fees and other amounts then accrued but unpaid to
such Non-Consenting Lender by the Borrowers hereunder to and including the date
of termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.14 and 2.15, and (B) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

 

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrowers and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Borrower: Dealertrack Technologies, Inc.
1111 Marcus Ave., Suite M04
Lake Success, NY 11042
Attention: the Chief Financial Officer
Telecopy: (516) 734-3800
Telephone: (516) 734-3600     Canadian Borrower: Dealertrack Canada, Inc.
2700 Matheson Blvd East
East Tower, Suite 702
Mississauga, ON
L4W 4V9
Attention: the Chief Financial Officer
Copy to: the Company Controller
Telecopy: (516) 734-3800
Telephone: (516) 734-3600

 



113

 

 

Administrative Agent (for borrowings in Dollars), the Issuing Lender or
Swingline Lender: JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
10 South Dearborn Street
7th Floor- IL 1-0010
Chicago, IL 60603-2003
Attention: Kevin Berry
Telecopy: (312) 385-7101
Email: cls.reb.chicago@jpmchase.com     Administrative Agent (for borrowings in
Canadian Dollars): JPMorgan Chase Bank, N.A., Toronto Branch
200 Bay Street, Suite 1800
Toronto, Ontario, M5J 2J2
Canada
Attention: Kevin Berry
Telecopy: (312) 385-7101
Email: cls.reb.chicago@jpmchase.com     If to the Administrative Agent only,
with copies to: JPMorgan Chase Bank, N.A.
270 Park Avenue
Floor 43
New York, New York 10017
Attention: Justin Kelley
Telecopy: (917) 464-6072

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar Electronic System. Any Electronic System used by the Administrative
Agent is provided “as is” and “as available.” The Agent Indemnitees do not
warrant the adequacy of such Electronic Systems and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Indemnitees in connection with the Communications or any Electronic
System. In no event shall any Agent Indemnitees have any liability to the
Borrower or the other Loan Parties, any Lender or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of Communications through an Electronic System.

 



114

 

 

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5 Payment of Expenses and Taxes. The Borrowers agree (a) to pay or reimburse
the Administrative Agent for all of its reasonable documented out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Company prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender and the Administrative Agent for all its (i)
losses, costs or expenses sustained in connection with any conversion of
Obligations, fees, payments or any other amounts payable to the Administrative
Agent or such Lender from Canadian Dollars to its Dollar Equivalent and (ii)
costs and out-of-pocket expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent, (c) to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other Taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender, each Agent and the
Administrative Agent and their respective officers, directors, employees,
Affiliates, agents, advisors and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, regardless of whether any Indemnitee is
a party thereto and whether or not the same are brought by the Borrower, its
equity holders, Affiliates or creditors or any other Person, including any of
the foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any Group Member or any of the Properties and the reasonable fees
and expenses of legal counsel in connection with claims, actions or proceedings
by any Indemnitee against any Loan Party under any Loan Document (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Borrowers shall have no obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities (i) are found by a final and nonappealable decision of a
court of competent jurisdiction to (A) have resulted from the gross negligence
or willful misconduct of such Indemnitee, (B) arise from a material breach in
bad faith by such Indemnitee or (C) have resulted from disputes among the
Indemnitees not involving any act or omission by any Group Member and not
involving any claims against any Agent, Issuing Lender or Swingline Lender in
its capacity as such or in a similar capacity or (ii) any settlement of any such
proceeding effected without the written consent of the Company (not to be
unreasonably withheld, conditioned or delayed), and provided, further, that this
Section 10.5(d) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrowers agree
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this Section
10.5 shall be payable not later than 10 days after written demand therefor.
Statements payable by the Borrowers pursuant to this Section 10.5 shall be
submitted to the Chief Financial Officer (Telephone No. (516) 734-3600; Telecopy
No. (516) 734-3800), at the addresses of the Borrowers set forth in Section
10.2, or to such other Person or address as may be hereafter designated by the
Borrowers in a written notice to the Administrative Agent. The agreements in
this Section 10.5 shall survive the termination of this Agreement and the
repayment of the Loans and all other amounts payable hereunder. In the case of
an investigation, action, suit or proceeding to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Company, any of the
Company’s shareholders or creditors, an Indemnitee or any other person or
entity, whether or not an Indemnitee is otherwise a party thereto. No Indemnitee
shall be liable for any damages arising from the use by others of information or
other materials obtained through electronic, telecommunications or other
information transmission systems, except to the extent any such damages are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
Indemnitee. No Indemnitee shall be liable for any indirect, special, exemplary,
punitive or consequential damages in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.    

 



115

 

 

10.6 Successors and Assigns; Participations and Assignments. (a)  The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrowers may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrowers without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

 

(b) (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than (i)
a natural person, (ii) a Disqualified Lender or (iii) the Company or any
Affiliate thereof (other than assignments to the Company in connection with any
Modified Dutch Auction or any Term Loan Repurchase thereunder or in connection
with Open Market Purchases in accordance with Section 2.25), all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Revolving Commitments and the Loans at the time owing to it) with the prior
written consent of:

 

(A) the Company (such consent not to be unreasonably withheld, conditioned or
delayed), provided that no consent of the Company shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default under Section 8(a) or (f) has occurred and is
continuing, any other Person; and provided further that the Company shall be
deemed to have consented to any such assignment unless the Company shall object
thereto by written notice to the Administrative Agent within ten Business Days
after having received notice thereof;

 



116

 

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of any Term
Loans or Incremental Term Loans to a Lender, an Affiliate of a Lender or an
Approved Fund; and

 

(C) any Issuing Lender with significant exposure; provided that no consent of
the Issuing Lender shall be required for an assignment of all or any portion of
any Term Loans or Incremental Term Loans.

 

(ii) Assignments (other than assignments to the Company in connection with any
Modified Dutch Auction or any Term Loan Repurchase thereunder) shall be subject
to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments or Loans under any Facility, the amount
of the Revolving Commitments or Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 (or, in the case of the Term Facility and Incremental
Term Facility, $1,000,000) unless each of the Company and the Administrative
Agent otherwise consent, provided that (1) no such consent of the Company shall
be required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

 

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

 

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal, state,
provincial and territorial securities laws.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person or a Disqualified Lender) that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of its business and that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 



117

 

 

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Commitments of, and principal
amount of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Lender and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. A Lender may inspect the
Register upon reasonable prior notice at reasonable times agreed to by the
Administrative Agent; provided that such Lender shall only be entitled to
inspect its own entry in the Register and not that of any other Lender.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c) Any Lender may, without the consent of the Borrowers or the Administrative
Agent, sell participations to one or more banks or other entities (other than a
natural person, an Affiliated Lender or a Disqualified Lender) (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Commitments and the Loans owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) the Borrowers,
the Administrative Agent, the Issuing Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (i) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (ii) directly affects such Participant.
The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.14, 2.14 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Section 2.15(f) (it being understood
that the documentation required under Section 2.15(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (i) agrees to be subject to the provisions of
Sections 2.14 and 2.15 as if it were an assignee under paragraph (b) of this
Section and (ii) shall not be entitled to receive any greater payment under
Sections 2.14 or 2.15, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from an adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 10.7(a) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Revolving
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Revolving Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 



118

 

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

 

(e) The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Lender requiring Notes to facilitate transactions of
the type described in paragraph (d) above.

 

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrowers or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). The Borrowers, each Lender and the
Administrative Agent hereby confirm that they will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal, state, provincial or territorial bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

 

10.7 Adjustments; Set-off. (a)  Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6, including any assignment to a Loan Party or an Affiliate of any
Loan Party), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

 



119

 

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrowers, any such notice
being expressly waived by the Borrowers to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrowers (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any Affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrowers. Each Lender
agrees promptly to notify the Borrowers and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.

 

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrowers and the Administrative Agent.

 

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

 

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12 Submission To Jurisdiction; Waivers. The Borrowers hereby irrevocably and
unconditionally:

 

(a) submit for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof; provided, that nothing contained herein or in any other
Loan Document will prevent any Lender or the Administrative Agent from bringing
any action to enforce any award or judgment or exercise any right under any Loan
Document in any other forum in which jurisdiction can be established;

 



120

 

 

(b) consent that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agree that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d) agree that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waive, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.

 

10.13 Acknowledgements. The Borrowers hereby acknowledge that:

 

(a) They have been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

 

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and any Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among any Borrower and the Lenders.

 

10.14 Releases of Guarantees and Liens. (a)  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the relevant Borrower having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

 

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Specified Swap Agreements or Specified Cash Management Agreements) shall have
been paid in full, the Revolving Commitments have been terminated and no Letters
of Credit shall be outstanding, the Collateral shall be released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

 



121

 

 

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any Affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
Affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding, (g)
that has been publicly disclosed, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document, or (j) if agreed by the relevant Borrower in its sole discretion, to
any other Person.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Company and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including federal, state, provincial and territorial
securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrowers or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Company and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrowers and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including federal, state, provincial and territorial securities
laws.

 

10.16 WAIVERS OF JURY TRIAL. THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

10.17 USA Patriot Act. Each Lender hereby notifies the Borrowers that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”) and Canadian AML Legislation, it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender to identify the Borrowers in
accordance with the Patriot Act and Canadian AML legislation.

 



122

 

 

10.18 Judgment Currency Conversion. (a)  The obligations of the Loan Parties
hereunder and under the other Loan Documents to make payments in Dollars or in
Canadian Dollars, as the case may be (the “Obligation Currency”), shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or
Lender under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against any Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the Administrative Agent’s quoted rate of exchange
prevailing, in each case, as of the date immediately preceding the day on which
the judgment is given (such Business Day being hereinafter referred to as the
“Judgment Currency Conversion Date”).

 

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Loan Parties each covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date. Any amount due from a Loan Party under this Section 10.18(b) shall be due
as a separate debt and shall not be affected by judgment being obtained for any
other amounts due under or in respect of any of the Loan Documents.

 

(c) For purposes of determining the prevailing rate of exchange for this Section
10.18, such amounts shall include any premium and costs payable in connection
with the purchase of the Obligation Currency.

 



123

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  Dealertrack Technologies, Inc.         By: /s/ Eric D. Jacobs     Name: Eric
D. Jacobs     Title:  Executive Vice President, Chief Financial and
Administrative Officer         DEALERTRACK CANADA, INC.         By:   /s/ Eric
D. Jacobs     Name: Eric D. Jacobs     Title:  Executive Vice President, Chief
Financial and Administrative Officer

 

[Credit Agreement Signature Page]

 

 

 

 

  JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender        
By:   /s/ Justin Kelley     Name:  Justin Kelley     Title: Vice President

 

[Credit Agreement Signature Page]

 

 

 

 

  BANK OF AMERICA, N. A. , as a Lender     By:   /s/ Steven J. Melicharek     
Name:   Steven J. Melicharek     Title: Senior Vice President

 

[Credit Agreement Signature Page]

 

 

 

 

  BARCLAYS BANK PLC, as a Lender         By: /s/ Ritam Bhalla   Name:   Ritam
Bhalla   Title:     Director

 

[Credit Agreement Signature Page]

 



 

 

 

  Bank of Montreal, as a Lender           By:  /s/ Joan Spitto     Name:   Joan
Spitto     Title: Vice President

 



  By: /s/ Sean Gallaway   Name:   Sean Gallaway   Title: Vice President

 

[Credit Agreement Signature Page]

 



 

 

 

  HSBC Bank USA, National Association, as a Lender         By:   /s/ William
Conlan     Name:  William Conlan     Title:    Senior Vice President

 

[Credit Agreement Signature Page]

 

 

 

 

  RBS CITIZENS, N.A., as a Lender         By:   /s/ Srbui Seferian    
Name:  Srbui Seferian, CFA     Title:    Senior Vice President

 

[Credit Agreement Signature Page]

 

 

 

 

  Wells Fargo Bank, N.A., as a Lender         By:   /s/ Barbara A. Keegan    
Name:  Barbara A. Keegan     Title:    Senior Vice President

 

[Credit Agreement Signature Page]

 

 

 

 

  Western Alliance Bank , as a Lender         By:   /s/ Brent Edgecumbe    
Name:  Brent Edgecumbe     Title:    SVP   

 

[Credit Agreement Signature Page]

 



 

 

 

EXHIBIT A

 

FORM OF U.S. GUARANTEE AND COLLATERAL AGREEMENT

 

(See Attached)

 

 

 

 

EXECUTION VERSION

 



 

 

U.S. GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

DEALERTRACK TECHNOLOGIES, INC.

 

and certain of its Subsidiaries

 

in favor of

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent

 

Dated as of February 28, 2014

 



 

 

 

 

 

Table of Contents

 

    Page       SECTION 1. DEFINED TERMS 1 1.1 Definitions. 1 1.2 Other
Definitional Provisions. 5       SECTION 2. GUARANTEE 5 2.1 Guarantee. 5 2.2
Right of Contribution. 6 2.3 No Subrogation. 6 2.4 Amendments, etc. with respect
to the Borrower Obligations. 6 2.5 Guarantee Absolute and Unconditional. 7 2.6
Reinstatement. 7 2.7 Payments. 8 2.8 Keepwell. 8       SECTION 3. GRANT OF
SECURITY INTEREST 8       SECTION 4. REPRESENTATIONS AND WARRANTIES 9 4.1 Title;
No Other Liens. 10 4.2 Perfected First Priority Liens. 10 4.3 Jurisdiction of
Organization; Chief Executive Office. 10 4.4 Farm Products. 10 4.5 Investment
Property. 10 4.6 Receivables. 11 4.7 Intellectual Property. 11 4.8 Commercial
Tort Claims. 12       SECTION 5. COVENANTS 12 5.1 Delivery of Instruments,
Certificated Securities and Chattel Paper. 12 5.2 Maintenance of Insurance. 12
5.3 Maintenance of Perfected Security Interest; Further Documentation. 13 5.4
Changes in Name, etc. 13 5.5 Notices. 13 5.6 Investment Property. 13 5.7
Intellectual Property. 14 5.8 Commercial Tort Claims. 15       SECTION 6.
REMEDIAL PROVISIONS 15 6.1 Certain Matters Relating to Receivables. 15 6.2
Communications with Obligors; Grantors Remain Liable. 15 6.3 Investment
Property. 16 6.4 Proceeds to be Turned Over To Administrative Agent. 17 6.5
Application of Proceeds. 17 6.6 Code and Other Remedies. 17 6.7 Sales of Pledged
Stock. 18 6.8 Subordination. 18 6.9 Deficiency. 19

 



 

 

 

SECTION 7. THE ADMINISTRATIVE AGENT 19 7.1 Administrative Agent’s Appointment as
Attorney-in-Fact, etc. 19 7.2 Duty of Administrative Agent. 20 7.3 Filing of
Financing Statements. 20 7.4 Authority of Administrative Agent. 21       SECTION
8. MISCELLANEOUS 21 8.1 Amendments in Writing. 21 8.2 Notices. 21 8.3 No Waiver
by Course of Conduct; Cumulative Remedies. 21 8.4 Enforcement Expenses;
Indemnification. 21 8.5 Successors and Assigns. 22 8.6 Set-Off. 22 8.7
Counterparts. 22 8.8 Severability. 22 8.9 Section Headings. 22 8.10 Integration.
22 8.11 GOVERNING LAW. 23 8.12 Submission To Jurisdiction; Waivers. 23 8.13
Acknowledgements. 23 8.14 Additional Grantors. 23 8.15 Releases. 24 8.16 WAIVER
OF JURY TRIAL. 24

 

SCHEDULES       Schedule 1 Notice Addresses Schedule 2 Investment Property
Schedule 3 Perfection Matters Schedule 4 Jurisdictions of Organization and Chief
Executive Offices Schedule 5 Intellectual Property

 

 

 

 

U.S. GUARANTEE AND COLLATERAL AGREEMENT

 

U.S. GUARANTEE AND COLLATERAL AGREEMENT, dated as of February 28, 2014, made by
each of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), in favor of JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Credit Agreement, dated as of
February 28, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Dealertrack Technologies, Inc. (the
“Company”), Dealertrack Canada, Inc. (the “Canadian Borrower” and together with
the Company, the “Borrowers”), the Lenders and the Administrative Agent.

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with the Administrative Agent,
for the ratable benefit of the Secured Parties, as follows:

 

Section 1.         DEFINED TERMS

 

1.1              Definitions. (a) Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms are used herein as defined in the
New York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Farm Products, General Intangibles, Instruments,
Inventory, Letter-of-Credit Rights, Securities Accounts and Supporting
Obligations.

 

(b)   The following terms shall have the following meanings:

 



1

 

 

“Agreement”: this U.S. Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations and all other obligations
and liabilities of the Borrowers and the other Loan Parties (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrowers,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Administrative Agent or any Lender (or, in the case of
any Specified Swap Agreement and Specified Cash Management Agreements, any
Affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, the Credit Agreement, this Agreement, the
other Loan Documents, any Letter of Credit, any Specified Swap Agreement, any
Specified Cash Management Agreement, or any other document made, delivered or
given in connection with any of the foregoing, in each case whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by the Borrowers or the other Loan Parties pursuant to the terms of any of
the foregoing agreements); provided, that for purposes of determining any
Guarantor Obligations of any Guarantor under this Agreement, the definition of
“Borrower Obligations” shall not create any guarantee by any Guarantor of any
Excluded Swap Obligations of such Guarantor.

 

“Collateral”: as defined in Section 3.

 

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Contracts”: all contracts and agreements between any Guarantor and one or more
additional Persons, as the same may be amended, supplemented or otherwise
modified from time to time, including, without limitation, (i) all rights of any
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of any Grantor to damages arising
thereunder and (iii) all rights of any Grantor to perform and to exercise all
remedies thereunder.

 

“Copyrights”: (i) all copyrights and works of authorship arising under the laws
of the United States, any other country or any political subdivision thereof, in
any media, whether registered or unregistered and whether published or
unpublished, all registrations and recordings thereof, and all applications in
connection therewith, including, without limitation, all registrations,
recordings and applications in the United States Copyright Office, and (ii) the
right to obtain all renewals thereof.

 

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 5), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

 

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

 



2

 

 

“Excluded Swap Obligation”: with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations, and agreed by the
Administrative Agent. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal or swaps that are otherwise designated
as “Excluded Swap Obligations.”

 

“Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

 

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

 

“Grantors”: as defined in the preamble hereto.

 

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document,
any Specified Swap Agreement or any Specified Cash Management Agreement to which
such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

 

“Guarantors”: the collective reference to each Grantor other than the Company;
provided that the Company shall be considered a Guarantor with respect to its
guarantee of the Borrower Obligations related to the Canadian Borrower.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Patents and the Trademarks, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

 

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Company or any of its Subsidiaries.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock or Capital Stock of an Unrestricted
Subsidiary or any Equity Interest of a Person that is not directly or indirectly
a Subsidiary excluded from the definition of “Pledged Stock”) and (ii) whether
or not constituting “investment property” as so defined, all Pledged Notes and
all Pledged Stock.

 

“Issuers”: the collective reference to each issuer of any Investment Property.

 



3

 

 

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”: (i) in the case of the Borrowers, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Patents”: any and all (i) letters patent of the United States, any other
country or any political subdivision thereof, all reissues and extensions
thereof, (ii) applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof, and
(iii) a reissues, continuations, continuations-in-part, divisions, or extensions
of the foregoing, similar legal protections related thereto, or rights to obtain
the foregoing.

 

“Patent License”: all written agreements providing for the grant by or to any
Grantor of any right to manufacture, use, sell, offer to sell or import any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 5.

 

“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

 

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that in no event shall any of the following constitute Pledged Stock: (i) more
than 65% of the total outstanding Foreign Subsidiary Voting Stock of any Foreign
Subsidiary; (ii) the Capital Stock of an Unrestricted Subsidiary; or (iii) any
Equity Interests of a Person that is not directly or indirectly a Subsidiary
(other than any such Equity Interest held in a Securities Account).

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Borrower Obligations or
Guarantor Obligations, as applicable, are owed.

 

“Securities Act”: the Securities Act of 1933, as amended.

 



4

 

 

“Swap Obligation”: with respect to any Person, any obligation to pay or perform
under any Swap Agreement.

 

“Trademarks”: (i) all trademarks, trade names, brand names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dresses, domain names, service marks, logos and other source or business
identifiers, and all goodwill associated therewith or symbolized thereby, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office (“USPTO”) or in any similar office or agency
of the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
and (ii) the right to obtain all renewals thereof.

 

“Trademark License”: any written agreement, providing for the grant by or to any
Grantor of any right to use any Trademark, including, without limitation, any of
the foregoing referred to in Schedule 5.

 

“USPTO”: as defined in the definition of “Trademarks”.

 

1.2              Other Definitional Provisions. (a) The words “hereof,”
“herein”, “hereto” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section and Schedule references are to this
Agreement unless otherwise specified.

 

(b)               The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)                Where the context requires, terms relating to the Collateral
or any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

 

Section 2.         Guarantee

 

2.1              Guarantee. (a) Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrowers when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations (other than, with respect
to any Guarantor, any Excluded Swap Obligations of such Guarantor).

 

(b)               Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

 

(c)                Each Guarantor agrees that the Borrower Obligations may at
any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Section 2
or affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

 



5

 

 

(d)               The guarantee contained in this Section 2 shall remain in full
force and effect until released or terminated pursuant to Section 10.14 of the
Credit Agreement, notwithstanding that from time to time during the term of the
Credit Agreement the Borrower may be free from any Borrower Obligations.

 

(e)                No payment made by any Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any Lender from any Borrower, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the release or termination of the
guarantees hereunder as provided in Section 2.1(d) above.

 

2.2              Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

 

2.3              No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
the Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Borrower Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from any Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Administrative Agent and the Lenders by the Borrowers
on account of the Borrower Obligations are paid in full, no Letter of Credit
shall be outstanding and the Revolving Commitments are terminated. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Borrower Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

 

2.4              Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Borrower Obligations
continued, and the Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

 



6

 

 

2.5              Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Borrower Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Borrowers
and any of the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
Each Guarantor waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon the Borrowers or any of the
Guarantors with respect to the Borrower Obligations. Each Guarantor understands
and agrees that the guarantee contained in this Section 2 shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the Company
or any other Person against the Administrative Agent or any Lender, or (c) any
other circumstance whatsoever (with or without notice to or knowledge of any
Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrowers for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this Section
2, in bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against any Borrower, any other Guarantor or any other Person or against
any collateral security or guarantee for the Borrower Obligations or any right
of offset with respect thereto, and any failure by the Administrative Agent or
any Lender to make any such demand, to pursue such other rights or remedies or
to collect any payments from the Borrowers, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of any Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against any Guarantor. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.

 

2.6              Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 



7

 

 

2.7              Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Funding Office.

 

2.8              Keepwell. Each Qualified Keepwell Provider hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this guarantee in respect of
any Swap Obligation (provided, however, that each Qualified Keepwell Provider
shall only be liable under this Section 2.8 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 2.8, or otherwise under this guarantee, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified Keepwell Provider under this
Section 2.8 shall remain in full force and effect until a discharge of Guarantor
Obligations pursuant to Section 10.14 of the Credit Agreement. Each Qualified
Keepwell Provider intends that this Section 2.8 constitute, and this Section 2.8
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

Section 3.         GRANT OF SECURITY INTEREST

 

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

 

(a)                all Accounts;

 

(b)               all Chattel Paper;

 

(c)                all Contracts;

 

(d)               all Deposit Accounts;

 

(e)                all Documents;

 

(f)                all Equipment;

 

(g)                all Fixtures;

 

(h)               all General Intangibles;

 

(i)                 all Instruments;

 

(j)                 all Intellectual Property;

 

(k)               all Inventory;

 

(l)                 all Investment Property;

 

(m)             all Letter-of-Credit Rights;

 



8

 

 

(n)               all other property not otherwise described above (except for
any property specifically excluded from any clause in this section above, and
any property specifically excluded from any defined term used in any clause of
this section above);

 

(o)               all books and records pertaining to the Collateral; and

 

(p)               to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any of the following: (i) any property to the extent that such grant
of a security interest is prohibited by any Requirements of Law of a
Governmental Authority, requires a consent not obtained of any Governmental
Authority pursuant to such Requirement of Law or is prohibited by, or
constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property or, in
the case of any Investment Property, Pledged Stock or Pledged Note, any
applicable shareholder or similar agreement, except to the extent that such
Requirement of Law or the term in such contract, license, agreement, instrument
or other document or shareholder or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law, (ii) any trucks, trailers, tractors, service
vehicles, automobiles, rolling stock or other registered mobile equipment or
assets covered by certificates of title or ownership of any Grantor, (iii) any
assets or property that the Administrative Agent shall reasonably determine that
the costs of obtaining a security interest (including any mortgage, stamp,
intangibles or other similar Tax, title insurance or similar items) would be
excessive in relation to the value of the security to be afforded thereby, (iv)
a security interest likely to result in the forfeiture of a Grantor’s rights in
any Trademark application filed on the basis of “intent-to-use” in the USPTO,
unless and until acceptable evidence of use of the Trademark has been filed and
accepted at the USPTO pursuant to section 1(c) or Section 1(d) of the Lanham Act
(15 U.S.C. § 1051, et seq.), to the extent that granting a security interest or
other lien in such Trademark application prior to such filing would adversely
affect the enforceability or validity of such Trademark application, (v) any fee
interests in real property having an individual value (together with
improvements thereof) of less than $15,000,000, (vi) any assets (including
Equity Interests) expressly excluded from Collateral pursuant to Section 6.10 of
the Credit Agreement, (vii) any assets or property of a Person existing at the
time such Person is acquired or merged with or into or consolidated with any
Grantor that is subject to a Lien permitted by Section 7.3(q) of the Credit
Agreement to the extent and for so long as the contract or other agreement in
which such Liens is granted validly prohibits the creation of any other Lien on
such property, (viii) assets or property owned by any Grantor on the date hereof
or hereafter acquired and any proceeds thereof that are subject to a Lien
securing a purchase money obligation or Capitalized Lease obligation permitted
to be incurred pursuant to the provisions of the Credit Agreement to the extent
and for so long as the contract or other agreement in which such Lien is granted
(or the documentation providing for such purchase money obligation or
Capitalized Lease obligation) validly prohibits the creation of any other Lien
on such assets and proceeds, (ix) any leaseholds or (x) more than 65% of any
outstanding Foreign Subsidiary Voting Stock.

 

Section 4.         REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that as of the date hereof:

 



9

 

 

4.1              Title; No Other Liens. Except for the security interest granted
to the Administrative Agent for the ratable benefit of the Secured Parties
pursuant to this Agreement and the other Liens permitted to exist on the
Collateral by the Credit Agreement, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. No financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or as are permitted by the Credit
Agreement. For the avoidance of doubt, it is understood and agreed that any
Grantor may, as part of its business, grant licenses to third parties to use
Intellectual Property owned by, licensed to, or developed by a Grantor, in each
case, to the extent not prohibited by the Credit Agreement. For purposes of this
Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property. Each of the Administrative
Agent and each Lender understands that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Administrative Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.

 

4.2              Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and duly executed form) will constitute valid perfected security
interests in all of the Collateral in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof against
all creditors of such Grantor and any Persons purporting to purchase any
Collateral from such Grantor and (b) are prior to all other Liens on the
Collateral in existence on the date hereof except for Liens permitted by the
Credit Agreement which have priority over the Liens on the Collateral by
operation of law. The Administrative Agent agrees that the Grantors shall not be
required to perfect the security interest created hereunder in Deposit Accounts
and Securities Accounts and no representation or warranty is made by any Grantor
in respect thereto unless and until such time as the Administrative Agent
reasonably requests.

 

4.3              Jurisdiction of Organization; Chief Executive Office. Such
Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 4. Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of incorporation or other
organization document and long-form good standing certificate from such
Grantor’s jurisdiction of organization or equivalent certificate from the
relevant Governmental Authority as of a date which is recent to the date hereof.

 

4.4              Farm Products. None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

 

4.5              Investment Property. (a) The shares of Pledged Stock pledged by
such Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer of Pledged Stock owned by such
Grantor or, in the case of Foreign Subsidiary Voting Stock, no more than 65% of
the outstanding Foreign Subsidiary Voting Stock of each relevant Issuer of
Pledged Stock.

 

(b)               All the shares of the Pledged Stock have been duly and validly
issued and are fully paid and nonassessable.

 

(c)                To such Grantor’s knowledge, each of the Pledged Notes
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 



10

 

 

(d)               Such Grantor is the record and beneficial owner of, and has
good and marketable title to, the Investment Property pledged by it hereunder,
free of any and all Liens or options in favor of, or claims of, any other
Person, except the security interest created by this Agreement.

 

4.6              Receivables. (a) No amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Administrative Agent.

 

(b)               Governmental Authorities are the obligors on no more than 5%
of the Receivables.

 

(c)                The amounts represented by such Grantor to the Lenders from
time to time as owing to such Grantor in respect of the Receivables will at such
times be accurate.

 

4.7              Intellectual Property. (a) Schedule 5 lists (i) all
registrations and applications for registration of Intellectual Property owned
by such Grantor in its own name on the date hereof, noting the relevant
registration or application number, and jurisdiction, if any, and (ii) all
Copyright Licenses, Patent Licenses or Trademark Licenses that grant to any
Grantor rights to any Copyrights, Patents or Trademarks on an exclusive basis as
of the date thereof, noting in each case the title of the license, the
counterparty to and the date of such license. Except as described on Schedule 5,
on the date hereof, all material Intellectual Property owned by such Grantor is
subsisting and unexpired and has not been abandoned or cancelled, and to the
knowledge of such Grantor, is valid and enforceable, and is not being infringed
by any third party.

 

(b)               Except as set forth in Schedule 5, on the date hereof, none of
the Intellectual Property owned by a Grantor that is listed (or should be
listed) on Schedule 5 is the subject of any franchise agreement pursuant to
which such Grantor is the franchisor or any exclusive license pursuant to which
such Grantor is the licensor.

 

(c)                Each Grantor owns, is licensed to use, or otherwise has the
right to use, all Intellectual Property that it uses in, or is necessary for,
the operation of its business as currently conducted. No written third party
claim alleging that any Grantor’s operation of its business currently conducted
may infringe, violate, misuse, dilute, or misappropriate any Intellectual
Property right of any other third party has been received by any Grantor (i)
within the preceding 3 years, or (ii) prior to the period in (i) to the extent
such claim could reasonably be expected to have a Material Adverse Effect.

 

(d)               Except as described on Schedule 5, no holding, decision or
judgment has been rendered by any Governmental Authority which would limit,
cancel or question the validity of, such Grantor’s rights in the Intellectual
Property owned by such Grantor in any material respect that could reasonably be
expected to have a Material Adverse Effect.

 

(e)                Except as described on Schedule 5, no action or proceeding
has been asserted or is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) challenging the use of, or seeking to limit,
cancel or question the validity, or enforceability of any material Intellectual
Property owned by such Grantor or such Grantor’s use of or ownership interest
therein, or (ii) which, if adversely determined, would have a Material Adverse
Effect on the value of any Intellectual Property material to such Grantor’s
business, and such Grantor does not know of any valid basis for any such claim,
action or proceedings.

 



11

 

 

4.8              Commercial Tort Claims

 

(a)                On the date hereof, except to the extent listed in Section
3.1 above, no Grantor has rights in any Commercial Tort Claim with potential
value in excess of $5,000,000.

 

(b)   Upon the filing of a financing statement covering any Commercial Tort
Claim referred to in Section 5.8 hereof against such Grantor in the jurisdiction
specified in Schedule 3 hereto, the security interest granted in such Commercial
Tort Claim will constitute a valid perfected security interest in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase such Collateral from Grantor, which security interest
shall be prior to all other Liens on such Collateral except for unrecorded liens
permitted by the Credit Agreement which have priority over the Liens on such
Collateral by operation of law.

 

Section 5.         COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations (other
than unasserted claims for indemnification or expense reimbursement) shall have
been paid in full, no Letter of Credit shall be outstanding and the Revolving
Commitments shall have terminated:

 

5.1              Delivery of Instruments, Certificated Securities and Chattel
Paper. If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument, Certificated Security or Chattel
Paper in such Instrument, Certificated Security or Chattel Paper shall be
immediately delivered to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement; provided, that the Grantors shall not be obligated to deliver to
the Administrative Agent any Instrument, Certificated Security or Chattel Paper
held by any Grantor at any time to the extent that the aggregate face amount of
all such Instruments, Certificated Securities and Chattel Paper held by all
Grantors at such time does not exceed $5,000,000.

 

5.2              Maintenance of Insurance.

 

(a) Such Grantor will maintain, with financially sound and reputable companies,
insurance in such amounts and against such risks as are insured against by
Persons engaged in the same or similar business.

 

(b)               All such insurance shall (i) provide that should the policy be
cancelled prior to the expiration date, the issuing insurer shall endeavor to
provide written notice to Administrative Agent within 30 days of such
cancellation, (ii) name the Administrative Agent as additional insured and loss
payee on the General Liability, Cyber Liability, Property and Umbrella policies,
(iii) if reasonably requested by the Administrative Agent, include a breach of
warranty clause and (iv) be reasonably satisfactory in all other respects to the
Administrative Agent.

 

(c)                The Company shall deliver to the Administrative Agent and the
Lenders a report by a reputable insurance broker with respect to such insurance
substantially concurrently with each delivery of the Borrower’s audited annual
financial statements and such supplemental reports with respect thereto as the
Administrative Agent may from time to time reasonably request.

 



12

 

 

5.3              Maintenance of Perfected Security Interest; Further
Documentation. (a) Such Grantor shall maintain the security interest created by
this Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall defend such security interest against the
claims and demands of all Persons whomsoever, subject to the rights of such
Grantor under the Loan Documents to grant Liens on or otherwise dispose of,
transfer, assign or license the Collateral.

 

(b)               Such Grantor will furnish to the Administrative Agent and the
Lenders from time to time statements and schedules further identifying and
describing the assets and property of such Grantor and such other reports in
connection therewith as the Administrative Agent may reasonably request, all in
reasonable detail.

 

(c)                At any time and from time to time, upon the written request
of the Administrative Agent, and at the sole expense of such Grantor, such
Grantor will promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (i) filing any financing or
continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby and (ii) subject to Section 4.2, in the case of Investment
Property, Letter-of-Credit Rights and any other relevant Collateral, taking any
actions necessary to enable the Administrative Agent to obtain “control” (within
the meaning of the applicable Uniform Commercial Code) with respect thereto.

 

5.4              Changes in Name, etc. Such Grantor will, within 10 days of any
such change, provide written notice to the Administrative Agent of, and deliver
to the Administrative Agent all additional executed financing statements and
other documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein
with respect to, (i) any change in the jurisdiction of organization or the
location of its chief executive office or sole place of business or principal
residence from that referred to in Section 4.3 or (ii) any change in its name.

 

5.5              Notices. Such Grantor will advise the Administrative Agent and
the Lenders promptly upon becoming aware thereof, in reasonable detail, of:

 

(a)                any Lien (other than security interests created hereby or
Liens permitted under the Credit Agreement) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; or

 

(b)               the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.

 

5.6              Investment Property. (a) If such Grantor shall become entitled
to receive or shall receive any certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer of Pledged Stock, whether in addition to, in substitution
of, as a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Administrative Agent and the Lenders, hold the same in trust for the
Administrative Agent and the Lenders and, if required after the occurrence and
during the continuance of an Event of Default, deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by such Grantor
to the Administrative Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Grantor and with, if
the Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations. Any non-cash property paid upon or in respect of
the Investment Property upon the liquidation or dissolution of any Issuer shall,
upon notice to such Grantor by the Administrative Agent, be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of non-cash capital
shall be made on or in respect of the Investment Property or any property shall
be distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, upon notice to
such Grantor by the Administrative Agent, unless otherwise subject to a
perfected security interest in favor of the Administrative Agent, be delivered
to the Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations. If any non-cash property so paid or distributed in
respect of the Investment Property shall be received by such Grantor, such
Grantor shall, until such property is paid or delivered to the Administrative
Agent pursuant to Section 6.3, hold such money or property in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor, as additional collateral security for the Obligations.

 



13

 

 

5.7              Intellectual Property (a) With respect to material Trademarks
owned by a Grantor, such Grantor (either itself or through licensees) will,
subject to reasonable business judgment, (i) continue to use each material
Trademark on each and every trademark class of goods or services applicable to
its current business, including without limitation, as reflected in its current
catalogs, brochures and price lists as necessary to maintain such Trademark in
full force free from any claim of abandonment for non-use, (ii) maintain as in
the past the quality of products and services offered under such Trademark,
(iii) to the extent registered, use such Trademark with all appropriate notices
of registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of such Trademark unless the Administrative Agent, for
the ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (v) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark may become invalidated or impaired in any way.

 

(b)               Such Grantor (either itself or through licensees) will,
subject to reasonable business judgment, not do any act, or omit to do any act,
whereby any material Patent owned by such Grantor may become forfeited,
abandoned or dedicated to the public.

 

(c)                With respect to material Copyrights owned by a Grantor, such
Grantor (either itself or through licensees) will, subject to reasonable
business judgment, not (and will not permit any licensee or sublicensee thereof
to) do any act or knowingly omit to do any act whereby any material portion of
the Copyrights may become invalidated or otherwise impaired. Such Grantor will
not (either itself or through licensees) do any act whereby any material portion
of the Copyrights may fall into the public domain.

 

(d)               Such Grantor (either itself or through licensees) will not do
any act that knowingly uses any Intellectual Property to infringe the valid
Intellectual Property rights of any other Person.

 

(e)                Such Grantor will notify the Administrative Agent and the
Lenders promptly if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property owned by such
Grantor may become forfeited, abandoned or dedicated to the public other than
due to such Grantor’s sole election in reasonable business judgment in the
ordinary course of business, or of any adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the USPTO, the United States Copyright Office
or any court or tribunal in any country) regarding such Grantor’s ownership of,
or the validity of, any material Intellectual Property owned by such Grantor or
such Grantor’s right to register the same or to own and maintain the same.

 



14

 

 

(f)                Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, elects to file an application for the
registration of any Intellectual Property with the USPTO, the United States
Copyright Office or any similar office or agency in any other country or any
political subdivision thereof, such Grantor shall report such filing to the
Administrative Agent within forty-five days after the last day of the fiscal
quarter in which such filing occurs. Upon prior written request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may request to evidence the Administrative Agent’s and the Lenders’
security interest in any Copyright, Patent or Trademark of such Grantor relating
thereto or represented thereby. Notwithstanding anything herein or in any other
Loan Document to the contrary, in no event shall any Grantor be required to take
action outside of the United States or Canada to perfect liens in favor of the
Administrative Agent or any other Secured Party against Intellectual Property.

 

(g)                Such Grantor will use commercially reasonable efforts to take
reasonable and necessary steps, including, without limitation, in any proceeding
before the USPTO, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property owned by such
Grantor, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.

 

(h)               In the event that any material Intellectual Property owned by
such Grantor is infringed, misappropriated or diluted by a third party, such
Grantor shall take such actions as such Grantor shall reasonably deem
appropriate under the circumstances to protect such Intellectual Property.

 

5.8              Commercial Tort Claims. If such Grantor shall obtain an
interest in any Commercial Tort Claim with a potential value in excess of
$5,000,000, such Grantor shall within 30 days of obtaining such interest sign
and deliver documentation acceptable to the Administrative Agent granting a
security interest under the terms and provisions of this Agreement in and to
such Commercial Tort Claim.

 

Section 6.         REMEDIAL PROVISIONS

 

6.1              Certain Matters Relating to Receivables. If required by the
Administrative Agent at any time after the occurrence and during the continuance
of an Event of Default, any payments of Receivables, when collected by any
Grantor, (i) shall be forthwith (and, in any event, within two Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Administrative Agent if required, in a Collateral Account
maintained under the sole dominion and control of the Administrative Agent,
subject to withdrawal by the Administrative Agent for the account of the Lenders
only as provided in Section 6.5, and (ii) until so turned over, shall be held by
such Grantor in trust for the Administrative Agent and the Lenders, segregated
from other funds of such Grantor. Each such deposit of Proceeds of Receivables
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

 

6.2              Communications with Obligors; Grantors Remain Liable (a) Upon
the request of the Administrative Agent at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables and parties to the Contracts that the Receivables
and the Contracts have been assigned to the Administrative Agent for the ratable
benefit of the Secured Parties and that payments in respect thereof shall be
made directly to the Administrative Agent.

 

(b)               Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables and Contracts to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Administrative Agent nor any Lender shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) or Contract by reason of or arising out of this Agreement or the
receipt by the Administrative Agent or any Lender of any payment relating
thereto, nor shall the Administrative Agent or any Lender be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 



15

 

 

6.3              Investment Property (a) Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, in each case, to the extent not
prohibited by the Credit Agreement, and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which, in the Administrative Agent’s reasonable
judgment, would impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Credit Agreement, this Agreement
or any other Loan Document.

 

(b)               If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the
Obligations in such order as the Administrative Agent may determine, and (ii)
any or all of the Investment Property shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (x) all voting, corporate and other rights pertaining to
such Investment Property at any meeting of shareholders of the relevant Issuer
or Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

(c)                Each Grantor hereby authorizes and instructs each Issuer of
any Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that (x)
states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.

 



16

 

 

6.4              Proceeds to be Turned Over To Administrative Agent. In addition
to the rights of the Administrative Agent and the Lenders specified in Section
6.1 with respect to payments of Receivables, if an Event of Default shall occur
and be continuing, all Proceeds received by any Grantor consisting of cash,
checks and other near-cash items shall be held by such Grantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required). All Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control. All Proceeds while held by the Administrative Agent in a Collateral
Account (or by such Grantor in trust for the Administrative Agent and the
Lenders) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

 

6.5              Application of Proceeds. At such intervals as may be agreed
upon by the Company and the Administrative Agent, or, if an Event of Default
shall have occurred and be continuing, at any time at the Administrative Agent's
election, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations
in the following order:

 

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

 

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

 

Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Revolving Commitments
shall have terminated shall be paid over to the Company or to whomsoever may be
lawfully entitled to receive the same.

 

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

 

6.6              Code and Other Remedies If an Event of Default shall occur and
be continuing, the Administrative Agent, on behalf of the Lenders, may exercise,
in addition to all other rights and remedies granted to them in this Agreement
and in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the Lenders
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Administrative Agent may elect, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a)(3) of the
New York UCC, need the Administrative Agent account for the surplus, if any, to
any Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

 



17

 

 

6.7              Sales of Pledged Stock. (a) Each Grantor recognizes that the
Administrative Agent may be unable to effect a public sale of any or all the
Pledged Stock, by reason of certain prohibitions contained in the Securities Act
and similar legislation in Canada and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Stock for the period
of time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state or Canadian
securities laws, even if such Issuer would agree to do so.

 

(b)               Each Grantor agrees to use its best efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 6.7 will cause irreparable injury to the Administrative Agent and
the Lenders, that the Administrative Agent and the Lenders have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 6.7 shall be specifically enforceable
against such Grantor, and such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred under the Credit Agreement.

 

6.8              Subordination. Each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by the Administrative Agent, all Indebtedness owing by it to any
Subsidiary of the Company shall be fully subordinated to the indefeasible
payment in full in cash of such Grantor’s Obligations.

 



18

 

 

6.9              Deficiency. Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Administrative Agent or any Lender to collect such
deficiency.

 

Section 7.         THE ADMINISTRATIVE AGENT

 

7.1              Administrative Agent’s Appointment as Attorney-in-Fact, etc (a)
Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

 

(i)                 in the name of such Grantor or its own name, or otherwise,
take possession of and indorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any
Receivable or Contract or with respect to any other Collateral and file any
claim or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under any Receivable or Contract or with
respect to any other Collateral whenever payable;

 

(ii)               in the case of any Copyrights, Patents or Trademarks, execute
and deliver, and have recorded, any and all agreements, instruments, documents
and papers as the Administrative Agent may request to evidence the
Administrative Agent’s and the Lenders’ security interest in such Copyrights,
Patents or Trademarks of such Grantor relating thereto or represented thereby;

 

(iii)             pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

 

(iv)             execute, in connection with any sale provided for in Section
6.6 or 6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(v)               (1)  direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (2)   ask or demand for, collect, and receive payment of and receipt
for, any and all moneys, claims and other amounts due or to become due at any
time in respect of or arising out of any Collateral; (3)   sign and indorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (6)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (7) assign any Intellectual Property, throughout the
world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the Lenders’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

 



19

 

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 

(b)               If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

 

(c)                The expenses of the Administrative Agent incurred in
connection with actions undertaken as provided in this Section 7.1, together
with interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due ABR Loans under
the Credit Agreement, from the date of payment by the Administrative Agent to
the date reimbursed by the relevant Grantor, shall be payable by such Grantor to
the Administrative Agent on demand.

 

(d)               Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

7.2              Duty of Administrative Agent. The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Subject to the
immediately preceding sentence, neither the Administrative Agent, any Lender nor
any of their respective officers, directors, employees or agents shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Administrative Agent and the Lenders hereunder are
solely to protect the Administrative Agent’s and the Lenders’ interests in the
Collateral and shall not impose any duty upon the Administrative Agent or any
Lender to exercise any such powers. The Administrative Agent and the Lenders
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

 

7.3              Filing of Financing Statements. Pursuant to any applicable law,
each Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” in any such financing statements. Each Grantor hereby
ratifies and authorizes the filing by the Administrative Agent of any financing
statement with respect to the Collateral made prior to the date hereof.

 



20

 

 

7.4              Authority of Administrative Agent. Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the Lenders, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Lenders with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

Section 8.         MISCELLANEOUS

 

8.1              Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.

 

8.2              Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

8.3              No Waiver by Course of Conduct; Cumulative Remedies. Neither
the Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

8.4              Enforcement Expenses; Indemnification. (a) Each Guarantor
agrees to pay or reimburse each Lender and the Administrative Agent for all its
costs and out-of-pocket expenses incurred in collecting against such Guarantor
under the guarantee contained in Section 2 or otherwise enforcing or preserving
any rights under this Agreement and the other Loan Documents to which such
Guarantor is a party, including, without limitation, the fees and disbursements
of counsel (including the allocated fees and expenses of in-house counsel) to
each Lender and of counsel to the Administrative Agent.

 

(b)               Subject to Section 2.15 of the Credit Agreement, each
Guarantor agrees to pay, and to save the Administrative Agent and the Lenders
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.

 

(c)                Each Guarantor agrees to pay, and to save the Administrative
Agent and the Lenders harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, out-of-pocket
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrowers would be required to do so pursuant to
Section 10.5 of the Credit Agreement.

 



21

 

 

(d)               The agreements in this Section 8.4 shall survive repayment of
the Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

8.5              Successors and Assigns. This Agreement shall be binding upon
the successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

 

8.6              Set-Off. In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, without notice to any
Grantor, any such notice being expressly waived by each Grantor to the extent
permitted by applicable law, upon any Obligations becoming due and payable by
any Grantor (whether at the stated maturity, by acceleration or otherwise), to
apply to the payment of such Obligations, by setoff or otherwise, any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender, any affiliate thereof or
any of their respective branches or agencies to or for the credit or the account
of such Grantor. Each Lender agrees promptly to notify the relevant Grantor and
the Administrative Agent after any such application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such application; provided further, that to the extent prohibited by applicable
law as described in the definition of “Excluded Swap Obligation,” no amounts
received from, or set off with respect to, any Guarantor shall be applied to any
Excluded Swap Obligations of such Guarantor.

 

8.7              Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Company and the Administrative Agent.

 

8.8              Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

8.9              Section Headings. The Section headings used in this Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

 

8.10          Integration. This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

 



22

 

 

8.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.12          Submission To Jurisdiction; Waivers Each Grantor hereby
irrevocably and unconditionally:

 

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof; provided, that nothing contained herein or in any other
Loan Document will prevent any Lender or the Administrative Agent from bringing
any action to enforce any award or judgment or exercise any right under any Loan
Document in any other forum in which jurisdiction can be established;

 

(b)               consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)                agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such
Grantor at its address referred to in Section 8.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d)               agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)                waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section any special, exemplary, punitive or consequential damages.

 

8.13          Acknowledgements. Each Grantor hereby acknowledges that:

 

(a)                it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents to which it is a
party;

 

(b)               neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and Lenders, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

 

(c)                no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Grantors and the Lenders.

 

8.14          Additional Grantors. Each Subsidiary of the Company that is
required to become a party to this Agreement pursuant to Section 6.10(c) of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

 



23

 

 

8.15          Releases. (a) At such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than Obligations in respect of
Specified Swap Agreements or Specified Cash Management Agreements ) shall have
been paid in full, the Revolving Commitments have been terminated and no Letters
of Credit shall be outstanding, the Collateral shall be released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Administrative Agent shall deliver to such Grantor any
Collateral held by the Administrative Agent hereunder, and execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination.

 

(b)               If any of the Collateral shall be or is to be sold,
transferred or otherwise disposed of by any Grantor in a transaction not
prohibited by the Credit Agreement (or that has been consented to in accordance
with Section 10.1 of the Credit Agreement), then the Administrative Agent, at
the request and sole expense of such Grantor, shall execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral. At the request and
sole expense of the Borrower, a Subsidiary Guarantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Subsidiary
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
not prohibited by the Credit Agreement; provided that the Company shall have
delivered to the Administrative Agent, at least ten Business Days prior to the
date of the proposed release, a written request for release identifying the
relevant Subsidiary Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Company stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

 

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

24

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this U.S. Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

  DEALERTRACK TECHNOLOGIES, INC.         By: /s/ Eric D. Jacobs   Name:  Eric D.
Jacobs   Title: Executive Vice President, Chief Financial and Administrative
Officer         DEALERACCESS, INC.         By: /s/ Eric D. Jacobs   Name:  Eric
D. Jacobs   Title: Executive Vice President, Chief Financial Officer and
Treasurer         DEALERTRACK, INC.         By: /s/ Eric D. Jacobs   Name:  Eric
D. Jacobs   Title: Executive Vice President, Chief Financial Officer and
Treasurer         DEALERTRACK AAX, INC.         By:   /s/ Eric D. Jacobs  
Name:  Eric D. Jacobs   Title: Executive Vice President, Chief Financial Officer
and Treasurer         DEALERTRACK AFTERMARKET SERVICES, INC.         By:   /s/
Eric D. Jacobs   Name:  Eric D. Jacobs   Title: Executive Vice President, Chief
Financial Officer and Treasurer

 



 

 

 

  DEALERTRACK CENTRALDISPATCH, INC.         By:   /s/ Eric D. Jacobs  
Name:  Eric D. Jacobs   Title: Executive Vice President, Chief Financial and
Administrative Officer and Treasurer         DEALERTRACK CLICKMOTIVE, LLC      
  By:   /s/ Gary Papilsky   Name:  Gary Papilsky   Title:  Secretary        
DEALERTRACK DATA SERVICES, INC.         By:   /s/ Eric D. Jacobs   Name:  Eric
D. Jacobs   Title: Executive Vice President, Chief Financial Officer and
Treasurer         DEALERTRACK DIGITAL SERVICES, INC.         By:   /s/ Eric D.
Jacobs   Name:  Eric D. Jacobs   Title: Executive Vice President, Chief
Financial Officer and Treasurer         DEALERTRACK PROCESSING SOLUTIONS, INC.  
      By: /s/ Eric D. Jacobs   Name:  Eric D. Jacobs   Title: Executive Vice
President, Chief Financial Officer and Treasurer         DEALERTRACK
REGISTRATION AND TITLING SERVICES - LOUISIANA, LLC         By: /s/ Gary Papilsky
  Name:  Gary Papilsky   Title:  Secretary

 



 

 

 



  DEALERTRACK SYSTEMS, INC.         By:   /s/ Eric D. Jacobs   Name:  Eric D.
Jacobs   Title: Executive Vice President, Chief Financial Officer and Treasurer
        DEALERTRACK TRADE OPERATIONS, LLC         By:   /s/ Gary Papilsky  
Name:  Gary Papilsky   Title:  Secretary         DERBY MERGER CORP.        
By:   /s/ Gary Papilsky   Name:  Gary Papilsky   Title:  Corporate Secretary    
    FDI COMPUTER CONSULTING, INC.         By:   /s/ Eric D. Jacobs   Name:  Eric
D. Jacobs   Title: Executive Vice President, Chief Financial Officer and
Treasurer         GENERAL SYSTEMS SOLUTIONS, INC.         By: /s/ Eric D. Jacobs
  Name:  Eric D. Jacobs   Title: Executive Vice President, Chief Financial
Officer and Treasurer

 



 

 

 

  TRIVIN, INC.         By:   /s/ Eric D. Jacobs   Name:  Eric D. Jacobs   Title:
Executive Vice President, Chief Financial Officer and Treasurer         VINTEK,
INC.         By:   /s/ Eric D. Jacobs   Name:  Eric D. Jacobs   Title: Executive
Vice President, Chief Financial Officer and Treasurer

 



 

 

 

EXHIBIT B

 

FORM OF CANADIAN GUARANTEE AND COLLATERAL AGREEMENT

 

(See Attached)

 

 

 

 

EXECUTION COPY

 



 

 

CANADIAN GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

DEALERTRACK CANADA, INC.,
as Canadian Borrower

 

Each Canadian Subsidiary Guarantor Party Hereto

 

in favour of

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent

 

Dated as of February 28, 2014

 

 

 



 

 

 

Table of Contents

 



    Page       SECTION 1. DEFINED TERMS I 1.1 Definitions. i 1.2 Other
Definitional Provisions. vi       SECTION 2. GUARANTEE VI 2.1 Guarantee. vi 2.2
Right of Contribution. vii 2.3 No Subrogation. vii 2.4 Amendments, etc. with
respect to the Borrower Obligations. vii 2.5 Guarantee Absolute and
Unconditional. viii 2.6 Reinstatement. viii 2.7 Payments. viii 2.8 Keepwell. ix
      SECTION 3. GRANT OF SECURITY INTEREST IX 3.1 Grant of Security Interest.
ix 3.2 Exception Respecting Trade-Marks. x 3.3 Attachment of Security Interest.
x       SECTION 4. REPRESENTATIONS AND WARRANTIES XI 4.1 Title; No Other Liens.
xi 4.2 Perfected First Priority Liens. xi 4.3 Jurisdiction of Organization;
Chief Executive Office. xi 4.4 Pledged Collateral. xii 4.5 Receivables. xii 4.6
Intellectual Property. xii       SECTION 5. COVENANTS XIII 5.1 Delivery of
Instruments, Certificated Securities, Chattel Paper and Documents of Title. xiii
5.2 Pledged Collateral: Uncertificated Securities and Security Entitlements.
xiii 5.3 Pledged Collateral: General. xiv 5.4 Maintenance of Insurance. xv 5.5
Maintenance of Perfected Security Interest; Further Documentation. xv 5.6
Changes in Name, etc. xv 5.7 Notices. xvi 5.8 Investment Property. xvi 5.9
Intellectual Property. xvii       SECTION 6. REMEDIAL PROVISIONS XVIII 6.1
Certain Matters Relating to Receivables. xviii 6.2 Communications with Obligors;
Grantors Remain Liable. xviii 6.3 Investment Property. xviii 6.4 Proceeds to be
Turned Over To Administrative Agent. xx 6.5 Application of Proceeds. xx 6.6 PPSA
and Other Remedies. xx 6.7 Sales of Pledged Stock. xxi

 



 

 

 

6.8 Appointment of Receiver. xxii 6.9 Subordination. xxii 6.10 Deficiency. xxii
      SECTION 7. THE ADMINISTRATIVE AGENT XXII 7.1 Administrative Agent’s
Appointment as Attorney-in-Fact, etc. xxii 7.2 Duty of Administrative Agent.
xxiv 7.3 Filing of Financing Statements and Financing Change Statements. xxiv
7.4 Authority of Administrative Agent. xxiv       SECTION 8. MISCELLANEOUS XXV
8.1 Amendments in Writing. xxv 8.2 Notices. xxv 8.3 No Waiver by Course of
Conduct; Cumulative Remedies. xxv 8.4 Enforcement Expenses; Indemnification. xxv
8.5 Successors and Assigns. xxv 8.6 Set-Off. xxvi 8.7 Counterparts. xxvi 8.8
Severability. xxvi 8.9 Section Headings. xxvi 8.10 Integration. xxvi 8.11
GOVERNING LAW. xxvi 8.12 Submission To Jurisdiction; Waivers. xxvi 8.13
Acknowledgements. xxvii 8.14 Additional Grantors. xxvii 8.15 Releases. xxvii
8.16 WAIVER OF JURY TRIAL. xxviii

 

SCHEDULES       Schedule 1 Notice Addresses Schedule 2 Investment Property
Schedule 3 Perfection Matters Schedule 4 Jurisdictions of Organization and Chief
Executive Offices Schedule 5 Intellectual Property

 

 

 

 

CANADIAN GUARANTEE AND COLLATERAL AGREEMENT

 

CANADIAN GUARANTEE AND COLLATERAL AGREEMENT, dated as of February 28, 2014, made
by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Grantors”), in favour of JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Credit Agreement, dated as of
February 28, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Dealertrack Technologies, Inc. (the
“Company”), Dealertrack Canada, Inc. (the “Canadian Borrower” and together with
the Company, the “Borrowers”), the Lenders and the Administrative Agent.

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the rateable benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with the Administrative Agent,
for the rateable benefit of the Secured Parties, as follows:

 

Section 1.         DEFINED TERMS

 

1.1              Definitions. (a) Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement. The following terms are used herein as defined in the
PPSA: “Accessions”, “Accounts”, “Chattel Paper”, “Consumer Goods”, “Document of
Title”, “Equipment” “Goods”, “Instruments”, “Inventory”, “Investment Property”,
“Money”, “financing statement”, “financing change statement” and “Proceeds”. The
following terms are used herein as defined in the STA (as defined herein):
“Certificated Security”, “Entitlement Holder”, “Entitlement Order”, “Financial
Asset”, “Issuer”, “Securities”, “Securities Account”, “Securities Intermediary”,
“Security Entitlement” and “Uncertificated Security”.

 



i

 

 

(b)               The following terms shall have the following meanings:

 

“Agreement”: this Canadian Guarantee and Collateral Agreement, as the same may
be amended, supplemented or otherwise modified from time to time.

 

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations and all other obligations
and liabilities of the Canadian Borrower (including, without limitation,
interest accruing at the then applicable rate provided in the Credit Agreement
after the maturity of the Loans and Reimbursement Obligations and interest
accruing at the then applicable rate provided in the Credit Agreement after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Canadian Borrower, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding) to the Administrative Agent or any Lender (or, in the case of any
Specified Swap Agreement and Specified Cash Management Agreements, any Affiliate
of any Lender), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, this Agreement, the other Loan
Documents, any Letter of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreement, or any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by the Canadian Borrower pursuant to the terms of any of the foregoing
agreements); provided, that for purposes of determining any Guarantor
Obligations of any Guarantor under this Agreement, the definition of “Borrower
Obligations” shall not create any guarantee by any Guarantor of any Excluded
Swap Obligations of such Guarantor.

 

“Collateral”: as defined in Section 3.

 

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Contracts”: all contracts and agreements between any Guarantor and one or more
additional Persons, as the same may be amended, supplemented or otherwise
modified from time to time, including, without limitation, (i) all rights of any
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of any Grantor to damages arising
thereunder and (iii) all rights of any Grantor to perform and to exercise all
remedies thereunder.

 

“Control” means, with respect to a specified form of Investment Property,
“control” as defined in sections 23 through 26 of the STA as applicable to such
form of Investment Property.

 

“Copyrights”: (i) all copyrights and works of authorship arising under the
federal laws of Canada, any other country or any political subdivision thereof,
in any media, whether registered or unregistered and whether published or
unpublished, all registrations and recordings thereof, and all applications in
connection therewith, including, without limitation, all registrations,
recordings and applications in the Canadian Intellectual Property Office, and
(ii) the right to obtain all renewals thereof.

 

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 5), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

 



ii

 

 

“Deposit Account”: means any demand, time, savings, passbook or like account
maintained with a depositary institution.

 

“Excluded Swap Obligation”: with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations, and agreed by the
Administrative Agent. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal or swaps that are otherwise designated
as “Excluded Swap Obligations”.

 

“Equity Interests” means shares of capital stock, partnership, joint venture,
member or limited liability or unlimited liability company interests, beneficial
interests in a trust or other equity ownership interests in a Person of whatever
nature and rights, warrants or options to acquire any of the foregoing.

 

“Grantors”: as defined in the preamble hereto.

 

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document,
any Specified Swap Agreement or any Specified Cash Management Agreement to which
such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

 

“Guarantors”: the collective reference to each Grantor other than the Canadian
Borrower.

 

“Industrial Design License”: any written agreement, now or hereafter in effect.
granting to any third party any right to make, use or sell any Industrial
Design, now or hereafter owned by any Grantor or that any Grantor otherwise has
the right to license, is in existence, or granting to any Grantor any right to
make, use or sell any Industrial Design, now or hereafter owned by any third
party, is in existence, and all rights of any Grantor under any such agreement.

 

“Industrial Designs”: all of the following now owned or hereafter acquired by
any Grantor: (a) all industrial designs, design patents and other designs that
the Grantor now or hereafter owns or uses, and all renewals and extensions
thereof, (b) all registrations and recordings thereof and all applications that
have been or shall be made or filed in the Canadian Intellectual Property Office
or any similar office or agency in Canada or any other country or political
subdivision thereof and all records thereof and all reissues, extensions or
renewals thereof, and (c) all common law and other rights in the above.

 



iii

 

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under Canadian,
multinational or foreign laws or otherwise, including, without limitation, the
Copyrights, the Patents, the Trade-marks, the Industrial Designs, trade secrets
and customer lists and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Company or any of its Subsidiaries.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in the PPSA (other than Capital Stock of an Unrestricted
Subsidiary or any Equity Interest of a Person that is not directly or indirectly
a Subsidiary excluded from the definition of “Pledged Stock”) and (ii) whether
or not constituting “investment property” as so defined, all Pledged Notes and
all Pledged Stock.

 

“Investment Property Control Agreement”: (a) with respect to any Uncertificated
Securities included in the Collateral, an agreement between the issuer of such
Uncertificated Securities and another Person whereby such issuer agrees to
comply with instructions that are originated by such Person in respect of such
Uncertificated Securities, without the further consent of the Grantor; and (b)
with respect to any Security Entitlements in respect of Financial Assets
included in the Collateral, an agreement between the Securities Intermediary in
respect of such Security Entitlements and another Person pursuant to which such
Securities Intermediary agrees to comply with any Entitlement Orders with
respect to such Security Entitlements that are originated by such Person,
without the further consent of the Grantor.

 

“Issuers”: the collective reference to each issuer of any Investment Property.

 

“Obligations”: (i) in the case of the Canadian Borrower, the Borrower
Obligations, and (ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Patents”: any and all (i) letters patent of Canada, any other country or any
political subdivision thereof, all reissues and extensions thereof, (ii)
applications for letters patent of Canada or any other country and all
divisions, continuations and continuations-in-part thereof, and (iii) a
reissues, continuations, continuations-in-part, divisions, or extensions of the
foregoing, similar legal protections related thereto, or rights to obtain the
foregoing.

 

“Patent License”: all written agreements providing for the grant by or to any
Grantor of any right to manufacture, use, sell, offer to sell or import any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 5.

 

“Pledged Collateral” means the Pledged Notes and the Pledged Stock.

 

“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

 



iv

 

 

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that in no event shall any of the following constitute Pledged Stock; (i) the
Capital Stock of an Unrestricted Subsidiary; or (ii) any Equity Interests of a
Person that is not directly or indirectly a Subsidiary (other than any such
Equity Interest held in a Securities Account).

 

“Proceeds”: all “proceeds” as such term is defined in the PPSA and, in any
event, shall include, without limitation, all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.

 

“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Receiver” has the meaning assigned to such term in Section 6.8.

 

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Borrower Obligations or
Guarantor Obligations, as applicable, are owed.

 

“Securities Act”: the Securities Act (Ontario), including the regulations
thereto or equivalent legislation of any other relevant jurisdiction.

 

“Securities Account Agreement” has the meaning assigned to such term in Section
5.7.

 

“Securities Intermediary’s Jurisdiction” means, with respect to any Securities
Intermediary holding any Securities Account included in or relating to any
Pledged Collateral, its jurisdiction as determined under Section 45(2) of the
STA.

 

“STA” means the Securities Transfer Act, 2006 (Ontario), including the
regulations thereto, provided that, to the extent that perfection or the effect
or perfection or non-perfection or the priority of any Lien created hereunder on
Collateral that is Investment Property is governed by the laws in effect in any
province or territory of Canada other than Ontario in which there is in force
legislation substantially the same as the Securities Transfer Act, 2006
(Ontario) (an “Other STA Province”), then “STA” shall mean such other
legislation as in effect from time to time in such Other STA Province for
purposes of the provisions hereof referring to or incorporating by reference
provisions of the STA; and to the extent that such perfection or the effect of
perfection or non-perfection or the priority of any Lien created hereunder on
the Collateral is governed by the laws of a jurisdiction other than Ontario or
an Other STA Province, then references herein to the STA shall be disregarded
except for the terms “Certificated Security” and “Uncertificated Security”,
which shall have the meanings herein as defined in the Securities Transfer Act,
2006 (Ontario) regardless of whether the STA is in force in the applicable
jurisdiction.

 



v

 

 

“Swap Obligation”: with respect to any Person, any obligation to pay or perform
under any Swap Agreement.

 

“Trade-marks”: (i) all trade-marks, trade names, brand names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dresses, domain names, service marks, logos and other source or business
identifiers, and all goodwill associated therewith or symbolized thereby, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the Canadian
Intellectual Property Office or in any similar office or agency of the Canada or
any other country or any political subdivision thereof, or otherwise, and all
common-law rights related thereto, and (ii) the right to obtain all renewals
thereof.

 

“Trade-mark License”: any written agreement, providing for the grant by or to
any Grantor of any right to use any Trade-mark, including, without limitation,
any of the foregoing referred to in Schedule 5.

 

1.2              Other Definitional Provisions. (a) The words “hereof,”
“herein”, “hereto” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section and Schedule references are to this
Agreement unless otherwise specified.

 

(b)               The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)                Where the context requires, terms relating to the Collateral
or any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

 

Section 2.         GUARANTEE

 

2.1              Guarantee. (a) Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the rateable benefit of the Secured Parties and their respective
successors, endorsees, transferees and assigns, the prompt and complete payment
and performance by the Canadian Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Borrower Obligations (other than,
with respect to any Guarantor, any Excluded Swap Obligations of such Guarantor).

 

(b)               Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal, provincial and territorial laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.2).

 

(c)                Each Guarantor agrees that the Borrower Obligations may at
any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Section 2
or affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

 

(d)               The guarantee contained in this Section 2 shall remain in full
force and effect until released or terminated pursuant to Section 10.14 of the
Credit Agreement, notwithstanding that from time to time during the term of the
Credit Agreement the Borrower may be free from any Borrower Obligations.

 



vi

 

 

(e)                No payment made by any Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any Lender from any Borrower, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the release or termination of the
guarantees hereunder as provided in Section 2.1(d) above.

 

2.2              Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

 

2.3              No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
the Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Borrower Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from any Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Administrative Agent and the Lenders by the Borrowers
on account of the Borrower Obligations are paid in full, no Letter of Credit
shall be outstanding and the Revolving Commitments are terminated. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Borrower Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly endorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

 

2.4              Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Borrower Obligations
continued, and the Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

 



vii

 

 

2.5              Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Borrower Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Borrowers
and any of the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
Each Guarantor waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon the Borrowers or any of the
Guarantors with respect to the Borrower Obligations. Each Guarantor understands
and agrees that the guarantee contained in this Section 2 shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defence, set-off or counterclaim (other than a defence of payment or
performance) which may at any time be available to or be asserted by the Company
or any other Person against the Administrative Agent or any Lender, or (c) any
other circumstance whatsoever (with or without notice to or knowledge of any
Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrowers for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this Section
2, in bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against any Borrower, any other Guarantor or any other Person or against
any collateral security or guarantee for the Borrower Obligations or any right
of offset with respect thereto, and any failure by the Administrative Agent or
any Lender to make any such demand, to pursue such other rights or remedies or
to collect any payments from the Borrowers, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of any Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against any Guarantor. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.

 

2.6              Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

2.7              Payments.

 

Each Guarantor hereby guarantees that payments hereunder will be paid to the
Administrative Agent without set-off or counterclaim in Dollars at the Funding
Office.

 



viii

 

 

2.8              Keepwell.Each Qualified Keepwell Provider hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this guarantee in respect of
any Swap Obligation (provided, however, that each Qualified Keepwell Provider
shall only be liable under this Section 2.8 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 2.8, or otherwise under this guarantee, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified Keepwell Provider under this
Section 2.8 shall remain in full force and effect until a discharge of Guarantor
Obligations pursuant to Section 10.14 of the Credit Agreement. Each Qualified
Keepwell Provider intends that this Section 2.8 constitute, and this Section 2.8
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

Section 3.         GRANT OF SECURITY INTEREST

 

3.1              Grant of Security Interest.

 

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the rateable benefit of the
Secured Parties, a security interest in, all of its right, title and interest in
and to all of its present and after acquired personal property, including,
without limitation, all of the following property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:

 

(a)all Accounts;

 

(b)all Chattel Paper;

 

(c)all Contracts;

 

(d)all Deposit Accounts;

 

(e)all Documents of Title;

 

(f)all Equipment;

 

(g)all fixtures;

 

(h)all Intangibles;

 

(i)all Instruments;

 

(j)all Intellectual Property;

 

(k)all Inventory;

 

(l)all Investment Property;

 



ix

 

 

(m)all Money;

 

(n)all other property not otherwise described above (except for any property
specifically excluded from any clause in this section above, and any property
specifically excluded from any defined term used in any clause of this section
above);

 

(o)all books and records pertaining to the Collateral; and

 

(p)to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any of the following: (i) any property to the extent that such grant
of a security interest is prohibited by any Requirements of Law of a
Governmental Authority, requires a consent not obtained of any Governmental
Authority pursuant to such Requirement of Law or is prohibited by, or
constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property or, in
the case of any Investment Property, Pledged Stock or Pledged Note, any
applicable shareholder or similar agreement, except to the extent that such
Requirement of Law or the term in such contract, license, agreement, instrument
or other document or shareholder or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law, (ii) any trucks, trailers, tractors, service
vehicles, automobiles, rolling stock or other registered mobile equipment or
assets covered by certificates of title or ownership of any Grantor, (iii) any
assets or property that the Administrative Agent shall reasonably determine that
the costs of obtaining a security interest (including any mortgage, stamp,
intangibles or other similar Tax, title insurance or similar items) would be
excessive in relation to the value of the security to be afforded thereby, (iv)
any fee interests in real property having an individual value (together with
improvements thereof) of less than $15,000,000, (v) any assets (including Equity
Interests) expressly excluded from Collateral pursuant to Section 6.10 of the
Credit Agreement, (vi) any assets or property of a Person existing at the time
such Person is acquired or merged with or into or consolidated with any Grantor
that is subject to a Lien permitted by Section 7.3(q) of the Credit Agreement to
the extent and for so long as the contract or other agreement in which such
Liens is granted validly prohibits the creation of any other Lien on such
property, (vii) assets or property owned by any Grantor on the date hereof or
hereafter acquired and any proceeds thereof that are subject to a Lien securing
a purchase money security interest or Capitalized Lease obligation permitted to
be incurred pursuant to the provisions of the Credit Agreement to the extent and
for so long as the contract or other agreement in which such Lien is granted (or
the documentation providing for such purchase money security interest or
Capitalized Lease obligation) validly prohibits the creation of any other Lien
on such assets and proceeds, or (viii) any leaseholds.

 

3.2              Exception Respecting Trade-Marks.

 

Notwithstanding anything in Section 3.1 to the contrary, any Grantors’ grant of
security in Trade-marks (as defined in the Trade-marks Act (Canada)) under this
Agreement shall be limited to a grant by such Grantor of a security interest in
all of the Grantors’ right, title and interest in such Trade-marks.

 



x

 

 

3.3              Attachment of Security Interest.

 

The Grantors and the Secured Parties hereby acknowledge that (a) value has been
given; (b) each Grantor has rights in the Collateral in which it has granted a
security interest; (c) this Agreement constitutes a security agreement as that
term is defined in the PPSA; and (d) the security interest attaches upon the
execution of this Agreement (or in the case of any after-acquired property, at
the time of acquisition thereof).

 

Section 4.         REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that as of the date hereof:

 

4.1              Title; No Other Liens. Except for the security interest granted
to the Administrative Agent for the rateable benefit of the Secured Parties
pursuant to this Agreement and the other Liens permitted to exist on the
Collateral by the Credit Agreement, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. No financing
statement, financing change statement or other public notice with respect to all
or any part of the Collateral is on file or of record in any public office,
except such as have been filed in favour of the Administrative Agent, for the
rateable benefit of the Secured Parties, pursuant to this Agreement or as are
permitted by the Credit Agreement. For the avoidance of doubt, it is understood
and agreed that any Grantor may, as part of its business, grant licenses to
third parties to use Intellectual Property owned by, licensed to, or developed
by a Grantor, in each case, to the extent not prohibited by the Credit
Agreement. For purposes of this Agreement and the other Loan Documents, such
licensing activity shall not constitute a “Lien” on such Intellectual Property.
Each of the Administrative Agent and each Lender understands that any such
licenses may be exclusive to the applicable licensees, and such exclusivity
provisions may limit the ability of the Administrative Agent to utilize, sell,
lease or transfer the related Intellectual Property or otherwise realize value
from such Intellectual Property pursuant hereto.

 

4.2              Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to in said Schedule, have been delivered to the Administrative Agent in
completed and duly executed form) will constitute valid perfected security
interests in all of the Collateral in favour of the Administrative Agent, for
the rateable benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof against
all creditors of such Grantor and any Persons purporting to purchase any
Collateral from such Grantor and (b) are prior to all other Liens on the
Collateral in existence on the date hereof except for Liens permitted by the
Credit Agreement which have priority over the Liens on the Collateral by
operation of law. The Administrative Agent agrees that the Grantors shall not be
required to perfect the security interest created hereunder in Deposit Accounts
and Securities Accounts and no representation or warranty is made by any Grantor
in respect thereto unless and until such time as the Administrative Agent
reasonably requests.

 

4.3              Jurisdiction of Organization; Chief Executive Office.Such
Grantor’s jurisdiction of organization, incorporation or amalgamation and its
organizational or identification number from the jurisdiction of organization
(if any), and the location of such Grantor’s chief executive office or sole
place of business or principal residence, as the case may be, are specified on
Schedule 4. Such Grantor has furnished to the Administrative Agent a copy of the
certificate or articles of incorporation or organization or other organization
document and certificate of compliance/status/good standing (as applicable) as
of a date which is recent to the date hereof from its jurisdiction of
organization.

 



xi

 

 

4.4              Pledged Collateral. (a) As of the date hereof, or, with respect
to any Additional Grantor, such other date such Grantor becomes a party hereto,
Schedule 2 sets forth a complete and accurate list of all Pledged Collateral
owned by such Grantor. As of the date hereof, such Grantor is the direct, sole
beneficial owner and sole holder of record of the Pledged Collateral listed in
Schedule 2 as being owned by it, free and clear of any Liens, except for
Permitted Liens. Such Grantor further represents and warrants that (i) to the
knowledge of such Grantor, all Pledged Collateral constituting an Equity
Interest has been (to the extent such concepts are relevant with respect to such
Pledged Collateral) duly authorized, validly issued, are fully paid and
non-assessable; (ii) all Pledged Collateral credited to a Securities Account
maintained with a Securities Intermediary of such Grantor (if any) is subject to
an Investment Property Control Agreement (if so reasonably requested by the
Administrative Agent) between the Securities Intermediary and the Administrative
Agent as the result of which the Administrative Agent has Control over such
Pledged Collateral; (iii) as of the date hereof and to the knowledge of such
Grantor, all Pledged Collateral which represents Indebtedness owed to such
Grantor has been duly authorized, authenticated or issued and delivered by the
issuer of such Indebtedness, is the legal, valid and binding obligation of such
issuer and such issuer is not in default thereunder; and (iv) none of the
Pledged Collateral that is an interest in a partnership or a limited liability
company and is subject to the STA: (A) is dealt in or traded on any securities
exchange or in any securities market; (B) expressly provides by its terms that
it is a “security” for the purposes of the STA or any other similar provincial
legislation; or (C) is held in a Securities Account.

 

(b)               Such Grantor has not consented to any Person other than the
Administrative Agent entering into, nor has become a party to, an Investment
Property Control Agreement in respect of any Investment Property or Securities
Account included in the Collateral, and no such Investment Property Control
Agreement is outstanding and in force.

 

(c)                To such Grantor’s knowledge, each of the Pledged Notes
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

(d)               Such Grantor is the record and beneficial owner of, and has
good and marketable title to, the Investment Property pledged by it hereunder,
free of any and all Liens or options in favour of, or claims of, any other
Person, except the security interest created by this Agreement.

 

4.5              Receivables. (a) No amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Administrative Agent.

 

(b)               Governmental Authorities are the obligors on no more than 5%
of the Receivables.

 

(c)                The amounts represented by such Grantor to the Lenders from
time to time as owing to such Grantor in respect of the Receivables will at such
times be accurate.

 

4.6              Intellectual Property. (a) Schedule 5 lists (i) all
registrations and applications for registration of Intellectual Property owned
by such Grantor in its own name on the date hereof, noting the relevant
registration or application number, and jurisdiction, if any, and (ii) all
Copyright Licenses, Patent Licenses, Trade-mark Licenses or Industrial Design
Licenses that grant to any Grantor rights to any Copyrights, Patents,
Trade-marks or Industrial Designs on an exclusive basis as of the date thereof,
noting in each case the title of the license, the counterparty to and the date
of such license. Except as described in Schedule 5, on the date hereof, all
material Intellectual Property owned by such Grantor is subsisting and unexpired
and has not been abandoned or cancelled, and to the knowledge of such Grantor,
is valid and enforceable, and is not being infringed by any third party.

 



xii

 

 

(b)               Except as set forth in Schedule 5, on the date hereof, none of
the Intellectual Property owned by a Grantor that is listed (or should be
listed) on Schedule 5 is the subject of any franchise agreement pursuant to
which such Grantor is the franchisor or any exclusive license pursuant to which
such Grantor is the licensor.

 

(c)                Each Grantor owns, is licensed to use, or otherwise has the
right to use, all Intellectual Property that it uses in, or is necessary for,
the operation of its business as currently conducted. No written third party
claim alleging that any Grantor’s operation of its business as currently
conducted may infringe, violate, misuse, dilute, or misappropriate any
Intellectual Property right of any other third party has been received by any
Grantor (i) within the preceding 3 years, or (ii) prior to the period in (i) to
the extent that such claim could reasonably be expected to have a Material
Adverse Effect.

 

(d)               Except as described on Schedule 5, no holding, decision or
judgment has been rendered by any Governmental Authority which would limit,
cancel or question the validity of, such Grantor’s rights in the Intellectual
Property owned by such Grantor in any material respect that could reasonably be
expected to have a Material Adverse Effect.

 

(e)                Except as described on Schedule 5, no action or proceeding
has been asserted or is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) challenging the use of, or seeking to limit,
cancel or question the validity, or enforceability of any material Intellectual
Property owned by such Grantor or such Grantor’s use of or ownership interest
therein, or (ii) which, if adversely determined, would have a Material Adverse
Effect on the value of any Intellectual Property material to such Grantor’s
business, and such Grantor does not know of any valid basis for any such claim,
action or proceedings.

 

Section 5.         COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations (other
than unasserted claims for indemnification or expense reimbursement) shall have
been paid in full, no Letter of Credit shall be outstanding and the Revolving
Commitments shall have terminated:

 

5.1              Delivery of Instruments, Certificated Securities, Chattel Paper
and Documents of Title. If any amount payable under or in connection with any of
the Collateral shall be or become evidenced by any Instrument, Documents of
Title, security instruments evidencing Certificated Securities or Chattel Paper
in such Instrument, Documents of Title, security instruments evidencing
Certificated Securities or Chattel Paper shall be immediately delivered to the
Administrative Agent, duly endorsed to the Administrative Agent or its nominee
or in blank by an effective endorsement or accompanied by a duly executed
instrument of transfer in favour of the Administrative Agent or its nominee or
in blank, in a manner satisfactory to the Administrative Agent, to be held as
Collateral pursuant to this Agreement; provided, that the Grantors shall not be
obligated to deliver to the Administrative Agent any Instrument, Certificated
Securities or Chattel Paper held by any Grantor at any time to the extent that
the aggregate face amount of all such Instruments, Certificated Securities and
Chattel Paper held by all Grantors at such time does not exceed $5,000,000.

 



xiii

 

 

5.2              Pledged Collateral: Uncertificated Securities and Security
Entitlements.

 

(a)                In respect of any Uncertificated Securities included in the
Pledged Collateral: (i) on request by the Administrative Agent, each Grantor
shall cause the appropriate issuers of such Uncertificated Securities either to
register the Administrative Agent or its nominee as the registered owner of such
Uncertificated Securities or mark their books and records with the numbers and
face amounts of all such Uncertificated Securities and all rollovers and
replacements therefore to reflect the Lien of the Administrative Agent granted
pursuant to this Agreement; and (ii) each Grantor shall on request by the
Administrative Agent consent to the Administrative Agent entering into an
Investment Property Control Agreement with the issuer of any such Uncertificated
Securities such that the Administrative Agent shall have Control thereof.

 

(b)               In respect of any Security Entitlements or Securities Accounts
included in the Pledged Collateral, (i) upon the occurrence and during the
continuance of an Event of Default, each Grantor shall upon request by the
Administrative Agent, direct the Securities Intermediary in respect of such
Security Entitlements to transfer the Financial Assets to which such Security
Entitlements relate to a Securities Account designated by the Administrative
Agent such that the Administrative Agent shall become the Entitlement Holder in
respect of such Financial Asset; and (ii) each Grantor shall, upon request by
the Administrative Agent, consent to the Administrative Agent entering into an
Investment Property Control Agreement, reasonably satisfactory to the
Administrative Agent, with the Securities Intermediary in respect of any such
Security Entitlements and Uncertificated Securities such that the Administrative
Agent shall have Control thereof.

 

5.3              Pledged Collateral: General.

 

(a)                Following the occurrence and during the continuance of an
Event of Default, such Grantor will permit any Pledged Collateral in registered
form to be registered in the name of the Administrative Agent or its nominee at
any time at the option of the Administrative Agent.

 

(b)               Such Grantor shall not consent to: (i) the entering into by
any issuer of any Uncertificated Securities included in or relating to the
Pledged Collateral of an Investment Property Control Agreement in respect of
such Uncertificated Securities with any Person other than the Administrative
Agent or its nominee; or (ii) the entering into by any Securities Intermediary
for any Security Entitlements included in or relating to the Pledged Collateral
of an Investment Property Control Agreement in respect of such Security
Entitlements with any Person other than the Administrative Agent or its nominee.

 

(c)                Such Grantor shall not enter into any agreement with any
Securities Intermediary that governs any Securities Account included in or
relating to any Pledged Collateral that either (i) specifies any such Securities
Intermediary’s jurisdiction to be a jurisdiction other than the Province of
Ontario for the purposes of the STA, (ii) specifies the laws of a jurisdiction
other than the Province of Ontario as applicable to the acquisition of a
Security Entitlement from such Securities Intermediary, or (iii) which is
governed by the laws of a jurisdiction other than the Province of Ontario or
consent to any amendment to any such agreement that would change (x) such
Securities Intermediary’s jurisdiction to a jurisdiction other than the Province
of Ontario for the purposes of the STA, (y) the applicable law to the
acquisition of a Security Entitlement from such Securities Intermediary to be
the laws of a jurisdiction other than the Province of Ontario, or (z) its
governing law to a jurisdiction other than the Province of Ontario.

 

(d)               If the representation and warranty set out in Section
4.4(a)(iv) is not or ceases to be true in respect of any Pledged Collateral that
is an interest in a partnership or a limited liability company, such Pledged
Collateral shall thereupon be subject to the provisions of Sections 5.1, 5.2.
5.3(b). 5.3(c) and 5.3(d) to the extent applicable thereto.

 



xiv

 

 

5.4              Maintenance of Insurance.

 

(a)                Such Grantor will maintain, with financially sound and
reputable companies, insurance in such amounts and against such risks as are
insured against by Persons engaged in the same or similar business.

 

(b)               All such insurance shall (i) provide that should the policy be
cancelled prior to the expiration date, the issuing insurer shall endeavour to
provide written notice to the Administrative Agent within 30 days of such
cancellation, (ii) name the Administrative Agent as additional insured and loss
payee on the General Liability, Cyber Liability and Umbrella policies, (iii) if
reasonably requested by the Administrative Agent, include a breach of warranty
clause and (iv) be reasonably satisfactory in all other respects to the
Administrative Agent.

 

(c)                The Company shall deliver to the Administrative Agent and the
Lenders a report by a reputable insurance broker with respect to such insurance
substantially concurrently with each delivery of the Borrowers’ audited annual
financial statements and such supplemental reports with respect thereto as the
Administrative Agent may from time to time reasonably request.

 

5.5              Maintenance of Perfected Security Interest; Further
Documentation.(a)                Such Grantor shall maintain the security
interest created by this Agreement as a perfected security interest having at
least the priority described in Section 4.2 and shall defend such security
interest against the claims and demands of all Persons whomsoever, subject to
the rights of such Grantor under the Loan Documents to grant Liens or otherwise
dispose of, transfer, assign or license the Collateral.

 

(b)               Such Grantor will furnish to the Administrative Agent and the
Lenders from time to time statements and schedules further identifying and
describing the assets and property of such Grantor and such other reports in
connection therewith as the Administrative Agent may reasonably request, all in
reasonable detail.

 

(c)                At any time and from time to time, upon the written request
of the Administrative Agent, and at the sole expense of such Grantor, such
Grantor will promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (i) filing any financing or
financing change statements under the PPSA (or other similar documents under
similar laws) in effect in any jurisdiction with respect to the security
interests created hereby; and (ii) subject to Section 4.2 in the case of
Investment Property and any other relevant Collateral, taking any actions
necessary to enable the Administrative Agent to obtain “control” (within the
meaning of the PPSA with respect thereto).

 

5.6              Changes in Name, etc. Such Grantor will, within 10 days of any
such change, provide written notice to the Administrative Agent of, and deliver
to the Administrative Agent all additional executed financing statements,
financing change statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein with respect to, (i) any change in the
jurisdiction of incorporation, amalgamation or organization or the location of
its chief executive office or sole place of business or principal residence from
that referred to in Section 4.3 or (ii) any change the location of its
Collateral or any records concerning the Collateral (other than mobile goods)
from the locations referenced in Schedule 3 to a location in any jurisdiction
which would necessitate additional filings or documents in order to maintain the
validity, perfection and priority of the security interests with respect to such
Collateral provided for herein, (iii) any change in its name; or (iv) to any
agreement governing any Securities Account included in or relating to any
Pledged Collateral (each, a “Securities Account Agreement”) to the extent that
such change would result in a change in the applicable Securities Intermediary’s
Jurisdiction from the jurisdiction, specified therein or otherwise, notified to
the Administrative Agent. Each Grantor further agrees to notify the
Administrative Agent upon entering into any Securities Account Agreement with a
Securities Intermediary, and such notice shall be accompanied by a copy of such
Securities Account Agreement or shall contain a representation and warranty as
to the Securities Intermediary’s Jurisdiction as specified in or determined by
reference to such Securities Account Agreement.

 



xv

 

 

5.7              Notices. Such Grantor will advise the Administrative Agent and
the Lenders promptly upon becoming aware thereof, in reasonable detail, of:(a)
any Lien (other than security interests created hereby or Liens permitted under
the Credit Agreement) on any of the Collateral which would adversely affect the
ability of the Administrative Agent to exercise any of its remedies hereunder;
or

 

(b)               the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.

 

5.8              Investment Property. (a) If such Grantor shall become entitled
to receive or shall receive any certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer of Pledged Stock, whether in addition to, in substitution
of, as a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Administrative Agent and the Lenders, hold the same in trust for the
Administrative Agent and the Lenders and, if required after the occurrence and
during the continuance of an Event of Default, deliver the same forthwith to the
Administrative Agent in the exact form received, duly endorsed by such Grantor
to the Administrative Agent, if required, together with an undated stock power,
an effective endorsement or an instrument of transfer covering such certificate
duly executed in favour of the Administrative Agent or its nominee or in blank
by such Grantor and with, if the Administrative Agent so requests, signature
guaranteed, to be held by the Administrative Agent, subject to the terms hereof,
as additional collateral security for the Obligations. Any non-cash property
paid upon or in respect of the Investment Property upon the liquidation or
dissolution of any Issuer shall, upon notice to such Grantor by the
Administrative Agent, be paid over to the Administrative Agent to be held by it
hereunder as additional collateral security for the Obligations, and in case any
distribution of non-cash capital shall be made on or in respect of the
Investment Property or any property shall be distributed upon or with respect to
the Investment Property pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, upon notice to such Grantor by the Administrative
Agent, unless otherwise subject to a perfected security interest in favour of
the Administrative Agent, be delivered to the Administrative Agent to be held by
it hereunder as additional collateral security for the Obligations. If any
non-cash property so paid or distributed in respect of the Investment Property
shall be received by such Grantor, such Grantor shall, until such property is
paid or delivered to the Administrative Agent pursuant to Section 6.3, hold such
money or property in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Grantor, as additional collateral security
for the Obligations.

 



xvi

 

 

5.9              Intellectual Property. (a) With respect to material Trade-marks
owned by a Grantor, such Grantor (either itself or through licensees) will,
subject to reasonable business judgment, (i) continue to use each material
Trade-mark on each and every trade-mark class of goods or services applicable to
its current business, including without limitation, as reflected in its current
catalogs, brochures and price lists as necessary to maintain such Trade-mark in
full force free from any claim of abandonment for non-use, (ii) maintain as in
the past the quality of products and services offered under such Trade-mark,
(iii) to the extent registered, use such Trade-mark with all appropriate notices
of registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of such Trade-mark unless the Administrative Agent, for
the rateable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (v) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trade-mark may become invalidated or impaired in any way.

 

(b)               Such Grantor (either itself or through licensees) will,
subject to reasonable business judgement, not do any act, or omit to do any act,
whereby any material Patent owned by such Grantor may become forfeited,
abandoned or dedicated to the public.

 

(c)                With respect to material Copyrights owned by a Grantor, such
Grantor (either itself or through licensees) will, subject to reasonable
business judgment, not (and will not permit any licensee or sublicensee thereof
to) do any act or knowingly omit to do any act whereby any material portion of
the Copyrights may become invalidated or otherwise impaired. Such Grantor will
not (either itself or through licensees) do any act whereby any material portion
of the Copyrights may fall into the public domain.

 

(d)               Such Grantor (either itself or through licensees) will not do
any act that knowingly uses any Intellectual Property to infringe the valid
Intellectual Property rights of any other Person.

 

(e)                Such Grantor will notify the Administrative Agent and the
Lenders promptly if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property owned by such
Grantor may become forfeited, abandoned or dedicated to the public other than
due to such Grantor’s sole election in reasonable business judgment in the
ordinary course of business, or of any adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the Canadian Intellectual Property Office or
any court or tribunal in any country) regarding such Grantor’s ownership of, or
the validity of, any material Intellectual Property owned by such Grantor or
such Grantor’s right to register the same or to own and maintain the same.

 

(f)                Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, elects to file an application for the
registration of any Intellectual Property with the Canadian Intellectual
Property Office or any similar office or agency in any other country or any
political subdivision thereof, such Grantor shall report such filing to the
Administrative Agent within forty-five days after the last day of the fiscal
quarter in which such filing occurs. Upon prior written request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may request to evidence the Administrative Agent’s and the Lenders’
security interest in any Copyright, Patent, Trade-mark or Industrial Design of
such Grantor relating thereto or represented thereby. Notwithstanding anything
herein or in any other Loan Document to the contrary, in no event shall any
Grantor be required to take action outside of the United States or Canada to
perfect liens in favour of the Administrative Agent or any other Secured Party
against Intellectual Property.

 



xvii

 

 

(g)                Such Grantor will use commercially reasonable efforts to take
reasonable and necessary steps, including, without limitation, in any proceeding
before the Canadian Intellectual Property Office or any similar office or agency
in any other country or any political subdivision thereof, to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property owned by such
Grantor, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.

 

(h)               In the event that any material Intellectual Property owned by
such Grantor is infringed, misappropriated or diluted by a third party, such
Grantor shall take such actions as such Grantor shall reasonably deem
appropriate under the circumstances to protect such Intellectual Property.

 

Section 6.         REMEDIAL PROVISIONS

 

6.1              Certain Matters Relating to Receivables.(a)                If
required by the Administrative Agent at any time after the occurrence and during
the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
endorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Lenders only as provided in Section 6.5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

 

6.2              Communications with Obligors; Grantors Remain Liable. (a) Upon
the request of the Administrative Agent at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables and parties to the Contracts that the Receivables
and the Contracts have been assigned to the Administrative Agent for the
rateable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent.

 

(b)               Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables and Contracts to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Administrative Agent nor any Lender shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) or Contract by reason of or arising out of this Agreement or the
receipt by the Administrative Agent or any Lender of any payment relating
thereto, nor shall the Administrative Agent or any Lender be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

6.3              Investment Property. (a) Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, in each case, to the extent not
prohibited by the Credit Agreement, and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which, in the Administrative Agent’s reasonable
judgment, would impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Credit Agreement, this Agreement
or any other Loan Document.

 



xviii

 

 

(b)               If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the
Obligations in such order as the Administrative Agent may determine, and (ii)
any or all of the Investment Property shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (x) all voting, corporate and other rights pertaining to
such Investment Property at any meeting of shareholders of the relevant Issuer
or Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, amalgamation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of the Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

(c)                Each Grantor hereby authorizes and instructs each Issuer of
any Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that (x)
states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.

 



xix

 

 

6.4              Proceeds to be Turned Over To Administrative Agent. In addition
to the rights of the Administrative Agent and the Lenders specified in Section
6.1 with respect to payments of Receivables, if an Event of Default shall occur
and be continuing, all Proceeds received by any Grantor consisting of cash,
cheques and other near-cash items shall be held by such Grantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Administrative Agent in the exact form received by such Grantor (duly
endorsed by such Grantor to the Administrative Agent, if required). All Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control. All Proceeds while held by the Administrative Agent in a Collateral
Account (or by such Grantor in trust for the Administrative Agent and the
Lenders) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

 

6.5              Application of Proceeds. At such intervals as may be agreed
upon by the Company and the Administrative Agent, or, if an Event of Default
shall have occurred and be continuing, at any time at the Administrative Agent's
election, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations
in the following order:

 

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

 

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

 

Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Revolving Commitments
shall have terminated shall be paid over to the Company or to whomsoever may be
lawfully entitled to receive the same.

 

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

 

6.6              PPSA and Other Remedies. If an Event of Default shall occur and
be continuing, the Administrative Agent, on behalf of the Lenders, may exercise,
in addition to all other rights and remedies granted to them in this Agreement
and in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the PPSA or any
other applicable law. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defences, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the Lenders
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Administrative Agent may elect, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, the PPSA, need the
Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Lender arising
out of the exercise by them of any rights hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.

 



xx

 

 

6.7              Sales of Pledged Stock.

 

(a) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act or other applicable securities laws
and may be compelled to resort to one or more private sales thereof to a
restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favourable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Stock for the period
of time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under other applicable Canadian
securities laws, even if such Issuer would agree to do so.

 

(b)               Each Grantor agrees to use its best efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 6.7 will cause irreparable injury to the Administrative Agent and
the Lenders, that the Administrative Agent and the Lenders have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 6.7 shall be specifically enforceable
against such Grantor, and such Grantor hereby waives and agrees not to assert
any defences against an action for specific performance of such covenants except
for a defence that no Event of Default has occurred under the Credit Agreement.

 



xxi

 

 

6.8              Appointment of Receiver.

 

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may appoint or reappoint by instrument in writing, any
Person or Persons, whether an officer or officers or an employee or employees of
such Grantor or not, to be an interim receiver, receiver or receivers
(hereinafter called a “Receiver”, which term when used herein shall include a
receiver and manager) of the Collateral of such Grantor (including any interest,
income or profits therefrom) and may remove any Receiver so appointed and
appoint another in its stead. Any such Receiver shall, to the extent permitted
by applicable law, so far as concerns responsibility for its acts, be deemed the
agent of such Grantor and not of the Administrative Agent, and the
Administrative Agent shall not be in any way responsible for any misconduct,
negligence or non-feasance on the part of any such Receiver or its servants,
agents or employees. Subject to the provisions of the instrument appointing a
Receiver, any such Receiver shall (i) have such powers as have been granted to
the Administrative Agent under this Section 6, and (ii) shall be entitled to
exercise such powers at any time that such powers would otherwise be exercisable
by the Administrative Agent under this Section 6, which powers shall include the
power to take possession of the Collateral, to preserve the Collateral or its
value, to carry on or concur in carrying on all or any part of the business of
such Grantor and to sell, lease, license or otherwise dispose of or concur in
selling, leasing, licensing or otherwise disposing of the Collateral. To
facilitate the foregoing powers, any such Receiver may, to the exclusion of all
others, including such Grantor, enter upon, use and occupy all premises owned or
occupied by such Grantor wherein the Collateral may be situated, maintain the
Collateral upon such premises, borrow money on a secured or unsecured basis and
use the Collateral directly in carrying on such Grantor’s business or as
security for loans or advances to enable the Receiver to carry on such Grantor’s
business or otherwise, as such Receiver shall, in its reasonable discretion,
determine. Except as may be otherwise directed by the Administrative Agent, all
money received from time to time by such Receiver in carrying out its
appointment shall be received in trust for and be paid over to the
Administrative Agent, and any surplus shall be applied in accordance with
Requirements of Law. Every such Receiver may, in the discretion of the
Administrative Agent, be vested with all or any of the rights and powers of the
Administrative Agent.

 

6.9              Subordination.

 

Each Grantor hereby agrees that, upon the occurrence and during the continuance
of an Event of Default, unless otherwise agreed by the Administrative Agent, all
Indebtedness owing by it to any Subsidiary of the Company shall be fully
subordinated to the indefeasible payment in full in cash of such Grantor’s
Obligations.

 

6.10          Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the fees and disbursements of any attorneys employed
by the Administrative Agent or any Lender to collect such deficiency.

 

Section 7.         THE ADMINISTRATIVE AGENT

 

7.1              Administrative Agent’s Appointment as Attorney-in-Fact, etc.
Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

 



xxii

 

 

(i)                 in the name of such Grantor or its own name, or otherwise,
take possession of and indorse and collect any cheques, drafts, notes,
acceptances or other instruments for the payment of moneys due under any
Receivable or Contract or with respect to any other Collateral and file any
claim or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under any Receivable or Contract or with
respect to any other Collateral whenever payable;

 

(ii)               in the case of any Copyrights, Patents, Trade-marks or
Industrial Designs, execute and deliver, and have recorded, any and all
agreements, instruments, documents and papers as the Administrative Agent may
request to evidence the Administrative Agent’s and the Lenders’ security
interest in such Copyrights, Patent, Trade-marks or Industrial Designs of such
Grantor relating thereto or represented thereby;

 

(iii)             pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

 

(iv)             execute, in connection with any sale provided for in Section
6.6 or 6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(v)               (1)  direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (2)   ask or demand for, collect, and receive payment of and receipt
for, any and all moneys, claims and other amounts due or to become due at any
time in respect of or arising out of any Collateral; (3)   sign and indorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (6)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (7) assign any Intellectual Property, throughout the
world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the Lenders’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 



xxiii

 

 

(b)               If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

 

(c)                The expenses of the Administrative Agent incurred in
connection with actions undertaken as provided in this Section 7.1, together
with interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due ABR Loans under
the Credit Agreement, from the date of payment by the Administrative Agent to
the date reimbursed by the relevant Grantor, shall be payable by such Grantor to
the Administrative Agent on demand.

 

(d)               Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

7.2              Duty of Administrative Agent. The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession shall be to deal with it in the same manner as the
Administrative Agent deals with similar property for its own account. Subject to
the immediately preceding sentence, neither the Administrative Agent, any Lender
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Administrative Agent and the Lenders
hereunder are solely to protect the Administrative Agent’s and the Lenders’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Lender to exercise any such powers. The
Administrative Agent and the Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

 

7.3              Filing of Financing Statements and Financing Change Statements.
Pursuant to any applicable law, each Grantor authorizes the Administrative Agent
to file financing statements, financing change statements and other filing or
recording documents or instruments with respect to the Collateral without the
signature of such Grantor in such form and in such offices as the Administrative
Agent determines appropriate to perfect the security interests of the
Administrative Agent under this Agreement. Each Grantor authorizes the
Administrative Agent to use the collateral description “all present and after
acquired personal property” in any such financing statements or financing change
statements. Each Grantor hereby ratifies and authorizes the filing by the
Administrative Agent of any financing statement or financing change statement
with respect to the Collateral made prior to the date hereof.

 

7.4              Authority of Administrative Agent. Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the Lenders, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Lenders with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

 



xxiv

 

 

Section 8.         MISCELLANEOUS

 

8.1              Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.

 

8.2              Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

8.3              No Waiver by Course of Conduct; Cumulative Remedies. Neither
the Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

8.4              Enforcement Expenses; Indemnification. (a) Each Guarantor
agrees to pay or reimburse each Lender and the Administrative Agent for all its
costs and out-of-pocket expenses incurred in collecting against such Guarantor
under the guarantee contained in Section 2 or otherwise enforcing or preserving
any rights under this Agreement and the other Loan Documents to which such
Guarantor is a party, including, without limitation, the fees and disbursements
of counsel (including the allocated fees and expenses of in-house counsel) to
each Lender and of counsel to the Administrative Agent.

 

(b)               Subject to Section 2.15 of the Credit Agreement, each
Guarantor agrees to pay, and to save the Administrative Agent and the Lenders
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.

 

(c)                Each Guarantor agrees to pay, and to save the Administrative
Agent and the Lenders harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, out-of-pocket
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrowers would be required to do so pursuant to
Section 10.5 of the Credit Agreement.

 

(d)               The agreements in this Section 8.4 shall survive repayment of
the Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

8.5              Successors and Assigns. This Agreement shall be binding upon
the successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

 



xxv

 

 

8.6              Set-Off. In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, without notice to any
Grantor, any such notice being expressly waived by each Grantor to the extent
permitted by applicable law, upon any Obligations becoming due and payable by
any Grantor (whether at the stated maturity, by acceleration or otherwise), to
apply to the payment of such Obligations, by setoff or otherwise, any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender, any affiliate thereof or
any of their respective branches or agencies to or for the credit or the account
of such Grantor. Each Lender agrees promptly to notify the relevant Grantor and
the Administrative Agent after any such application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such application; provided further, that to the extent prohibited by applicable
law as described in the definition of “Excluded Swap Obligation,” no amounts
received from, or set off with respect to, any Guarantor shall be applied to any
Excluded Swap Obligations of such Guarantor.

 

8.7              Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Company and the Administrative Agent.

 

8.8              Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

8.9              Section Headings. The Section headings used in this Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

 

8.10          Integration. This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

8.11          GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE PROVINCE OF ONTARIO AND THE
FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

 

8.12          Submission To Jurisdiction; Waivers. Each Grantor hereby
irrevocably and unconditionally:

 

(a)                submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the Province of Ontario, and
any appellate court from any thereof; provided, that nothing contained herein or
in any other Loan Document will prevent any Lender or the Administrative Agent
from bringing any action to enforce any award or judgment or exercise any right
under any Loan Document in any other forum in which jurisdiction can be
established;

 



xxvi

 

 

(b)               consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)                agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such
Grantor at its address referred to in Section 8.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d)               agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)                waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section any special, exemplary, punitive or consequential damages.

 

8.13          Acknowledgements. Each Grantor hereby acknowledges that:

 

(a)                it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents to which it is a
party;

 

(b)               neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and Lenders, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

 

(c)                no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Grantors and the Lenders.

 

8.14          Additional Grantors. Each Subsidiary of the Company that is
required to become a party to this Agreement pursuant to Section 6.10(c) of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

 

8.15          Releases. (a) At such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than Obligations in respect of
Specified Swap Agreements or Specified Cash Management Agreements ) shall have
been paid in full, the Revolving Commitments have been terminated and no Letters
of Credit shall be outstanding, the Collateral shall be released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Administrative Agent shall deliver to such Grantor any
Collateral held by the Administrative Agent hereunder, and execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination.

 



xxvii

 

 

(b)               If any of the Collateral shall be or is to be sold,
transferred or otherwise disposed of by any Grantor in a transaction not
prohibited by the Credit Agreement (or that has been consented to in accordance
with Section 10.1 of the Credit Agreement), then the Administrative Agent, at
the request and sole expense of such Grantor, shall execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral. At the request and
sole expense of the Borrower, a Subsidiary Guarantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Subsidiary
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
not prohibited by the Credit Agreement; provided that the Company shall have
delivered to the Administrative Agent, at least ten Business Days prior to the
date of the proposed release, a written request for release identifying the
relevant Subsidiary Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Company stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

 

8.16          WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 



xxviii

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Canadian Guarantee
and Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

  DEALERTRACK CANADA, INC.         By:    /s/ Eric D. Jacobs     Name: Eric D.
Jacobs     Title:  Executive Vice President, Chief Financial and Administrative
Officer  

 



 

 